 

Exhibit 10.74

   

[*]: THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.

 

Execution Version

 

Dated 31 October 2014

 

MARINA NEW BUILD, LLC

as Borrower

 

– and –

 

THE BANKS AND FINANCIAL INSTITUTIONS

listed in Schedule 1

as Lenders

 

– and –

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

SOCIÉTÉ GÉNÉRALE

as Mandated Lead Arrangers

 

– and–

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Agent

and SACE Agent

 

AMENDMENT AND RESTATEMENT AGREEMENT

 

relating to a facility agreement originally dated 18 July 2008 for the part
financing of the passenger cruise ship newbuilding Hull No. 6194 at
Fincantieri-Cantieri Navali Italiani S.p.A

 

 

 

 

Execution Version

 

INDEX

 

Clause   Page       1 DEFINITIONS 2 2 AGREEMENT OF THE CREDITOR PARTIES 4 3
CONDITIONS PRECEDENT 4 4 REPRESENTATIONS AND WARRANTIES 4 5 AMENDMENT TO THE
FACILITY AGREEMENT AND OTHER FINANCE DOCUMENTS 5 6 RELEASE OF THE EXISTING
DOCUMENTS 5 7 FEES AND EXPENSES 5 8 COMMUNICATIONS 5 9 SUPPLEMENTAL 6 10
GOVERNING LAW AND JURISDICTION 6

 

Schedules       Schedule 1 Lenders and Commitments 7 Schedule 2 Conditions
precedent 8 Schedule 3 Amended And Restated Loan Agreement 9     Execution      
EXECUTION PAGE 11

 

 

 

 

THIS AMENDMENT AND RESTATEMENT AGREEMENT is made on 31 October 2014

 

BETWEEN

 

(1)MARINA NEW BUILD, LLC, a limited liability company formed in the Marshall
Islands whose registered office is at c/o The Trust Company of the Marshall
Islands Inc., Trust Company Complex, Ajeltake Island, Majuro MH 96960, Republic
of the Marshall Islands as borrower (the “Borrower”);

 

(2)THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as lenders (the
“Lenders”);

 

(3)CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and SOCIÉTÉ GÉNÉRALE as
mandated lead arrangers (the “Mandated Lead Arrangers”); and

 

(4)CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as agent and SACE agent (the
“Agent” and the “SACE Agent”).

 

WHEREAS

 

(A)By a facility agreement dated 18 July 2008 (as amended by a supplemental
agreement dated 25 October 2010) and entered into between (i) the Borrower, (ii)
the Lenders, (iii) the Mandated Lead Arrangers and (iv) the Agent and the SACE
Agent, the Lenders agreed to make available to the Borrower a loan facility of
the Dollar Equivalent of up to EUR 349,520,718 for the purpose of assisting the
Borrower in financing (i) payment under the Shipbuilding Contract of all or part
of 80% of the Final Contract Price up to the Eligible Amount and (ii) payment to
SACE of the Dollar Equivalent of 100% of the second instalment of the SACE
Premium (the “Facility Agreement”).

 

(B)Norwegian Cruise Line Holdings Ltd. (“NCLH”), Portland Merger Sub, Inc., an
indirect wholly-owned subsidiary of NCLH (“Merger Sub”) and Prestige Cruises
International, Inc., the direct parent of Prestige Holdings (“PCI”) have entered
into an agreement and plan of merger dated 2 September 2014 (as amended from
time to time) pursuant to which Merger Sub will be merged with and into PCI,
with PCI surviving as an indirect subsidiary of NCLH.

 

(C)NCL Corporation Ltd., a direct wholly-owned subsidiary of NCLH and the entity
that will become the parent of Prestige Holdings following the merger referred
to at (B) above shall enter into a new Guarantee with the Agent pursuant to
which NCL Corporation Ltd as guarantor will guarantee the obligations of the
Borrower under the Facility Agreement. The existing Prestige Holdings Guarantee
and the existing Oceania Cruises Guarantee shall be released on the terms set
out in this Deed.

 

(D)The Borrower, the New Guarantor, the Lenders, the Agent, the SACE Agent, and
SACE shall enter into a SACE Reimbursement Agreement pursuant to which each of
the Borrower and the New Guarantor will agree, jointly and severally, to
indemnify, reimburse and covenant with SACE in respect of payments made by SACE
under the SACE insurance policy.

 

(E)This Deed sets out the terms and conditions on which the parties hereto have,
amongst other things, with effect from the Effective Date, agreed to amend and
restate the Facility Agreement.

 

IT IS AGREED as follows:

 

1DEFINITIONS

 

1.1Defined terms. In this Agreement, unless the context otherwise requires:

 

2

 

 

“Amended and Restated Facility Agreement” means the Facility Agreement as
amended and restated by this Agreement in the form set out in Schedule 3
(Amended and Restated Facility Agreement).

 

“Confirmation Notice” means the Confirmation Notice in the form attached at
Schedule 4 to this Agreement.

 

“Effective Date” means the date on which the conditions precedent contained in
Clause 3.1 (Conditions Precedent) have been satisfied.

 

“Facility Agreement” means the Facility Agreement more particularly referred to
in Recital (A) above.

 

“Merger” means the merger described in Recital (B).

 

“New Guarantor” means NCL Corporation Ltd; a Bermuda Company with its registered
office at Cumberland House, 9th Floor, 1 Victoria Street, Hamilton HM11,
Bermuda.

 

“New Guarantee” means the guarantee to be granted by the New Guarantor for the
benefit of the Agent, SACE Agent and Lenders on or before the Effective Date.

 

“Prior Guarantors” means Oceania Cruises and Prestige Holdings.

 

“SACE Reimbursement Agreement” means the reimbursement agreement entered into on
or before the Effective Date between the Borrower, the New Guarantor, the Agent,
the SACE Agent, and SACE.

 

1.2Defined expressions

 

Defined expressions in the Facility Agreement and the other Finance Documents
shall have the same meanings when used in this Agreement unless the context
otherwise requires or unless otherwise defined in this Agreement.

 

1.3Application of construction and interpretation provisions of Facility
Agreement

 

Clause 1.2 (construction) of the Facility Agreement applies to this Agreement as
if it were expressly incorporated in it with any necessary modifications.

 

1.4Agreed forms of new, and supplements to, Finance Documents

 

References in Clause 1.1 (Definitions) to any new or supplement to a Finance
Document being in “agreed form” are to that Finance Document:

 

(a)in a form attached to a certificate dated the same date as this Agreement
(and signed by the Borrower and the Agent); or

 

(b)in any other form agreed in writing between the Borrower and the Agent acting
with the authorisation of the Lenders.

 

1.5Designation as a Finance Document

 

The Borrower and the Agent designate this Agreement as a Finance Document.

 

3

 

 

2AGREEMENT OF THE CREDITOR PARTIES

 

2.1Agreement of the Lenders

 

The Lenders have no objection, subject to and upon the terms and conditions of
this Agreement, to the merger referred to in Recital (B) above and agree to the
replacement of the Oceania Cruises Guarantee and the Prestige Holdings Guarantee
with the New Guarantee to be issued by the New Guarantor and the consequential
amendments to the Facility Agreement as more particularly set out in the Amended
and Restated Facility Agreement.

 

2.2Agreement of the Creditor Parties

 

The Creditor Parties agree, subject to and upon the terms and conditions of this
Agreement, to the consequential amendment of the Facility Agreement and the
other Finance Documents in connection with the matters referred to in Clause 2.1
(Agreement of the Lenders).

 

2.3Effective Date

 

The agreement of the Lenders and the other Creditor Parties contained in Clauses
2.1 (Agreement of the Lenders) and 2.2 (Agreement of the Creditor Parties) shall
have effect on and from the Effective Date.

 

3CONDITIONS PRECEDENT

 

3.1The agreement of the Lenders and the other Creditor Parties contained in
Clause 2.1 (Agreement of the Lenders) and 2.2 (Agreement of the Creditor
Parties) is subject to:

 

(a)the Agent having received all of the documents and other evidence listed in
Schedule 2 (Conditions Precedent) in form and substance satisfactory to the
Agent;

 

(b)a copy of the amendment to the SACE Policy confirming that the SACE Policy
remains in full force and effect notwithstanding the amendments to the Loan
Agreement and the replacement of the Guarantee in form satisfactory to the
Lenders; and

 

(c)the Agent receives the Confirmation Notice signed by the Borrower and the New
Guarantor confirming that (i) the Merger has taken place, (ii) there is no
Default continuing on the Effective Date or resulting from the occurrence of the
Effective Date and (iii) the Repeating Representations to be made by each
Obligor are true in all material respects on the Effective Date.

 

3.2Confirmation of receipt

 

The Agent agrees to (i) provide prompt notice to the Borrower following receipt
of each of the conditions precedent set out in paragraph (a) and (b) of Clause
3.1 (Conditions Precedent) and (ii) notify the Lenders promptly following the
occurrence of the Effective Date.

 

4REPRESENTATIONS AND WARRANTIES

 

4.1Repetition of Facility Agreement representations and warranties. The Borrower
represents and warrants to each Creditor Party that the representations and
warranties in clause 12 (Representations and Warranties) of the Amended and
Restated Facility Agreement (the “Repeating Representations”), remain true and
not misleading if repeated on the date of this Agreement with reference to the
circumstances now existing.

 

4

 

 

5AMENDMENT TO THE FACILITY AGREEMENT AND other finance documents

 

5.1Amendments to Facility Agreement. With effect on and from the Effective Date
the Facility Agreement shall be, and shall be deemed by this Agreement to be,
amended and restated in the form of the Amended and Restated Facility Agreement
and, as so amended and restated, the Facility Agreement shall continue to be
binding on each of the parties to it in accordance with its terms as so amended
and restated.

 

5.2Amendments to Finance Documents

 

With effect on and from the Effective Date each of the Finance Documents other
than the Facility Agreement, shall be, and shall be deemed by this Agreement to
be, amended as follows:

 

(a)the definition of, and references throughout each of the Finance Documents
to, the Facility Agreement and any of the other Finance Documents shall be
construed as if the same referred to the Facility Agreement and those Finance
Documents as amended and restated by this Agreement;

 

(b)by construing references throughout each of the Finance Documents to “this
Agreement”, “this Deed” and other like expressions as if the same referred to
such Finance Documents as amended and supplemented by this Agreement.

 

5.3Finance Documents to remain in full force and effect

 

The Finance Documents shall remain in full force and effect:

 

(a)in the case of the Facility Agreement as amended and restated pursuant to
Clause 5.1 (Amendments to the Facility Agreement);

 

(b)in the case of the Finance Documents other than the Facility Agreement as
amended and supplemented by the amendments to such Finance Documents contained
or referred to in Clause 5.2 (Amendments to Finance Documents); and

 

(c)such further or consequential modifications as may be necessary to give full
effect to the terms of this Agreement.

 

6RELEASE OF THE EXISTING DOCUMENTS

 

6.1Guarantees. The Agent shall execute (and shall procure that the Lenders shall
execute) a deed of release in respect of the Oceania Cruises Guarantee and the
Prestige Holdings Guarantee and deliver the same to each Prior Guarantor on the
Effective Date.

 

7FEES AND EXPENSES

 

7.1Expenses. All costs, fees, charges and expenses incurred (including, without
limitation, all legal fees and expenses reasonably incurred) by the Agent and/or
the Lenders in connection with the preparation, negotiation and execution of
this Agreement shall be for the account of the Borrower.

 

8COMMUNICATIONS

 

8.1Communications. The provisions of clause 32 (Notices) of the Amended and
Restated Facility Agreement shall apply to this Agreement as if they were
expressly incorporated in this Agreement with any necessary modifications.

 

5

 

 

9SUPPLEMENTAL

 

9.1Counterparts. This Agreement may be executed in any number of counterparts,
and this has the same effect as if the signatures on the counterparts were on a
single copy of this Agreement.

 

9.2Third party rights. A person who is not a party to this Agreement has no
right under the Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy
the benefit of any term of this Agreement.

 

10GOVERNING LAW AND JURISDICTION

 

10.1Governing law. This Agreement and any non-contractual obligations arising
out of or in connection with it shall be governed by and construed in accordance
with the laws of England.

 

10.2Jurisdiction. The provisions of clause 30 (Enforcement) of the Facility
Agreement shall apply to this Agreement as if they were expressly incorporated
in this Agreement with any necessary modifications.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

6

 

 

Schedule 1

 

Lenders and Commitments

 

Lender  Facility Office  Commitment
(%)           Crédit Agricole Corporate and Investment Bank (formerly known as
Calyon)  9 quai du Président Paul Doumer
92920 Paris La Défense Cedex
France   [*]%           Société Générale  29 Boulevard Haussmann
75009 Paris
France   [*]%

 

7

 

 

Schedule 2
Conditions precedent

 

(a)a duly executed original of this Agreement, the New Guarantee and the SACE
Reimbursement Agreement;

 

(b)an officer’s certificate of the New Guarantor:

 

(i)attaching a copy of a resolution of the board of directors (A) approving the
terms of, and the transactions contemplated by, and resolving that it will
execute the New Guarantee, the SACE Reimbursement Agreement and any ancillary
documentation;

 

and (B) authorising a specified person or persons to execute the New Guarantee,
the SACE Reimbursement Agreement and any ancillary documentation on its behalf;

 

(ii)attaching a certified copy of the New Guarantor’s constitutional documents;
and

 

(iii)attaching a specimen of the signature of each person authorised by the
resolution;

 

(c)an officer’s certificate of the Borrower:

 

(i)attaching a copy of a resolution of the board of directors (A) approving the
terms of, and the transactions contemplated by, and resolving that it will
execute this Agreement, the SACE Reimbursement Agreement and any ancillary
documentation;

 

and (B) authorising a specified person or persons to execute this Agreement, the
SACE Reimbursement Agreement and any ancillary documentation on its behalf;

 

(ii)confirming there have been no changes to the Borrower’s constitutional
documents since the date of the Facility Agreement; and

 

(iii)attaching a specimen of the signature of each person authorised by the
resolution;

 

(d)favourable legal opinions from lawyers appointed by the Agent (acting on
behalf of the Lenders) and SACE on such matters concerning English law, Marshall
Islands law and Bermuda law as the Agent (acting on behalf of the Lenders) may
reasonably require to include, inter alia, the matters contemplated by Clause
3.2 of the Facility Agreement; and

 

(e)confirmation from EC3 Services Limited that it will act:

 

(i)for the New Guarantor as agent for service of process in England in respect
of the New Guarantee, the SACE Reimbursement Agreement and any other Finance
Document to which the New Guarantor is a party; and

 

(ii)for the Borrower in connection with this Agreement and the Amended and
Restated Facility Agreement.

 

8

 

 

Schedule 3

AMENDED AND RESTATED FACILITY AGREEMENT

 

9

 

 

Dated 18 July 2008

 

as amended and restated by an Amendment and Restatement Agreement
dated     October 2014

 

MARINA NEW BUILD, LLC

as Borrower

 

– and –

 

THE BANKS AND FINANCIAL INSTITUTIONS

listed in Schedule 1

as Lenders

 

– and –

 

Crédit Agricole Corporate and Investment Bank (formeRly known as calyon)

SOCIÉTÉ GÉNÉRALE

as Mandated Lead Arrangers

 

– and–

 

Crédit Agricole Corporate and Investment Bank

as Agent

and SACE Agent



 



 

 

AMENDED AND RESTATED LOAN AGREEMENT

 



 

 

relating to

the part financing of the passenger cruise ship newbuilding presently designated
as

Hull No. 6194 at Fincantieri-Cantieri Navali Italiani S.p.A

 

 

 

 

INDEX

 

Clause   Page       1 INTERPRETATION 2       2 FACILITY 19       3 CONDITIONS
PRECEDENT 20       4 DRAWDOWN 25       5 REPAYMENT 26       6 INTEREST 27      
7 INTEREST PERIODS 29       8 CLAIMS OR DEFENCES MAY NOT BE OPPOSED TO THE
LENDERS 29       9 SACE PREMIUM AND ITALIAN AUTHORITIES 29       10 FEES 30    
  11 TAXES, INCREASED COSTS, COSTS AND RELATED CHARGES 31       12
REPRESENTATIONS AND WARRANTIES 34       13 UNDERTAKINGS 39       14 SECURITY
VALUE MAINTENANCE 50       15 [RESERVED] 51       16 CANCELLATION AND PREPAYMENT
51       17 INTEREST ON LATE PAYMENTS 52       18 EVENTS OF DEFAULT 52       19
APPLICATION OF SUMS RECEIVED 57       20 INDEMNITIES 57       21 ILLEGALITY, ETC
58       22 SET-OFF 59       23 CHANGES TO THE LENDERS 60       24 CHANGES TO
THE OBLIGORS 62       25 ROLE OF THE AGENT AND THE MANDATED LEAD ARRANGERS 63  
    26 CONDUCT OF BUSINESS BY THE creditor PARTIES 67       27 SHARING AMONG THE
Creditor PARTIES 67

 

 

 

 

28 PAYMENT MECHANICS 69       29 GOVERNING LAW 70       30 ENFORCEMENT 70      
31 SCHEDULES 71       32 NOTICES 71       33 SUPPLEMENTAL 72

 

 

 

 

THIS AGREEMENT is made on 18 July 2008 as amended and restated by the Amendment
and Restatement Agreement on          October 2014

 

BETWEEN

 

(1)MARINA NEW BUILD, LLC, a limited liability company formed in the Marshall
Islands whose registered office is at c/o The Trust Company of the Marshall
Islands Inc., Trust Company Complex, Ajeltake Island, Ajeltake Road, Majuro MH
96960, Republic of the Marshall Islands (the “Borrower”);

 

(2)THE BANKS AND FINANCIAL INSTITUTIONS  listed in Schedule 1, as Lenders;

 

(3)CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK (formerly known as Calyon) and
SOCIÉTÉ GÉNÉRALE as Mandated Lead Arrangers; and

 

(4)CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK (formerly known as Calyon), as
Agent and SACE Agent.

 

BACKGROUND

 

(A)By a Master (Shipbuilding Contracts and Options) Agreement dated 14 May 2008
(the “Master Agreement”) entered into between (inter alia) Fincantieri -
Cantieri Navali Italiani SpA, a company incorporated in Italy with registered
office in Trieste, via Genova, 1, and having fiscal code 00397130584 (the
“Builder”), Prestige Cruise Holdings Inc., Oceania Cruises, Inc. and, by way of
endorsement, the Borrower providing for an original shipbuilding contract dated
13 June 2007 (the “Original Shipbuilding Contract”) between the Borrower and the
Builder to be novated and modified in the form and on the terms set out in the
Master Agreement (the Original Shipbuilding Contract as novated and modified by
the Master Agreement being hereinafter referred to as the “Shipbuilding
Contract”), the Builder has agreed to design, construct and deliver, and the
Borrower has agreed to purchase, a passenger cruise ship currently having hull
number 6194 as more particularly described in the Shipbuilding Contract (the
“Ship”) to be delivered on 30 September 2010 subject to any adjustments of such
delivery date in accordance with the Shipbuilding Contract.

 

(B)The total price payable by the Borrower to the Builder under the Shipbuilding
Contract is EUR 409,095,000.00 (the “Initial Contract Price”) payable on the
following terms:

 

(i)as to [*]%, by an initial payment which was made on the date when the
Original Shipbuilding Contract entered into full effect pursuant to Article 33
of the Original Shipbuilding Contract and, as to the balance, upon signature of
the Master Agreement;

 

(ii)as to [*]% on the later of the start of steel cutting and 30 October 2008;

 

(iii)as to [*]% on the later of keel laying and 1 April 2009;

 

(iv)as to [*]% on the later of float out and 26 February 2010; and

 

(v)as to [*]% on delivery of the Ship.

 

(C)The Initial Contract Price may be (i) increased or decreased from time to
time under Article 24 of the Shipbuilding Contract in the event that the
Borrower requests, and the Builder agrees, modifications to the specification or
plans constituting a part of the Shipbuilding Contract or in the event that,
subsequent to the date of the Shipbuilding Contract, variations are made to its
provisions compliance with which is compulsory, the net cost of all such
variations being payable on the Delivery Date  (the “Change Orders”); and (ii)
decreased

 

 

 

 

at delivery of the Ship under Articles 13, 14, 16 and 17 of the Shipbuilding
Contract (in aggregate the “Liquidated Damages”) or by mutual  agreement between
the parties (the Initial Contract Price adjusted as aforesaid being the “Final
Contract Price”).  

 

(D)By a loan agreement dated 18 July 2008 (as amended by a supplemental
agreement dated 25 October 2010 and as otherwise amended from time to time)
entered into between (i) the Borrower, (ii) the Lenders, (iii) the Mandated Lead
Arrangers and (iv) the Agent and the SACE Agent, the Lenders have agreed to make
available to the Borrower a Dollar loan facility for the purpose for the purpose
of assisting the Borrower in financing, subject to exchange rate fluctuations,
up to 80% of the Final Contract Price and 100% of the instalment of the relevant
SACE Premium which was paid on the Drawdown Date.

 

(E)By the Amendment and Restatement Agreement, the parties thereto agreed to,
among other things, (1) the Guarantor replacing the Prior Guarantors as a
guarantor of the obligations of the Borrower under this Agreement and (2) the
amending and restating of this Agreement pursuant to the terms set forth herein.

 

IT IS AGREED as follows:

 

1INTERPRETATION

 

1.1Definitions.  Subject to Clause 1.5, in this Agreement:

 

“Affiliate”  means, with respect to any person, any other person controlling,
controlled by or under common control with, such person and for purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as applied to
any person, means the possession, directly or indirectly, of the power to vote
ten per cent. (10%) or more of the securities having voting power for the
election of directors of such person, or otherwise to direct or cause the
direction of the management and policies of that person, whether through the
ownership of voting securities or by contract or otherwise;

 

“Affected Lender”  has the meaning given in Clause 6.5;

 

“Agent”  means Crédit Agricole Corporate and Investment Bank, a French “société
anonyme”, having a share capital of EUR 7,254,575,271 and its registered office
located at 9, Quai du Président Paul Doumer, 92920 Paris La Défense cedex,
France, registered under the n° Siren 304 187 701 at the Registre du Commerce et
des Sociétés of Nanterre or any successor of it appointed under Clause 24;

 

“Amendment and Restatement Agreement” means the amendment and restatement
agreement dated          October 2014 and made between (i) the Borrower, (ii)
the Lenders, (iii) the Mandated Lead Arrangers and (iv) the Agent and the SACE
Agent;

 

“Annex VI”  means Annex VI (Regulations for the Prevention of Air Pollution from
Ships) to the International Convention for the Prevention of Pollution from
Ships 1973 (as modified in 1978 and 1997);

 

“Approved Flag”  means the Marshall Islands flag or such other flag as the Agent
may, with the authorisation of the Majority Lenders, approve from time to time;

 

“Approved Manager”  means the Borrower or any other company (whether or not a
member of the Group) which the Agent may, with the authorisation of the Majority
Lenders, approve from time to time as the manager of the Ship;

 

“Approved Manager’s Undertaking”  means, in the event that the Approved Manager
is a company other than the Borrower, a letter of undertaking executed by the
Approved

 

2

 

 

Manager in favour of the Agent, which will include, without limitation, an
agreement by the Approved Manager to subordinate its rights against the Ship and
the Borrower to the rights of the Creditor Parties under the Finance Documents,
in the agreed form;

 

“Availability Period”  means the period commencing on the date of this Agreement
and ending on:

 

(a)the earlier to occur of (i) the Delivery Date and (ii) the date falling 360
days (being the period stipulated in Article 8.6 of the Shipbuilding Contract)
after 30 September 2010 (or such later date as the Agent may, with the
authorisation of the Lenders,  agree with the Borrower); or

 

(b)if earlier, the date on which the Total Commitments are fully borrowed,
cancelled or terminated;

 

“Base Rate”  means one Euro for [*] Dollars;

 

“Builder”  has the meaning given in Recital (A);

 

“Builder Letter of Credit”  means a letter of credit relating solely to the
Shipbuilding Contract issued in favour of the Builder by the Letter of Credit
Issuer in the form of Exhibit B or another agreed form;

 

“Business Day” means a day on which banks are open in London and Paris and, in
relation to any payment to be made to the Builder, Milan and, in respect of a
day on which a payment is required to be made under a Finance Document, also in
New York City;

 

“Certified Copy”  means  in relation to any document delivered or issued by or
on behalf of any company, a copy of such document certified as a true, complete
and up-to-date copy of the original by any of the directors or the secretary or
assistant secretary or any attorney-in-fact for the time being of that company;

 

“CIRR”  (Commercial Interest Reference Rate) means 5.62% per annum or any other
lower CIRR rate being the fixed rate for medium and long term export credits in
Dollars applicable to the financing of the Ship according to the Organisation
for Economic Co-operation and Development rules as determined by the competent
Italian Authorities;

 

“CISADA” means the United States Comprehensive Iran Sanctions, Accountability
and Divestment Act of 2010 as it applies to non-US persons;

 

“Code” means the United States Internal Revenue Code of 1986

 

“Commitment”  means, in relation to a Lender, the percentage of the Maximum Loan
Amount set opposite its name in Schedule 1, or, as the case may require, the
amount specified in the relevant Transfer Certificate, as that amount may be
reduced, cancelled or terminated in accordance with this Agreement (and “Total
Commitments” means the aggregate of the Commitments of all the Lenders);

 

“Compliance Certificate” has the meaning given to “Compliance Certificate” in
the Guarantee;

 

“Contribution”  means, in relation to a Lender, the part of the Loan which is
owing to that Lender;

 

“Conversion Rate”  means the rate determined by the Agent on the Conversion Rate
Fixing Date and notified to the Borrower as being:

 

3

 

 

(a)the Base Rate; or

 

(b)in the event that the FOREX Contracts Weighted Average Rate is lower than the
Base Rate (i.e. such that a lower amount in Dollars is necessary to purchase
Euro than is reflected by the Base Rate), the FOREX Contracts Weighted Average
Rate; or

 

(c)in the event that the FOREX Contracts Weighted Average Rate is higher than
the Base Rate (i.e. such that a greater amount in Dollars is necessary to
purchase Euro than is reflected by the Base Rate), the lower of:

 

(i)the FOREX Contracts Weighted Average Rate; and

 

(ii)the Base Rate increased by 10% (ten per cent.);

 

“Conversion Rate Fixing Date”  means the date falling [*] ([*]) days before the
Intended Delivery Date;

 

“Creditor Party”  means the Agent, the SACE Agent, the Mandated Lead Arrangers
or any Lender, whether as at the date of this Agreement or at any later time;

 

“Delivery Date”  means the date and time of delivery of the Ship by the Builder
to the Borrower as stated in the Protocol of Delivery and Acceptance;

 

“Dollar Equivalent”  means such amount in Dollars as is calculated by the Agent
on the Conversion Rate Fixing Date to be the equivalent of an amount in Euro at
the Conversion Rate;

 

“Dollars” and “$”  means the lawful currency for the time being of the United
States of America;

 

“Drawdown Date”  means the date on which the Loan is drawn down and applied in
accordance with Clause 2;

 

“Drawdown Notice”  means a notice in the form set out in Schedule 2 (or in any
other form which the Agent approves or reasonably requires);

 

“Earnings”  means all moneys whatsoever which are now, or later become, payable
(actually or contingently) to the Borrower and which arise out of the use or
operation of the Ship, including (but not limited to):

 

(a)all freight, hire, fare and passage moneys, compensation payable to the
Borrower or the Agent in the event of requisition of the Ship for hire,
remuneration for salvage and towage services, demurrage and detention moneys and
damages for breach (or payments for variation or termination) of any
charterparty or other contract for the employment of the Ship;

 

(b)all moneys which are at any time payable under Insurances in respect of loss
of earnings; and

 

(c)if and whenever the Ship is employed on terms whereby any moneys falling
within paragraphs (a) or (b) above are pooled or shared with any other person,
that proportion of the net receipts of the relevant pooling or sharing
arrangement which is attributable to the Ship;

 

“Effective Date” means the Effective Date defined in the Amendment and
Restatement Agreement;

 

4

 

 

“Eligible Amount”  means 80% of the lesser of:

 

(a)the Dollar Equivalent of EUR 418,237,911; and

 

(b)the Dollar Equivalent of the Final Contract Price

 

in each case less any Letter of Credit Reduction;

 

“Euro” and “EUR”  means the single currency of the Participating Member States;

 

“Event of Default”  means any of the events or circumstances described in Clause
18.1;

 

“Existing Indebtedness”  means (a) Loan Agreement, dated as of July 31, 2013, by
and among Explorer New Build, LLC, as Borrower, the banks and financial
institutions party thereto, Crédit Agricole Corporate and Investment Bank,
Société Générale, KfW IPEX-Bank GmbH and HSBC Bank plc as Joint Mandated Lead
Arrangers, Crédit Agricole Corporate and Investment Bank, as Agent and as SACE
Agent and Crédit Agricole Corporate and Investment Bank, as Agent and as
Security Trustee (as amended from time to time); (b) Loan Agreement, dated as of
July 18, 2008, by and among Riviera New Build, LLC, as Borrower, the banks and
financial institutions party thereto, Crédit Agricole Corporate and Investment
Bank (formerly Calyon) and Société Générale, as Mandated Lead Arrangers, and
Crédit Agricole Corporate and Investment Bank, as Agent and as SACE Agent (as
amended from time to time); (c) Credit Agreement, dated as of July 2, 2013,
among Oceania Cruises, Inc., OCI Finance Corp., as Borrowers, the banks and
financial institutions party thereto, Deutsche Bank AG, New York Branch, as
administrative agent , as collateral agent and as mortgage trustee, Deutsche
Bank Securities Inc., Barclays Bank Plc and UBS Securities LLC as co-syndication
agents , HSBC Securities (USA) Inc. and Credit Agricole Corporate and Investment
Bank as co-documentation agents, Barclays Bank Plc, UBS Securities LLC, HSBC
Securities (USA) INC. and Credit Agricole Corporate and Investment Bank, as
joint bookrunners, Deutsche Bank Securities Inc., Barclays Bank Plc and Ubs
Securities LLC, as joint lead arrangers; (d) Credit Agreement, dated as of
August 21, 2012 and amended on February 1, 2013, among Classic Cruises, LLC,
Classic Cruises II, LLC, Seven Seas Cruises S. De R.L., a Panamanian sociedad de
responsibilidad limitada, SSC Finance Corp., as Borrowers, Deutsche Bank Ag, New
York Branch, as Administrative Agent and as Collateral Agent, and each lender
from time to time party thereto; (e) $225,000,000 of 9.125% Senior Secured Notes
due 2019 and issued under that certain indenture dated as of May 19, 2011, by
and among Seven Seas Cruises S. de R.L., as issuer; Celtic Pacific (UK) Two
Limited; Supplystill Limited; Prestige Cruise Services (Europe) Limited (f/k/a
Regent Seven Seas Cruises UK Limited); Celtic Pacific (UK) Limited; SSC (France)
LLC; Mariner, LLC, each of the foregoing (other than the Issuer) as subsidiary
guarantors; Wilmington Trust, National Association (successor by merger to
Wilmington Trust FSB), as Trustee and Collateral Agent and any secured hedges in
connection with the foregoing; (f) Financial Indebtedness referred to in the
financial statements of the Guarantor delivered to the Agent prior to the
Effective Date; (g) Credit Agreement, dated as of 14 July 2014, by and among
Seahawk Two, Ltd., as borrower, NCL Corporation Ltd., as guarantor, the lenders
party thereto, KFW IPEX-Bank GmbH as Hermes agent and KFW IPEX-Bank GmbH as
facility agent, as collateral agent and as CIRR agent (as amended from time to
time); and (h) Credit Agreement, dated as of 14 July 2014, by and among Seahawk
One, Ltd., as borrower, NCL Corporation Ltd., as guarantor, the lenders party
thereto, KFW IPEX-Bank GmbH as Hermes agent and KFW IPEX-Bank GmbH as facility
agent, as collateral agent and as CIRR agent (as amended from time to time).

 

5

 

 

“External Management Agreement”  means, in the event that the Approved Manager
is not a member of the Group, the management agreement entered or to be entered
into between the Borrower and the Approved Manager with respect to the Ship;

 

“External Management Agreement Assignment”  means an assignment of the rights of
the Borrower under the External Management Agreement (if any) executed or to be
executed by the Borrower in favour of the Agent, the SACE Agent and the Lenders
in the agreed form;

 

“Facility Office”  means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five (5) Business Days’ written notice) of the office or
offices through which it will perform its obligations under this Agreement;

 

"FATCA" means:

 

(a)sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

 

(b)any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or

 

(c)any agreement pursuant to the implementation of paragraphs (a) or (b) above
with the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.

 

"FATCA Application Date" means:

 

(a)in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

 

(b)in relation to a "withholdable payment" described in section 1473(1)(A)(ii)
of the Code (which relates to "gross proceeds" from the disposition of property
of a type that can produce interest from sources within the US), 1 January 2017;
or

 

(c)in relation to a "passthru payment" described in section 1471(d)(7) of the
Code not falling within paragraphs (a) or (b) above, 1 January 2017,

 

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

 

"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.

 

“Finance Documents”  means:

 

(a)this Agreement;

 

(b)the Guarantee;

 

6

 

 

(c)the General Assignment;

 

(d)the Letter of Credit;

 

(e)any External Management Agreement Assignment;

 

(f)the Mortgage;

 

(g)the Post-Delivery Assignment;

 

(h)the Limited Liability Company Interests Security Deed;

 

(i)any Time Charter Assignment;

 

(j)the Approved Manager’s Undertaking;

 

(k)the SACE Reimbursement Agreement; and

 

(l)any other document (whether creating a Security Interest or not) which is
designated as a Finance Document by agreement between the Borrower and the Agent
or which is executed at any time by the Borrower or any other person as security
for, or to establish any form of subordination or priorities arrangement in
relation to, any amount payable to the Lenders under this Agreement or any of
the other documents referred to in this definition;

 

“Final Contract Price”  has the meaning given in Recital (C);

 

“Financial Indebtedness”  means, in relation to a person (the “debtor”),  a
liability of the debtor:

 

(a)for principal, interest or any other sum payable in respect of any moneys
borrowed or raised by the debtor;

 

(b)under any loan stock, bond, note or other security issued by the debtor;

 

(c)under any acceptance credit, guarantee or letter of credit facility made
available to the debtor;

 

(d)under a financial lease, a deferred purchase consideration arrangement or any
other agreement having the commercial effect of a borrowing or raising of money
by the debtor;

 

(e)under any foreign exchange transaction, any interest or currency swap or any
other kind of derivative transaction entered into by the debtor or, if the
agreement under which any such transaction is entered into requires netting of
mutual liabilities, the liability of the debtor for the net amount; or

 

(f)under a guarantee, indemnity or similar obligation entered into by the debtor
in respect of a liability of another person which would fall within paragraphs
(a) to (e) if the references to the debtor referred to the other person;

 

“Fixed Interest Rate”  means CIRR;

 

“Floating Interest Rate”  means, in respect of any Interest Period, the rate per
annum determined by the Agent to be the aggregate of:

 

(a)the Margin; and

 

7

 

 

(b)LIBOR for the relevant period.

 

“FOREX Contracts”  means each actual purchase contract, spot or forward contract
and any other contract, such as an option or collar arrangement, which is
entered into in the foreign exchange markets for the acquisition of Euro
intended to pay the delivery instalment under the Shipbuilding Contract, which:-

 

(i)matures not later than the Intended Delivery Date, provided that option
arrangements may mature up to one month after such date if at the time they are
entered into there exists a reasonable uncertainty as to the date on which the
Ship will be delivered;

 

(ii)is entered into by the Borrower or either Prior Guarantor (or, prior to the
Effective Date, the Prior Guarantors) or a combination of the foregoing not
later than two (2) days before the Conversion Rate Fixing Date so that the
Borrower, directly or through a Prior Guarantor, purchases or may purchase Euro
with Dollars at a pre-agreed rate; and

 

(iii)is notified to the Agent within ten (10) days of its execution but in any
event no later than the day preceding the Conversion Rate Fixing Date, with a
Certified Copy of each such contract being delivered to the Agent at such time;

 

“FOREX Contracts Weighted Average Rate”  means the rate determined by the Agent
at around 12 noon (Paris time) on the Conversion Rate Fixing Date in accordance
with the following principles which (inter alia) are intended to take into
account any maturity mismatch between the maturity of the FOREX Contracts and
the Intended Delivery Date as well as FOREX Contracts that are unwound as part
of the hedging strategy of the Borrower:

 

(i)FOREX Contracts that are spot or forward foreign exchange contracts, if any,
shall be valued at the contract value (taking into account any rescheduling);

 

(ii)the difference between the Euro amount available under (i) above and the
Euro amount balance payable to the Builder on the Delivery Date is assumed to be
purchased at the official daily fixing rate of the European Central Bank for the
purchase of Euro with Dollars as displayed on “Reuters Page ECB 37” at or around
2 p.m. (Paris time) on the Conversion Rate Fixing Date;

 

(iii)any FOREX Contract which is an option or collar arrangement and is not
unwound at the Conversion Rate Fixing Date will be marked to market and the
resulting profit or loss shall reduce or increase the Dollar countervalue of the
purchased Euro;

 

(iv)any FOREX Contract which is an option or collar arrangement and is sold or
purchased back at the time FOREX Contract(s) are entered into for an identical
Euro amount shall be accounted for the net premium cost or profit, as the case
may be.

 

Any marked to market valuation, as required in (iii), shall be performed by
Calyon’s dedicated desk in accordance with market practices. The Borrower shall
have the right to request  indicative valuations from time to time prior to the
Conversion Rate Fixing Date.

 

“GAAP”  means generally accepted accounting principles in the United States of
America consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies) including, without limitation, those set forth
in the opinion and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board;

 

8

 

 

“General Assignment”  means a general assignment of the Earnings, the Insurances
and any Requisition Compensation, executed by the Borrower and, in the event
that the Approved Manager is not a member of the Group and is named as a
co-assured in the Insurances, the Approved Manager in favour of the Agent, the
SACE Agent and the Lenders;

 

“Group”  means the Guarantor and its subsidiaries;

 

“Guarantee”  means a guarantee issued on or before the Effective Date by the
Guarantor in favour of the Agent, the SACE Agent and the Lenders in the agreed
form;

 

“Guarantor”  means NCL Corporation Ltd., a Bermuda company with its registered
office at Cumberland House, 9th Floor, 1 Victoria Street, Hamilton HM11,
Bermuda;

 

“IAPPC”  means a valid international air pollution prevention certificate for
the Ship issued under Annex VI;

 

"Illicit Origin" means any origin which is illicit, fraudulent or in breach of
Sanctions including, without limitation, drug trafficking, corruption, organised
criminal activities, terrorism, money laundering or fraud.

 

“Initial Contract Price”  has the meaning given in Recital (B);

 

“Insurances”  means:

 

(a)all policies and contracts of insurance, including entries of the Ship in any
protection and indemnity or war risks association, which are effected in respect
of the Ship, its Earnings or otherwise in relation to it; and

 

(b)all rights and other assets relating to, or derived from, any of the
foregoing, including any rights to a return of a premium;

 

“Intended Delivery Date”  means 30 September 2010 (the date on which the Ship
will be ready for delivery pursuant to the Shipbuilding Contract as at the date
of this Agreement) or any other date notified by the Borrower to the Agent in
accordance with Clauses 3.5(a) or 3.7(c) as being the date on which the Builder
and the Borrower have agreed that the Ship will be ready for delivery pursuant
to the Shipbuilding Contract;

 

“Interest Make-up Agreement”  means an agreement to be entered into between
SIMEST and the Agent on behalf of the Lenders, in form and substance acceptable
to the Mandated Lead Arrangers, whereby, inter alia, the return to the Lenders
on the Loan made hereunder will be supplemented by SIMEST so that it equals that
which the Lenders would have received if interest were payable on the Loan at
LIBOR plus the Margin;

 

“Interest Period”  means a period determined in accordance with Clause 7;

 

“ISM Code”  means the International Safety Management Code (including the
guidelines on its implementation), adopted by the International Maritime
Organisation Assembly as Resolutions A.741 (18) and A.788 (19), as the same may
be amended or supplemented from time to time (and the terms “safety management
system”, “Safety Management Certificate” and “Document of Compliance” have the
same meanings as are given to them in the ISM Code);

 

“ISPS Code”  means the International Ship and Port Facility Security Code
adopted by the International Maritime Organisation;

 

9

 

 

“Italian Authorities”  means SACE and/or SIMEST and any other relevant Italian
authorities involved in the implementation of the Loan;

 

“Lender”  means a bank or financial institution listed in Schedule 1 and acting
through its Facility Office or its transferee, successor or assign;

 

“Letter of Credit”  means a letter of credit issued by the Letter of Credit
Issuer in favour of the Agent and released on 16 May 2014;

 

“Letter of Credit Amount”  means the face amount of the Letter of Credit;

 

“Letter of Credit Issue Date”  means the date falling fifteen (15) Business Days
prior to the Intended Delivery Date;

 

“Letter of Credit Issuer”  means Lehman Brothers Bank, Federal Savings Bank, a
company incorporated in Delaware or any other financial institution acceptable
to the Agent;

 

“Letter of Credit Reduction”  means USD50,000,000 less the aggregate of:

 

(a)          the Letter of Credit Amount; and

 

(b)the cumulative amount of all drawings in respect of the Builder Letter of
Credit on or prior to the earlier of:

 

(i)       the date of issue of the Letter of Credit; and

 

(ii)      the Letter of Credit Issue Date;

 

“LIBOR”  means, in relation to a particular period, the rate determined by the
Agent to be that at which deposits of Dollars in amounts comparable with the
amount for which LIBOR is to be determined and for a period equivalent to such
period are being offered in the London interbank eurocurrency market at or about
11 a.m. (London time) on the Quotation Date for such period as displayed on the
"Reuters Page LIBOR 01” on Reuter Monitor Money Rates Service (or such other
page as may replace such “Reuters Page LIBOR 01” on such system or on any other
system of the information vendor for the time being designated by the British
Bankers’ Association to calculate the BBA Interest Settlement Rate (as defined
in the British Bankers’ Association’s Recommended Terms and Conditions (“BBAIRS
Terms”) dated August, 1985)), Provided that if on such date no such rate is so
displayed, LIBOR for such period shall be the rate quoted to the Agent by the
Lenders at the request of the Agent as the Lenders' offered rate for deposits of
Dollars in an amount approximately equal to the amount in relation to which
LIBOR is to be determined for a period equivalent to such period to prime banks
in the London interbank eurocurrency market at or about 11 a.m. (London time) on
the Quotation Date for such period;

 

“Limited Liability Company Interests Security Deed”  means a security pledge in
relation to the limited liability company interests of the Borrower executed or
to be executed by Oceania Cruises in favour of the Agent, the SACE Agent and the
Lenders in the agreed form;

 

“Loan”  means the principal amount for the time being outstanding under this
Agreement;

 

“Majority Lenders”  means:

 

(a)before the Loan has been made, Lenders whose Commitments total [*] per cent.
of the Total Commitments; and

 

10

 

 

(b)after the Loan has been made, Lenders whose Contributions total [*] per cent.
of the Loan;

 

“Margin”  means zero point fifty five percent. (0.55%) per annum;

 

“Maritime Registry”  means the maritime registry which the Borrower will specify
to the Lenders no later than three (3) months before the Intended Delivery Date,
being that of the Marshall Islands or such other registry as the Agent may, with
the authorisation of the Majority Lenders, approve;

 

“Maximum Loan Amount”  means the aggregate of:

 

(a)the Dollar Equivalent of Euro 334,590,328.80; and

 

(b)100% of the second instalment of the SACE Premium payable on the Drawdown
Date,

 

“Mortgage”  means the first priority mortgage on the Ship acceptable for
registration on the Approved Flag and, if applicable, deed of covenant, executed
or to be executed by the Borrower in favour of the Agent, the SACE Agent and the
Lenders in the agreed form;

 

“Negotiation Period”  has the meaning given in Clause 6.8;

 

“Obligors”  means the Borrower, the Guarantor, Oceania Cruises and (in the event
that the Approved Manager is a member of the Group) the Approved Manager;

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury;

 

“Oceania Cruises”  means Oceania Cruises Inc., a Panamanian sociedad anonima
domiciled in Panama whose resident agent is Marcela Rojas de Perez at 10 Elvira
Mendez Street, Top Floor, Panama, Republic of Panama;

 

“Oceania Cruises Guarantee”  means a guarantee issued as provided in Clause 3.2
by Oceania Cruises in favour of the Agent, the SACE Agent and the Lenders and
terminated on the Effective Date;

 

“Other Loan Agreement”  means the loan agreement dated on the date of the Loan
Agreement between Riviera New Build, LLC and the parties to this Agreement
(other than the Borrower) and as amended and restated on or around the date of
the Amendment and Restatement Agreement;

 

“Other Ship”  means the passenger cruise ship defined as the “Ship” in the Other
Loan Agreement;

 

“Overnight LIBOR”  means, on any date, the London interbank offered rate, being
the day to day rate at which Dollars are offered to prime banks in the London
interbank market and published by the British Bankers’ Association at or about
11.00 a.m. London time on page LIBOR01 of the Reuters screen.  If the agreed
page is replaced or the service ceases to be available, the Agent may specify
another page or service displaying the appropriate rate after consultation with
the Borrower;

 

“Participating Member State”  means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union;

 

“Party”  means a party to this Agreement from time to time;

 

11

 

 

“Permitted Security Interests”  means:

 

(A)in the case of the Borrower,

 

(i)any of the Security Interests referred to in paragraph (a) below, and

 

(ii)any of the Security Interests referred to in paragraphs (b), (c), (e), (h)
and (i) below if, by reason of any chartering or management arrangements for the
Ship approved by the Agent pursuant to the provisions of this Agreement, such
Security Interests are created by the Borrower in the case of paragraphs (b),
(c) or (e) or incurred by the Borrower in the case of paragraphs (h) or (i); and

 

(B)in the case of the Guarantor,

 

(i)any of the Security Interests referred to in paragraphs (a), (d), (f) and (g)
below, and

 

(ii)any of the Security Interests referred to in paragraphs (c), (e), (h) and
(i) below if, by reason of any chartering or management arrangements for the
Ship approved by the Agent pursuant to the provisions of this Agreement, such
Security Interests are created by the Guarantor in the case of paragraphs (c) or
(e) or incurred by the Guarantor in the case of paragraphs (h) or (i);

 

(a)any Security Interest created by or pursuant to the Finance Documents and any
deposits or other Security Interests placed or incurred in connection with any
bond or other surety from time to time provided to the US Federal Maritime
Commission in order to comply with laws, regulations and rules applicable to the
operators of passenger vessels operating to or from ports in the United States
of America;

 

(b)liens on the Ship up to an aggregate amount at any time not exceeding [*]
Dollars ($[*]) for current crew’s wages and salvage and liens incurred in the
ordinary course of trading the Ship;

 

(c)any deposits or pledges up to an aggregate amount at any time not exceeding
[*] Dollars ($[*]) to secure the performance of bids, tenders, bonds or
contracts required in the ordinary course of business;

 

(d)any other Security Interest including in relation to the Existing
Indebtedness over the assets of any Obligor other than the Borrower notified by
the Borrower or any of the Obligors to the Agent prior to the Effective Date;

 

(e)(without prejudice to the provisions of Clause 13.11) liens on assets leased,
acquired or upgraded after the Effective Date or assets newly constructed or
converted after the Effective Date provided that (i) such liens secure Financial
Indebtedness otherwise permitted under this Agreement, (ii) such liens are
incurred at the time of such lease, acquisition, upgrade, construction or
conversion and (iii) the Financial Indebtedness secured by such liens does not
exceed the cost of such upgrade or the cost of such assets acquired or leased;  

 

(f)other liens arising in the ordinary course of business  of the Group
unrelated to Financial Indebtedness and securing obligations not yet delinquent
or which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been established

12

 

 

provided that (i) the aggregate amount of all cash and the fair market value of
all other property subject to such liens as are described in this paragraph (f)
does not exceed [*] Dollars ($[*]) and (ii) such cash and/or other property is
not an asset of the Borrower;

 

(g)subject to the other provisions of this Agreement and the Guarantee, any
Security Interest in respect of existing Financial Indebtedness of a person
which becomes a subsidiary of the Guarantor or is merged with or into the
Guarantor or any of its subsidiaries;

 

(h)liens in favour of credit card companies on unearned customer deposits
pursuant to agreements therewith;

 

(i)liens in favour of customers on unearned customer deposits.

 

“Pertinent Document”  means:

 

(a)any Finance Document;

 

(b)any policy or contract of insurance contemplated by or referred to in Clause
13 or any other provision of this Agreement or another Finance Document;

 

(c)any other document contemplated by or referred to in any Finance Document;
and

 

(d)any document which has been or is at any time sent by or to the Agent in
contemplation of or in connection with any Finance Document or any policy,
contract or document falling within paragraphs (b) or (c);

 

“Pertinent Matter”  means:

 

(a)any transaction or matter contemplated by, arising out of, or in connection
with a Pertinent Document; or

 

(b)any statement relating to a Pertinent Document or to a transaction or matter
falling within paragraph (a);

 

and covers any such transaction, matter or statement, whether entered into,
arising or made at any time before the signing of this Agreement or on or at any
time after that signing;

 

“Post-Delivery Assignment”  means an assignment of the rights of the Borrower in
respect of the post-delivery guarantee liability of the Builder under Article 25
of the Shipbuilding Contract executed or to be executed by the Borrower in
favour of the Agent, the SACE Agent and the Lenders in the agreed form;

 

“Prestige Holdings”  means Prestige Cruise Holdings Inc. a Panamanian sociedad
anonima domiciled in Panama whose resident agent is Arias, Fabrega & Fabrega at
Plaza 2000 Building, 16th Floor, 50th Street, Panama, Republic of Panama;

 

“Prestige Holdings Guarantee”  means a guarantee issued as provided in Clause
3.2 by Prestige Holdings in favour of the Agent, the SACE Agent and the Lenders
and terminated on the Effective Date;

 

“Prior Guarantees” means the Oceania Cruises Guarantee and the Prestige Holdings
Guarantee;

 

“Prior Guarantors” means Oceania Cruises and Prestige Holdings;

 

13

 

 

"Prohibited Payment" means:

 

(a)any offer, gift, payment, promise to pay, commission, fee, loan or other
consideration which would constitute bribery or an improper gift or payment
under, or a breach of Sanctions or any laws of the Republic of Italy, England
and Wales, Panama, the United States of America or any other applicable
jurisdiction; or

 

(b)any offer, gift, payment, promise to pay, commission, fee, loan or other
consideration which would or might constitute bribery within the OECD Convention
on Combating Bribery of Foreign Public Officials in International Business
Transactions of 17 December 1997.

 

“Prohibited Person” means any person (whether designated by name or by reason of
being included in a class of persons) against whom Sanctions are directed;

 

“Protocol of Delivery and Acceptance”  means the protocol of delivery and
acceptance of the Ship to be signed by the Borrower and the Builder in
accordance with Article 8 of the Shipbuilding Contract;

 

“Quotation Date”  means, in relation to any Interest Period (or any other period
for which an interest rate is to be determined under any provision of a Finance
Document), the day on which quotations would ordinarily be given by leading
banks in the London Interbank Market for deposits in the currency in relation to
which such rate is to be determined for delivery on the first day of that
Interest Period or other period;

 

“Repayment Date”  means a date on which a repayment is required to be made under
Clause 5;

 

“Requisition Compensation”  includes all compensation or other moneys payable by
reason of any act or event such as is referred to in paragraph (b) of the
definition of “Total Loss”;

 

“SACE”  means Servizi Assicurativi del Commercio Estero - SACE SpA;

 

“SACE Agent”  means Crédit Agricole Corporate and Investment Bank, a French
“société anonyme”, having a share capital of EUR 7,254,575,271 and its
registered office located at 9, Quai du Président Paul Doumer, 92920 Paris La
Défense cedex, France, registered under the n° Siren 304 187 701 at the Registre
du Commerce et des Sociétés of Nanterre or any successor of it appointed under
Clause 25;

 

“SACE Insurance Policy”  means the insurance policy in respect of this Agreement
to be issued by SACE for the benefit of the Lenders, in form and substance
satisfactory to the Agent;

 

“SACE Premium”  means the amount payable by the Borrower to SACE through the
Agent in two instalments in respect of the SACE Insurance Policy as set out in
Clause 9;

 

"SACE Reimbursement Agreement" means the reimbursement agreement entered into on
or before the Effective Date, as the context may require, between the Borrower,
the Guarantor, the Lenders, the Agent, the SACE Agent and SACE.

 

"Sanctions" means any sanctions, embargoes, freezing provisions, prohibitions or
other restrictions relating to trading, doing business, investment, exporting,
financing or making assets available (or other activities similar to or
connected with any of the foregoing):

 

14

 

 

(a)           imposed by law or regulation of the United Kingdom, the Council of
the European Union, the United Nations or its Security Council or imposed by any
member state of the European Union or Switzerland;

 

(b)           imposed by CISADA or OFAC; or

 

(c)           otherwise imposed by any law or regulation,

 

by which any Obligor is bound or to which it is subject or, as regards a
regulation, compliance with which is reasonable in the ordinary course of
business of any Obligor.

 

“Secured Liabilities”  means all liabilities which the Borrower, the Obligors or
any of them have, at the date of this Agreement or at any later time or times,
under or in connection with any Finance Document or any judgment relating to any
Finance Document; and for this purpose, there shall be disregarded any total or
partial discharge of these liabilities, or variation of their terms, which is
effected by, or in connection with, any bankruptcy, liquidation, arrangement or
other procedure under the insolvency laws of any country;

 

“Security Interest”  means:

 

(a)a mortgage, charge (whether fixed or floating) or pledge, any maritime or
other lien or any other security interest of any kind;

 

(b)the security rights of a plaintiff under an action in rem; and

 

(c)any arrangement entered into by a person (A) the effect of which is to place
another person (B) in a position which is similar, in economic terms, to the
position in which B would have been had he held a security interest over an
asset of A; but this paragraph (c) does not apply to a right of set off or
combination of accounts conferred by the standard terms of business of a bank or
financial institution;

 

“Security Period”  means the period commencing on the date of this Agreement and
ending on the date on which:

 

(a)all amounts which have become due for payment by the Borrower or any Obligor
under the Finance Documents have been paid;

 

(b)no amount is owing or has accrued (without yet having become due for payment)
under any Finance Document;

 

(c)neither the Borrower nor any other Obligor has any future or contingent
liability under Clause 19 below or any other provision of this Agreement or
another Finance Document; and

 

(d)the Agent and the Majority Lenders do not consider that there is a
significant risk that any payment or transaction under a Finance Document would
be set aside, or would have to be reversed or adjusted, in any present or
possible future bankruptcy of the Borrower or an Obligor or in any present or
possible future proceeding relating to a Finance Document or any asset covered
(or previously covered) by a Security Interest created by a Finance Document;

 

“Security Requirement  means the amount in Dollars (as certified by the Agent
whose certificate shall, in the absence of manifest error, be conclusive and
binding on the Borrower and the Agent) which is at any relevant time one hundred
per cent (100%) of the Loan;

 

15

 

 

“Security Value”  means the amount in Dollars (as certified by the Agent whose
certificate shall, in the absence of manifest error, be conclusive and binding
on the Borrower and the Agent) which, at any relevant time, is the aggregate of
(i) the market value of the Ship as most recently determined in accordance
with  Clause 13.18; and (ii) the market value of any additional security for the
time being actually provided to the Agent pursuant to Clause 14;

 

“Ship”  means the passenger cruise ship currently designated with Hull No. 6194
(as more particularly described in the Shipbuilding Contract) to be constructed
under the Shipbuilding Contract and to be delivered to, and purchased by, the
Borrower and registered in its name under an Approved Flag with the name
“MARINA”;

 

“Shipbuilding Contract”  has the meaning given in Recital (A);

 

“SIMEST”  means Società Italiana per Le Imprese all’Estero - SIMEST Spa, which
grants export subsidies in Italy under and according to the Italian Legislative
Decree n. 143/98 and its amendments;

 

“Taxes”  means all present and future income and other taxes, levies, imposts,
deductions, compulsory liens and withholdings whatsoever together with interest
thereon and penalties with respect thereto, if any, and any payments made on or
in respect thereof and “Taxation” shall be construed accordingly;

 

“Time Charter Assignment”  means a deed creating security in respect of a time
or consecutive voyage charter in respect of the Ship (including any guarantee in
respect of the obligations of the charterer under the charter) executed by the
Borrower in favour of the Agent, the SACE Agent and the Lenders pursuant to
Clause 13.14;

 

“Total Loss”  means:

 

(a)actual, constructive, compromised, agreed or arranged total loss of the Ship;

 

(b)any expropriation, confiscation, requisition or acquisition of the Ship,
whether for full consideration, a consideration less than its proper value, a
nominal consideration or without any consideration, which is effected by any
government or official authority or by any person or persons claiming to be or
to represent a government or official authority, (excluding a requisition for
hire for a fixed period not exceeding 1 year without any right to an extension)
unless it is within 1 month redelivered to the Borrower’s full control;

 

(c)any arrest, capture, seizure or detention of the Ship (including any
hijacking or theft) unless it is within 1 month redelivered to the Borrower’s
full control;

 

“Total Loss Date”  means:

 

(a)in the case of an actual loss of the Ship, the date on which it occurred or,
if that is unknown, the date when the Ship was last heard of;

 

(b)in the case of a constructive, compromised, agreed or arranged total loss of
the Ship, the earliest of:

 

(i)the date on which a notice of abandonment is given to the insurers; and

 

(ii)the date of any compromise, arrangement or agreement made by or on behalf of
the Borrower with the Ship’s insurers in which the insurers agree to treat the
Ship as a total loss; and

 

16

 

 

(c)in the case of any other type of total loss, on the date (or the most likely
date) on which it appears to the Agent acting reasonably and in consultation
with the Borrower that the event constituting the total loss occurred;

 

“Transaction Documents”  means the Finance Documents and the Underlying
Documents;

 

“Underlying Documents”  means the Shipbuilding Contract, any External Management
Agreement and any charter and associated guarantee in respect of which a Time
Charter Assignment is, or by the terms of this Agreement is required to be,
executed;

 

1.2Construction of certain terms.  In this Agreement:

 

“approved”  means, for the purposes of Clause 13.20, approved in writing by the
Agent;

 

“asset”  includes every kind of property, asset, interest or right, including
any present, future or contingent right to any revenues or other payment;

 

“company”  includes any partnership, joint venture and unincorporated
association;

 

“consent” includes an authorisation, consent, approval, resolution, licence,
exemption, filing, registration, notarisation and legalisation;

 

“contingent liability”  means a liability which is not certain to arise and/or
the amount of which remains unascertained;

 

“date of this Agreement” means 18 July 2008;

 

“document”  includes a deed; also a letter, fax or telex;

 

“excess risks”  means the proportion of claims for general average, salvage and
salvage charges not recoverable under the hull and machinery policies in respect
of the Ship in consequence of its insured value being less than the value at
which the Ship is assessed for the purpose of such claims;

 

“expense”  means any kind of cost, charge or expense (including all legal costs,
charges and expenses) and any applicable value added or other tax;

 

“law”  includes any order or decree, any form of delegated legislation, any
treaty or international convention and any regulation or resolution of the
Council of the European Union, the European Commission, the United Nations or of
its Security Council;

 

“legal or administrative action”  means any legal proceeding or arbitration and
any administrative or regulatory action or investigation;

 

“liability”  includes every kind of debt or liability (present or future,
certain or contingent), whether incurred as principal or surety or otherwise;

 

“months”  shall be construed in accordance with Clause 1.3;

 

“obligatory insurances”  means all insurances effected, or which the Borrower is
obliged to effect, under Clause 13.20 or any other provision of this Agreement
or another Finance Document;

 

“parent company”  has the meaning given in Clause 1.4;

 

“person”  includes any company; any state, political sub-division of a state and
local or municipal authority; and any international organisation;

 

17

 

 

“policy”,  in relation to any insurance, includes a slip, cover note,
certificate of entry or other document evidencing the contract of insurance or
its terms;

 

“protection and indemnity risks”  means the usual risks covered by a protection
and indemnity association managed in London, including pollution risks and the
proportion (if any) of any sums payable to any other person or persons in case
of collision which are not recoverable under the hull and machinery policies by
reason of the incorporation in them of Clause 1 of the Institute Time Clauses
(Hulls)(1/10/83) or Clause 8 of the Institute Time Clauses (Hulls) (1/11/1995)
or the Institute Amended Running Down Clause (1/10/71) or any equivalent
provision;

 

“regulation”  includes any regulation, rule, official directive, request or
guideline whether or not having the force of law of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

“subsidiary”  has the meaning given in Clause 1.4;

 

“tax”  includes any present or future tax, duty, impost, levy or charge of any
kind which is imposed by any state, any political sub-division of a state or any
local or municipal authority (including any such imposed in connection with
exchange controls), and any connected penalty, interest or fine; and

 

“war risks”  includes the risk of mines and all risks excluded by Clause 23 of
the Institute Time Clauses (Hulls)(1/10/83) or Clause 24 of the Institute Time
Clauses (Hulls) (1/11/1995).

 

1.3Meaning of “month”.  A period of one or more “months” ends on the day in the
relevant calendar month numerically corresponding to the day of the calendar
month on which the period started (“the numerically corresponding day”), but:

 

(a)on the Business Day following the numerically corresponding day if the
numerically corresponding day is not a Business Day or, if there is no later
Business Day in the same calendar month, on the Business Day preceding the
numerically corresponding day; or

 

(b)on the last Business Day in the relevant calendar month, if the period
started on the last Business Day in a calendar month or if the last calendar
month of the period has no numerically corresponding day;

 

and “month” and “monthly” shall be construed accordingly.

 

1.4Meaning of “subsidiary”.  A company (S) is a subsidiary of another company
(P) if:

 

(a)a majority of the issued shares in S (or a majority of the issued shares in S
which carry unlimited rights to capital and income distributions) are directly
owned by P or are indirectly attributable to P; or

 

(b)P has direct or indirect control over a majority of the voting rights
attaching to the issued shares of S; or

 

(c)P has the direct or indirect power to appoint or remove a majority of the
directors of S; or

 

(d)P otherwise has the direct or indirect power to ensure that the affairs of S
are conducted in accordance with the wishes of P;

 

and any company of which S is a subsidiary is a parent company of S.

 

18

 

 

1.5General Interpretation.  In this Agreement:

 

(a)references in Clause 1.1 to a Finance Document or any other document being an
“agreed form” are to the form agreed between the Agent (acting with the
authorisation of each of the Creditor Parties) and the Borrower with any
modifications to that form which the Agent (with the authorisation of the
Majority Lenders in the case of substantial modifications) approves or
reasonably requires;

 

(b)references to, or to a provision of, a Finance Document or any other document
are references to it as amended, amended and restated, or supplemented, whether
before the date of this Agreement or otherwise;

 

(c)references to, or to a provision of, any law include any amendment,
extension, re-enactment or replacement, whether made before the date of this
Agreement or otherwise;

 

(d)words denoting the singular number shall include the plural and vice versa;
and

 

(e)Clauses 1.1 to 1.5 apply unless the contrary intention appears.

 

1.6Headings.  In interpreting a Finance Document or any provision of a Finance
Document, all clause, sub-clause and other headings in that and any other
Finance Document shall be entirely disregarded.

 

1.7Effective Date

 

This Agreement is effective from the Effective Date.

 

2FACILITY

 

2.1Amount of facility.  Subject to the other provisions of this Agreement, the
Lenders agree to make available to the Borrower a loan not exceeding the Maximum
Loan Amount intended to be applied as follows:

 

(a)in payment to the Builder of all or part of 80% of the Final Contract Price
up to the Eligible Amount; and

 

(b)in reimbursement to the Agent on behalf of the Lenders of the amount of the
second instalment of the SACE Premium payable by it to SACE on the Drawdown
Date.

 

2.2Lenders’ participations in Loan.  Subject to the other provisions of this
Agreement, each Lender shall participate in the Loan in the proportion which, as
at the Drawdown Date, its Commitment bears to the Total Commitments.

 

2.3Purpose of Loan.  The Borrower undertakes with each Creditor Party to use the
Loan only to pay for:

 

(a)goods and services of Italian origin incorporated in the design, construction
or delivery of the Ship;

 

(b)subject to the limits and conditions fixed by the Italian Authorities, goods
and services incorporated in the design, construction or delivery of the Ship
and originating from countries other than Italy where the provision of such
goods or services has been sub-contracted by the Builder and therefore remains
the Builder’s responsibility under the Shipbuilding Contract; and

 

(c)the second instalment of the SACE Premium payable on the Drawdown Date.

 

2.4Proceedings by individual Lender requiring Majority Lender consent.  Except
for the SACE Agent, no Lender may commence proceedings against the Borrower or
any other

 

19

 

 

Obligor in connection with a Finance Document without the prior consent of all
the Lenders.

 

2.5Obligations of Lenders several.  The obligations of the Lenders under this
Agreement are several; and a failure of a Lender to perform its obligations
under this Agreement shall not result in:

 

(a)the obligations of the other Lenders being increased; nor

 

(b)any Obligor or any other Lender being discharged (in whole or in part) from
its obligations under any Finance Document;

 

and in no circumstances shall a Lender have any responsibility for a failure of
another Lender to perform its obligations under this Agreement.

 

3CONDITIONS PRECEDENT

 

3.1General.  The Borrower may only draw under the Loan when the following
conditions have been fulfilled to the satisfaction of the Agent and provided no
Event of Default shall have occurred and remains unremedied or is likely to
occur as a consequence of the drawing of the Loan:

 

3.2No later than the date of this Agreement.  The Agent shall have received no
later than the date of this Agreement:

 

(a)an opinion from legal counsel to the Agent as to Marshall Islands law,
together with the limited liability company documentation of the Borrower
supporting the opinion, including but without limitation the Certificate of
Formation and Limited Liability Company Agreement as filed with the competent
authorities and a certificate of a competent officer or manager of the Borrower
containing specimen signatures of the persons authorised to sign the documents
on behalf of the Borrower, to the effect that:

 

(i)the Borrower has been duly formed and is validly existing as a limited
liability company under the laws of the Republic of the Marshall Islands;

 

(ii)this Agreement falls within the scope of the Borrower’s limited liability
company purpose as defined by its Certificate of Formation and Limited Liability
Company Agreement;

 

(iii)the Borrower’s representatives were at the date of this Agreement fully
empowered to sign this Agreement;

 

(iv)either all administrative requirements applicable to the Borrower (whether
in the Republic of the Marshall Islands), concerning the transfer of funds
abroad and acquisitions of Dollars to meet its obligations hereunder have been
complied with, or that there are no such requirements; and

 

(v)this Agreement constitutes the legal, valid and binding obligations of the
Borrower enforceable in accordance with its terms,

 

and containing such exceptions as are standard for opinions of this type;

 

(b)an opinion from legal counsel to the Agent as to English law confirming that
the obligations of the Borrower under this Agreement are legally valid and
binding obligations enforceable by the relevant Creditor Parties in the English
courts;

 

(c)a Certified Copy of the executed Shipbuilding Contract;

 

20

 

 

(d)a confirmation from EC3 Services Limited that it will act for the Borrower as
agent for service of process in England in respect of this Agreement and any
other Finance Document;

 

(e)an opinion from legal counsel to the Agent as to Panamanian law, together
with the corporate documentation of each Prior Guarantor supporting the opinion,
including but without limitation the Articles of Incorporation and By-laws as
filed with the competent authorities and a certificate of a competent officer of
each Prior Guarantor containing specimen signatures of the persons authorised to
sign the documents on behalf of the Prior Guarantor, to the effect that:

 

(i)each Prior Guarantor has been duly organised and is validly existing and in
good standing as a Panamanian sociedad anonima with its domicile in the Republic
of Panama and its Resident Agent being (in the case of Prestige Holdings) Arias
Fabrega & Fabrega with address at Plaza 2000 Building, 16th Floor, 50th Street,
Panama and (in the case of Oceania Cruises) Marcela Rojas de Perez with address
at 10 Elvira Mendez Street, Top Floor, Panama;

 

(ii)each Prior Guarantee falls within the scope of the relevant Prior
Guarantor’s corporate purpose as defined by its Articles of Incorporation and
By-laws;

 

(iii)each Prior Guarantor’s representative was at the date of the Prior
Guarantee issued by it fully empowered to sign that Prior Guarantee;

 

(iv)either all administrative requirements applicable to each Prior Guarantor
(whether in the Republic of Panama) concerning the transfer of funds abroad and
acquisitions of Dollars to meet its obligations under the Prior Guarantee issued
by it have been complied with, or that there are no such requirements;

 

(v)each Prior Guarantee is the legal, valid and binding obligations of the Prior
Guarantor which issued it enforceable in accordance with its terms; and

 

(vi)none of the undertakings of either Prior Guarantor contained in either Prior
Guarantee are contrary to public policy in the Republic of Panama,

 

and containing such exceptions as are standard for opinions of this type;

 

(f)duly executed originals of the Prior Guarantees;

 

(g)an opinion from legal counsel to the Agent as to English law confirming that
the obligations of each Prior Guarantor under the Prior Guarantee issued by it
are legally valid and binding obligations enforceable by the relevant Creditor
Parties in the English courts; and

 

(h)confirmation from EC3 Services Limited that it will act for each Prior
Guarantor as agent for service of process in England in respect of the Prior
Guarantee issued by that Prior Guarantor and any other Finance Document.

 

3.3No later than ninety (90) days before the Intended Delivery Date.  The Agent
shall have received no later than ninety (90) days before the Intended Delivery
Date:

 

(a)notification from the Borrower of its preferred Maritime Registry;

 

(b)the SACE Insurance Policy documentation relating to the transaction
contemplated by this Agreement issued on terms whereby the SACE Insurance Policy
will enter into full force and effect upon fulfilment of the conditions
specified therein to be fulfilled on or before the Drawdown Date; and

 

21

 

 

(c)notification of the Approved Manager.

 

3.4No later than the date falling ninety (90) days before the Intended Delivery
Date and on each subsequent date on which a Compliance Certificate is to be
received by the Agent pursuant to clause 11.3(e) of the Prestige Holdings
Guarantee and clause 11.3(e) of the Oceania Cruises Guarantee.  The Agent shall
have received on the date falling ninety (90) days before the Intended Delivery
Date and also on each subsequent date on which a Compliance Certificate (as
defined in and is to be received by the Agent pursuant to) clause 11.3(e) of the
Prestige Holdings Guarantee and clause 11.3(e) of the Oceania Cruises Guarantee
a duly completed Compliance Certificate (as defined in each Prior Guarantee)
from each Prior Guarantor;

 

3.5No later than sixty (60) days before the Intended Delivery Date.  The Agent
shall have received from the Borrower no later than sixty (60) days before the
Intended Delivery Date:

 

(a)notification of the Intended Delivery Date;

 

(b)notification, signed by a duly authorised signatory of the Borrower,
specifying which of the Fixed Interest Rate or the Floating Interest Rate shall
be applicable to the Loan until the date of payment of the final repayment
instalment of the Loan; and in absence of any such notification, the Borrower
shall be deemed to have opted for the Floating Interest Rate.

 

3.6No later than fifteen (15) Business Days before the Intended Delivery
Date.  The Agent shall have received no later than fifteen (15) Business Days
before the Intended Delivery Date insurance documents in form and substance
satisfactory to the Lenders confirming that the Insurances have been effected
and will be in full force and effect on the Delivery Date.

 

3.7No later than five (5) Business Days before the Intended Delivery Date.  The
Agent shall have received no later than five (5) Business Days before the
Intended Delivery Date:

 

(a)the Drawdown Notice from the Borrower, signed by a duly authorised signatory
of the Borrower, specifying the amount of the Loan to be drawn down;

 

(b)a Certified Copy of each of the Change Orders, of any amendments to the
Shipbuilding Contract and of the power of attorney pursuant to which the
authorised signatory of the Borrower signed the Drawdown Notice and a specimen
of his signature; and

 

(c)a final confirmation of the Intended Delivery Date signed by a duly
authorised signatory of the Borrower, and counter-signed by a duly authorised
signatory of the Builder.

 

3.8No later than the Delivery Date.  The Agent shall have received no later than
the Delivery Date:

 

(a)an opinion from legal counsel to the Agent as to Marshall Islands law
together with the limited liability company documentation of the Borrower and a
certificate of a competent officer or manager of the Borrower containing
specimen signatures of the persons authorised to sign the documents on behalf of
the Borrower, confirming that:

 

(i)the Lenders may continue to rely on the legal opinion given pursuant to
Clause 3.2(a);

 

(ii)the Mortgage, the General Assignment, the External Management Agreement
Assignment (if any), the Post-Delivery Assignment and the Time Charter
Assignment (if any) fall within the scope of the Borrower’s limited liability

 

22

 

 

company purpose as defined by its Certificate of Formation and Limited Liability
Company Agreement and are binding on it;  and

 

(iii)the Borrower’s representatives are fully empowered to sign the Protocol of
Delivery and Acceptance, the Mortgage, the General Assignment, the External
Management Agreement Assignment (if any), the Post-Delivery Assignment and the
Time Charter Assignment (if any)

 

(b)in the event that the Approved Manager is not a member of the Group, an
opinion from legal counsel to the Agent as to the law of the place of
incorporation of the Approved Manager, together with the corporate documentation
of the Approved Manager supporting the opinion, that the General Assignment (if
applicable) and the acknowledgement of the notice of assignment of the External
Management Agreement fall within the scope of the Approved Manager’s corporate
purpose as defined by its constitutional documents and are binding on it and the
Approved Manager’s representatives are fully empowered to sign the General
Assignment (if applicable) and the acknowledgement of the notice of assignment
of the External Management Agreement;

 

(c)evidence of payment to the Builder of:

 

(i)the [*] ([*]) pre-delivery instalments of the Final Contract Price; and

 

(ii)any other part of the Final Contract Price as at the Delivery Date not being
financed hereunder;

 

(d)evidence of payment of all amounts which are due and payable hereunder by the
Borrower on or prior to the Delivery Date;

 

(e)a certificate from the Borrower, signed by an authorised representative of
the Borrower, confirming that the representations and warranties contained in
Clause 12 are true and correct as of the Delivery Date in consideration of the
facts and circumstances existing as of the Delivery Date;

 

(f)the Interest Make-up Agreement relative to the Loan and in full force and
effect;

 

provided always that the obligations of the Lenders to make the Loan available
on the Delivery Date are subject to the Agent remaining satisfied that each of
the SACE Insurance Policy and the Interest Make-up Agreement will cover the Loan
following the advance of the Loan, payment of the second instalment of the SACE
Premium and delivery to SACE of the documents listed in Schedule 3.

 

3.9At Delivery.

 

Immediately prior to the delivery of the Ship by the Builder to the Borrower,
the Agent shall have received:

 

(a)evidence that immediately following delivery:

 

(i)the Ship will be registered in the name of the Borrower in the Maritime
Registry;

 

(ii)title to the Ship will be held by the Borrower free of all Security
Interests other than any maritime lien in respect of crew’s wages and trade
debts arising out of equipment, consumable and other stores placed on board the
Ship prior to or concurrently with delivery, none of which is overdue;

 

23

 

 

(iii)the Mortgage will be duly registered in the Maritime Registry and
constitutes a first priority security interest over the Ship and that all taxes
and fees payable to the Maritime Registry in respect of the Ship have been paid
in full; and

 

(iv)the opinions mentioned in Clauses 3.9 (j), (k) and (l) and the documents
mentioned in Clause 3.9 (m) will be received by the Agent;

 

(b)a Certified Copy of a classification certificate (or interim classification
certificate) showing the Ship to be classed in accordance with Clause 12.4(c).

 

(c)duly executed originals of the General Assignment, any External Management
Agreement Assignment, any Approved Manager’s Undertaking, the Post-Delivery
Assignment and any Time Charter Assignment together with relevant notices of
assignment and the acknowledgement of the notice of assignment to be issued
pursuant to any External Management Agreement Assignment and the Post-Delivery
Assignment and the Time Charter Assignment (if any);

 

(d)a duly executed original of the Limited Liability Company Interests Security
Deed (and of each document required to be delivered under the Limited Liability
Company Interests Security Deed);

 

(e)a Certified Copy of any executed External Management Agreement and any time
charterparty in respect of the Ship;

 

(f)a Certified Copy of any current certificate of financial responsibility in
respect of the Ship issued under OPA, a valid Safety Management Certificate (or
interim Safety Management Certificate) issued to the Ship in respect of its
management by the Approved Manager pursuant to the ISM Code, a valid Document of
Compliance (or interim Document of Compliance) issued to the Approved Manager in
respect of ships of the same type as the Ship pursuant to the ISM Code, a valid
International Ship Security Certificate issued to the Ship in accordance with
the ISPS Code and a valid IAPPC issued to the Ship in accordance with Annex VI
and, if entered into, any carrier initiative agreement with the United States’
Customs and Border Protection under the Customs-Trade Partnership Against
Terrorism (C-TPAT) programme;

 

(g)a Certified Copy of the power of attorney pursuant to which the authorised
signatory(ies) of the Borrower signed the documents referred to in this Clause
3.9 and to which the Borrower is a party and a specimen of his or their
signature(s);

 

(h)a confirmation from EC3 Services Limited that it will act for each of the
relevant Obligors as agent for service of process in England in respect of the
deed of covenants constituting part of the Mortgage (if applicable), the General
Assignment, the External Management Agreement Assignment (if any), the
Post-Delivery Assignment and the Time Charter Assignment (if any).

 

Immediately following the delivery of the Ship by the Builder to the Borrower,
the Agent shall receive:

 

(i)a duly executed original of the Mortgage;

 

(j)an opinion from legal counsel to the Agent as to Panamanian law, together
with the corporate documentation of Oceania Cruises supporting the opinion and a
certificate of a competent officer of Oceania Cruises containing specimen
signatures of the persons authorised to sign the Limited Liability Company
Interests Security Deed on behalf of Oceania Cruises confirming that:

 

(i)the Lenders may continue to rely on the legal opinion given pursuant to
Clause 3.2(e) in so far as it relates to Oceania Cruises;

 

24

 

 

(ii)the Limited Liability Company Interests Security Deed falls within the scope
of Oceania Cruises’ corporate purpose as defined by its Articles of
Incorporation and By-laws; and

 

(iii)the representative of Oceania Cruises was at the date of the Limited
Liability Company Interests Security Deed fully empowered to sign the Limited
Liability Company Interests Security Deed.

 

(k)an opinion from legal counsel to the Agent as to the law of the Maritime
Registry confirming:

 

(i)the valid registration of the Ship in the Maritime Registry; and

 

(ii)the Mortgage over the Ship has been validly registered in the Maritime
Registry;

 

(l)an opinion from legal counsel to the Agent as to English law confirming that
the obligations of the Borrower under the deed of covenants constituting part of
the Mortgage (if applicable), the General Assignment, any External Management
Agreement Assignment, the Post-Delivery Assignment and any Time Charter
Assignment are legally valid and binding obligations enforceable by the relevant
Creditor Parties in the English courts;

 

(m)the documents listed in Schedule 3.

 

4DRAWDOWN

 

4.1Borrower’s irrevocable payment instructions.  The Lenders shall not be
obliged to fulfil their obligation to make the Loan available other than by
paying the Builder all or part of 80% of the Final Contract Price up to the
Eligible Amount on behalf of and in the name of the Borrower and by reimbursing
the Agent for the instalment of the SACE Premium payable on the Delivery Date.

 

The Borrower hereby instructs the Lenders in accordance with this Clause 4.1:

 

(a)to pay to the Builder all or part of 80% of the Final Contract Price up to
the Eligible Amount.

 

(b)to pay to the Agent on behalf of the Lenders for onward payment to SACE (such
payment to SACE to be made for value on the Drawdown Date), by drawing under the
Loan, the amount of the second instalment of the related SACE Premium.

 

Payment to the Builder of the Dollar amount drawn under Clause 4.1(a) above
shall be made on the Delivery Date of the Ship during usual banking hours in
Italy to the Builder’s account as specified by the Builder in accordance with
the Shipbuilding Contract after receipt and verification by the Agent of the
documents provided under Schedule 3.

 

Verification of the documents provided under Schedule 3 shall be limited to
checking their apparent compliance as defined in the Uniform Customs and
Practices for Documentary Credits - ICC Publication 600 (UCP 600 latest
revision).

 

Save as contemplated in Clause 4.3 below, the payment instruction contained in
this Clause 4.1 is irrevocable.

 

4.2Conversion Rate for Loan.  The Dollar amount to be drawn down under Clause
4.1(a) shall be calculated by the Agent on the Conversion Rate Fixing Date in
accordance with the definitions of “Eligible Amount” and “Conversion Rate” in
Clause 1.1.

 

25

 

 

4.3Modification of payment terms.  The Borrower expressly acknowledges that the
payment terms set out in this Clause may only be modified with the agreement of
the Builder, the Agent, the Lenders and the Borrower in the case of Clause
4.1(a) and with the agreement of the Agent, the Lenders and the Borrower in the
case of Clause 4.1(b); Provided that it is the intention of the Borrower, the
Lenders and the Agent that prior to the Delivery Date agreement shall be reached
with those financial institutions with whom the Borrower has entered into the
FOREX Contracts (the “Counterparties”) in order that the Euro payments due from
the Counterparties under the FOREX Contracts shall be paid to the Agent for
holding in escrow and to be released by the Agent simultaneously with (i) the
payment in full to the Builder of the balance of the Final Contract Price
denominated in Euro at the time of delivery of the Ship and (ii) the payment to
the Counterparties of the Dollars due to them under the relevant FOREX Contracts
out of the Dollar amount available under Clause 4.1(a), subject only to delivery
of the Ship by the Builder to the Borrower taking place as evidenced by the
execution and delivery of the Protocol of Delivery and Acceptance and to the
Borrower having deposited with the Agent before delivery, if and to the extent
required, any Dollar and/or Euro amounts as may be needed to ensure the payment
in full of both the balance of the Final Contract Price in Euro and the Dollars
owed to the Counterparties under all the relevant FOREX Contracts.

 

4.4Availability.  Drawing may not be made under this Agreement (and the Loan
shall not be available) after the earlier of the Delivery Date and the expiry of
the Availability Period.

 

4.5Notification to Lenders of receipt of a Drawdown Notice.  The Agent shall
promptly notify the Lenders that it has received a Drawdown Notice and shall
inform each Lender of:

 

(a)the amount of the Loan and the Drawdown Date;

 

(b)the amount of that Lender’s participation in the Loan; and

 

(c)the duration of the first Interest Period.

 

4.6Lenders to make available Contributions.  Subject to the provisions of this
Agreement, each Lender shall, on and with value on the Drawdown Date, make
available to the Agent the amount due from that Lender under Clause 2.2.

 

4.7Disbursement of Loan.  Subject to the provisions of this Agreement, the Agent
shall on the Drawdown Date pay the amounts which the Agent receives from the
Lenders under Clause 4.6:

 

(a)in the case of the amount referred to in Clause 4.1(a), to the account which
the Borrower specifies in the Drawdown Notice;

 

(b)in the case of the amount referred to in Clause 4.1(b) to the account of SACE
which the SACE Agent shall specify; and

 

(c)in the like funds as the Agent received the payments from the Lenders.

 

4.8Disbursement of Loan to third party.  The payment by the Agent under Clause
4.7 shall constitute the making of the Loan and the Borrower shall at that time
become indebted, as principal and direct obligor, to each Lender in an amount
equal to that Lender’s Contribution.

 

5REPAYMENT

 

5.1Number of repayment instalments.  The Borrower shall repay the Loan by
twenty-four (24) consecutive six-monthly instalments.

 

26

 

 

5.2Repayment Dates.  The first instalment shall be repaid on the date falling
six (6) months after the Drawdown Date and the last instalment on the date
falling one hundred and forty four (144) months after the Drawdown Date, each
date of payment of an instalment being a “Repayment Date”.

 

5.3Amount of repayment instalments.  Each of the twenty-four (24) consecutive
six-monthly repayment instalments of the Loan shall be of an equal amount.

 

5.4Final Repayment Date.  On the final Repayment Date, the Borrower shall
additionally pay to the Agent for the account of the Creditor Parties all other
sums then accrued or owing under any Finance Document.

 

6INTEREST

 

6.1Fixed Interest Rate.  If the Borrower has specified a Fixed Interest Rate
pursuant to Clause 3.5(b), the Loan shall bear interest at the CIRR.  Such
interest shall accrue on the actual number of days elapsed based upon a 360 day
year and shall be paid on each Repayment Date.

 

6.2Floating Interest Rate.  If:

 

(a)the Borrower has specified a Floating Interest Rate pursuant to Clause
3.5(b); or

 

(b)the Borrower has specified a Fixed Interest Rate pursuant to Clause 3.5(b)
but thereafter for any reason whatsoever the Interest Make-up Agreement shall
cease to be in effect,

 

the rate of interest on the Loan in respect of any Interest Period shall be the
Floating Interest Rate applicable for that Interest Period and the following
provisions of this Clause 6 shall apply (in the case of the circumstances
referred to in paragraph (b) above, with effect from the date on which the
Interest Make-up Agreement ceases to be in effect, with such consequential
amendments as shall be necessary to give effect to the switch from a Fixed
Interest Rate to a Floating Interest Rate).

 

6.3Payment of Floating Interest Rate.  Subject to the provisions of this
Agreement, interest on the Loan in respect of each Interest Period shall accrue
on the actual number of days elapsed based upon a 360 day year and shall be paid
by the Borrower on the last day of that Interest Period.

 

6.4Notification of Interest Periods and Floating Interest Rate.  The Agent shall
notify the Borrower and each Lender of each Floating Interest Rate and the
duration of each Interest Period as soon as reasonably practicable after each is
determined and no later than the Quotation Date.

 

6.5Market disruption.  The following provisions of this Clause 6 apply if:

 

(a)No rate is quoted on “Reuters Page LIBOR 01” (or any other page replacing it)
and the Lenders do not, before 1.00 p.m. (London time) on the Quotation Date for
an Interest Period, provide quotations to the Agent in order to fix LIBOR; or

 

(b)at least 1 Business Day before the start of an Interest Period, Lenders
having Contributions together amounting to more than [*] per cent. of the Loan
(or, if the Loan has not been made, Commitments amounting to more than [*] per
cent. of the Total Commitments) notify the Agent that LIBOR fixed by the Agent
would not accurately reflect the cost to those Lenders of funding their
respective Contributions (or any part of them) during the Interest Period in the
London Interbank Market at or about 11.00 a.m. (London time) on the Quotation
Date for the Interest Period; or

 

27

 

 

(c)at least 1 Business Day before the start of an Interest Period, the Agent is
notified by a Lender (the “Affected Lender”) that for any reason it is unable to
obtain Dollars in the London Interbank Market in order to fund its Contribution
(or any part of it) during the Interest Period.

 

6.6Notification of market disruption.  The Agent shall promptly notify the
Borrower and each of the Lenders stating the circumstances falling within Clause
6.5 which have caused its notice to be given.

 

6.7Suspension of drawdown.  If the Agent’s notice under Clause 6.5 is served
before the Loan is made:

 

(a)in a case falling within Clauses 6.5(a) or 6.5(b), the Lenders’ obligations
to make the Loan;

 

(b)in a case falling within Clause 6.5(c), the Affected Lender’s obligation to
participate in the Loan;

 

shall be suspended while the circumstances referred to in the Agent’s notice
continue.

 

6.8Negotiation of alternative rate of interest.  If the Agent’s notice under
Clause 6.6 is served after the Loan is made, the Borrower, the Agent and the
Lenders or (as the case may be) the Affected Lender shall use reasonable
endeavours to agree, within the 30 days after the date on which the Agent serves
its notice under Clause 6.6 (the “Negotiation Period”), an alternative interest
rate or (as the case may be) an alternative basis for the Lenders or (as the
case may be) the Affected Lender to fund or continue to fund their or its
Contribution during the Interest Period concerned.

 

6.9Application of agreed alternative rate of interest.  Any alternative interest
rate or an alternative basis which is agreed during the Negotiation Period shall
take effect in accordance with the terms agreed.

 

6.10Alternative rate of interest in absence of agreement.  If an alternative
interest rate or alternative basis is not agreed within the Negotiation Period,
and the relevant  circumstances are continuing at the end of the Negotiation
Period, then the Agent shall, with the agreement of each Lender or (as the case
may be) the Affected Lender, set an interest period and interest rate
representing the cost of funding of the Lenders or (as the case may be) the
Affected Lender in Dollars or in any available currency of their or its
Contribution plus the Margin; and the procedure provided for by this Clause 6.10
shall be repeated if the relevant circumstances are continuing at the end of the
interest period so set by the Agent.

 

6.11Notice of prepayment.  If the Borrower does not agree with an interest rate
set by the Agent under Clause 6.10, the Borrower may give the Agent not less
than 15 Business Days’ notice of its intention to prepay at the end of the
interest period set by the Agent.

 

6.12Prepayment; termination of Commitments.  A notice under Clause 6.11 shall be
irrevocable; the Agent shall promptly notify the Lenders or (as the case may
require) the Affected Lender of the Borrower’s notice of intended prepayment;
and:

 

(a)on the date on which the Agent serves that notice, the Total Commitments or
(as the case may require) the Commitment of the Affected Lender shall be
cancelled; and

 

(b)on the last Business Day of the interest period set by the Agent, the
Borrower shall prepay (without premium or penalty) the Loan or, as the case may
be, the Affected Lender’s Contribution, together with accrued interest thereon
at the applicable rate plus the Margin.

 

28

 

 

6.13Application of prepayment.  The provisions of Clause 16 shall apply in
relation to the prepayment.

 

7INTEREST PERIODS

 

7.1Floating Interest Rate.  This Clause 7 applies where the Borrower has
specified a Floating Interest Rate pursuant to Clause 3.5(b).

 

7.2Commencement of Interest Periods.  The first Interest Period shall commence
on the Drawdown Date and each subsequent Interest Period shall commence on the
expiry of the preceding Interest Period.

 

7.3Duration of Interest Periods.  Each Interest Period shall be 6 months and
shall end on the next succeeding Repayment Date.

 

8CLAIMS OR DEFENCES MAY NOT BE OPPOSED TO THE LENDERS

 

8.1Liability Preserved.  The Borrower may not escape liability under the terms
of this Agreement by opposing to the Lenders claims or defences of any kind
whatsoever arising under the Shipbuilding Contract, and in particular from its
performance, or from any other relationship between the Borrower and the
Builder.

 

9SACE PREMIUM AND ITALIAN AUTHORITIES

 

9.1SACE Premium.  The estimated SACE Premium is due and payable in two
instalments as follows:

 

(a)the first instalment of the SACE Premium shall be paid to SACE within 30 days
of the issue of the SACE Insurance Policy documentation in the form required by
clause 3.3(b) of this Agreement and shall be in such amount in Dollars as is
calculated by the Agent to be the equivalent of EUR [*] converted at the Base
Rate (the “First Instalment”); and

 

(b)the second instalment of the SACE Premium shall be such amount in Dollars as
is calculated by the Agent to be the product of (i) [*]% of the Loan actually
advanced on the Drawdown Date LESS (ii) the amount of the First Instalment (the
“Second Instalment”)and  shall be payable on the Drawdown Date.

 

9.2Reimbursement by the Borrower of the SACE Premium.  The Borrower irrevocably
agrees to pay the First Instalment, and to instruct  the Lenders to pay the
Second Instalment on behalf of the Borrower,  as follows:

 

(a)The First Instalment shall be paid to SACE by the Borrower through the Agent
upon notification by the Agent to the Borrower (i) of the issue of the SACE
Insurance Policy documentation in the form required by clause 3.3(b) of this
Agreement, and (ii) of the amount of the First Instalment.

 

(b)The Borrower has requested and the Lenders have agreed to finance the payment
of one hundred per cent. (100%) of the  Second  Instalment  on the Drawdown Date
in accordance with Clause 2.1(b) of this Agreement.

 

Consequently, the Borrower hereby irrevocably instructs the Agent on behalf of
the Lenders to pay the Second Instalment to SACE on the Drawdown Date and to
reimburse themselves by drawing under the Loan the amount of
the  Second  Instalment  in accordance with Clause 2.1(b) of this Agreement.

 

The  Second  Instalment  financed by the Loan will be repayable in any event by
the Borrower to the Lenders in the manner specified in Clause 5 and under any
and all

 

29

 

 

circumstances including but without limitation in the event of prepayment or
acceleration of the Loan.

 

9.3Italian Authorities.

 

(a)The Borrower acknowledges and agrees that the Agent and the Lenders are
entitled to provide the Italian Authorities with any information they may have
relative to the Loan and the business of the Group, to allow the Italian
Authorities to inspect all their records relating to this Agreement and the
other Transaction Documents and to furnish them with copies thereof.  Any such
information relative to the Loan may also be given by any Italian Authorities to
international institutions charged with collecting statistical data.

 

(b)The Borrower acknowledges that, in the making of any decision or
determination or the exercise of any discretion or the taking or refraining to
take any action under this Agreement or any of the other Finance Documents, the
Agent and the Lenders shall be deemed to have acted reasonably if they have
acted on the instructions of either of the Italian Authorities.

 

(c)Each Party further undertakes not to act in a manner which is inconsistent
with the terms of the SACE Insurance Policy.

 

9.4Refund.  In accordance with the SACE Policy, the Borrower has the right to
receive a refund of the first instalment of the SACE Premium referred to in
Clause 9.1 (a), provided that no Event of Default has occurred, in the event
that no drawings have been made under this Agreement and the parties have
mutually decided to cancel the SACE Insurance Policy following cancellation of
the Total Commitments in accordance with Clause 16.1.  In these circumstances,
the Borrower may request in writing through the SACE Agent, and shall be
entitled to receive from SACE through the SACE Agent, a refund of the first
instalment of the SACE Premium subject to a deduction for SACE’s administrative
charges as calculated by SACE in an amount of not less than 15% of the refund or
EUR 3,000 (calculated at the exchange rate valid at the date of the refund
request) whichever is the higher.

 

In no event shall the SACE Agent be liable for any refund of the SACE Premium to
be made by SACE.

 

10FEES

 

10.1Fees.  The following fees shall be paid to the Agent by the Borrower as
required hereunder:

 

(a)for the Mandated Lead Arrangers and the SACE Agent, an arrangement fee in an
amount and payable at the time separately agreed in writing between the Mandated
Lead Arrangers, the SACE Agent and the Borrower;

 

(b)for the Lenders, a commitment fee in Dollars for the period from the date of
this Agreement to the Delivery Date of the Ship, or the date of receipt by the
Agent of the written cancellation notice sent by the Borrower as described in
Clause 14.1, whichever is the earliest, computed at the rate of [*] per cent.
([*]%) per annum and calculated on the undrawn amount of the Maximum Loan Amount
and payable in arrears on the date falling six (6) months after the date of this
Agreement and on each date falling at the end of each following consecutive six
(6) month period, with the exception of the commitment fee due in respect of the
last period, which shall be paid on the Drawdown Date, or the date of receipt by
the Agent of the written cancellation notice sent by the Borrower as described
in Clause 16.1, whichever is the earliest, such commitment fee to be calculated
on the actual number of days elapsed divided by three hundred and sixty (360);

 

30

 

 

For the purpose of the computation of the periodical commitment fee payable to
the Lenders, the Maximum Loan Amount is assumed to be USD 608,082,164;

 

In the event the actual amount drawn under the Loan on the Delivery Date is
higher, the Borrower shall on the Delivery Date pay the difference between the
aggregate commitment fee amounts paid up to that date and the aggregate
commitment fee computed on the actual amount to be drawn on the Delivery Date;

 

(c)for the Agent, an agency fee of $[*] payable within ten (10) Business Days of
the date of this Agreement and on or before each anniversary date thereof until
total repayment of the Loan unless the Total Commitments are terminated pursuant
to Clause 16.1.

 

11TAXES, INCREASED COSTS, COSTS AND RELATED CHARGES

 

11.1Warranty.  The Creditor Parties each warrant to the Borrower that as at the
effective date of this Agreement there are no Taxes payable in France as a
consequence of the signature or performance of this Agreement (other than Taxes
payable by each of the Lenders on its overall net income). Each of the Lenders
specified in Schedule 1 undertakes that: (i) its Facility Office is located in
France at the effective date of this Agreement; and (ii) it will not relocate
its Facility Office to another jurisdiction if such relocation could result in
the imposition of Taxes in connection with signature or performance of this
Agreement  (other than Taxes payable by a Lender on its overall net income), it
being agreed, for the avoidance of doubt, that each Lender shall be entitled at
any time to relocate its Facility Office to another jurisdiction provided that
such relocation does not affect the tax status of the transaction for the
Borrower by reference to the tax status that would apply were its Facility
Office to be located in France.

 

11.2Taxes.  All Taxes legally payable (other than Taxes payable by each of the
Lenders on its overall net income) as a consequence of the signature or
performance of this Agreement shall be paid by the Borrower. In consequence, all
payments of principal and interest, interest on late payments, compensation,
costs, fees and related charges, due in connection with this Agreement shall be
made without any deduction or withholding in respect of Taxes.  The Borrower
therefore hereby agrees expressly that if for any reason full payment of the
above amounts is not made, it will immediately pay the Lenders the sums
necessary to compensate exactly the effect of the deductions or withholdings
made in respect of Taxes.  If the Borrower fails to perform this obligation, the
Lenders shall be entitled, in accordance with Clause 18, either not to make
available the Loan or, as the case may require, to require immediate repayment
of the Loan.

 

If an additional payment is made under this Clause and any Lender or the Agent
on its behalf determines that it has received or been granted a credit against
or relief of or calculated with reference to the deduction or withholding giving
rise to such additional payment, such Lender or the Agent (as the case may be)
shall, to the extent that it can do so without prejudice to the retention of the
amount of such credit, relief, remission or repayment and provided that it has
received the cash benefit of such credit, relief or remission, pay to the
Borrower such amount as such Lender or the Agent shall in its reasonable opinion
have concluded to be attributable to the relevant deduction or withholding.  Any
such payment shall be conclusive evidence of the amount due to the Borrower
hereunder and shall be accepted by the Borrower in full and final settlement of
its rights of reimbursement hereunder in respect of such deduction or
withholding.  Nothing herein contained shall interfere with the right of any
Lender and the Agent to arrange their respective tax affairs in whatever manner
they think fit.

 

Nothing in this Clause 11.2 (Taxes) shall require the Borrower to compensate the
Lenders in respect of any tax imposed under or in connection with FATCA.

 

31

 

 

11.3FATCA Deduction

 

(a)Each Party may make any FATCA Deduction it is required to make by FATCA, and
any payment required in connection with that FATCA Deduction, and no Party shall
be required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

(b)Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower, the Agent and the other CreditorParties.

 

11.4FATCA Information

 

(a)Subject to paragraph (c) below, each Party shall, within ten Business Days of
a reasonable request by another Party:

 

(i)confirm to that other Party whether it is:

 

(A)a FATCA Exempt Party; or

 

(B)not a FATCA Exempt Party; and

 

(ii)supply to that other Party such forms (including any applicable W8 BEN-E or
W9 or other equivalent form), documentation and other information relating to
its status under FATCA as that other Party reasonably requests for the purposes
of that other Party's compliance with FATCA or any other law, regulation, or
exchange of information regime.

 

(b)If a Party confirms to another Party pursuant to paragraph (a)(i) above that
it is a FATCA Exempt Party and it subsequently becomes aware that it is not, or
has ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

(c)Paragraph (a) above shall not oblige any Creditor Party to do anything which
would or might in its reasonable opinion constitute a breach of:

 

(i)any law or regulation;

 

(ii)any fiduciary duty; or

 

(iii)any duty of confidentiality.

 

If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a) above (including, for the avoidance of doubt, where paragraph (c)
above applies), then such Party shall be treated for the purposes of the Finance
Documents (and payments under them) as if it is not a FATCA Exempt Party until
such time as the Party in question provides the requested confirmation, forms,
documentation or other information.

 

11.5Increased Costs.  If after the date of this Agreement by reason of:

 

(a)any change in law or in its interpretation or administration; and/or

 

32

 

 

(b)compliance with any request from or requirement of any central bank or other
fiscal, monetary or other authority including but without limitation the Basel
Committee on Banking Regulations and Supervisory Practices whether or not having
the force of law:

 

(i)any of the Lenders incurs a cost as a result of its performing its
obligations under this Agreement and/or its making available its Commitment
hereunder; or

 

(ii)there is any increase in the cost to any of the Lenders of funding or
maintaining all or any of the advances comprised in a class of advances formed
by or including its Commitment advanced or to be advanced by it hereunder; or

 

(iii)any of the Lenders incurs a cost as a result of its having entered into
and/or its assuming or maintaining its commitment under this Agreement; or

 

(iv)any of the Lenders becomes liable to make any payment on account of Tax or
otherwise (other than Tax on its overall net income) on or calculated by
reference to the amount of its Commitment advanced or to be advanced hereunder
and/or any sum received or receivable by it hereunder; or

 

(v)any of the Lenders suffers any decrease in its rate of return as a result of
any changes in the requirements relating to capital ratios, monetary control
ratios, the payment of special deposits, liquidity costs or other similar
requirements affecting that Lender,

 

then the Borrower shall from time to time on demand pay to the Agent for the
account of the relevant Lender or Lenders amounts sufficient to indemnify the
relevant Lender or Lenders against, as the case may be, such cost, such
increased cost (or such proportion of such increased cost as is in the
reasonable opinion of the relevant Lender or Lenders attributable to the funding
or maintaining of its or their Commitment(s) hereunder) or such liability.

 

A Lender affected by any provision of this Clause 11.3 shall promptly inform the
Agent after becoming aware of the relevant change and its possible results
(which notice shall be conclusive evidence of the relevant change and its
possible results) and the Agent shall, as soon as reasonably practicable
thereafter, notify the Borrower of the change and its possible results.  Without
affecting the Borrower’s obligations under this Clause 11.3 and in consultation
with the Agent, the affected Lender will then take all such reasonable steps as
may be open to it to mitigate the effect of the change (for example (if then
possible) by changing its Facility Office or transferring some or all of its
rights and obligations under this Agreement to another financial institution
reasonably acceptable to the Borrower and the Agent).  The reasonable costs of
mitigating the effect of any such change shall be borne by the Borrower save
where such costs are of an internal administrative nature and are not incurred
in dealings by any Lender with third parties.

 

Nothing in this Clause 11.5 (Increased Costs) shall require the Borrower to
compensate the Lenders in respect of any tax imposed under or in connection with
FATCA.

 

11.6Transaction Costs.  The Borrower undertakes to pay to the Agent, upon
demand, all costs and expenses, duties and fees, including but without
limitation agreed legal costs, out of pocket expenses and travel costs, incurred
by the Mandated Lead Arrangers and the Lenders (but not including any bank which
becomes a Lender after the date of this Agreement) in connection with the
negotiation, preparation and execution of all agreements, guarantees, security
agreements and related documents entered into, or to be entered into, for the
purpose of the transaction contemplated hereby as well as all costs and
expenses, duties and fees incurred by the Agent or the Lenders in connection
with the registration, filing, enforcement or discharge of the said guarantees
or security agreements, including without limitation the fees and expenses of
legal advisers and insurance experts and the fees and expenses of SACE
(including the fees and expenses of

 

33

 

 

its legal advisers) payable by the Mandated Lead Arrangers to SACE, the cost of
registration and discharge of security interests and the related travel and out
of pocket expenses; the Borrower further undertakes to pay to the Agent all
costs, expenses, duties and fees incurred by the Lenders and SACE in connection
with any variation of this Agreement and the related documents, guarantees and
security agreements, any supplements thereto and waiver given in relation
thereto, in connection with the enforcement or preservation of any rights under
this Agreement and/or the related guarantees and security agreements, including
in each case the fees and expenses of legal advisers, and in connection with the
consultations or proceedings made necessary or in the opinion of the Agent
desirable by the acts of, or failure to act on the part of, the Borrower.

 

11.7Costs of delayed Delivery Date.  The Borrower undertakes to pay to the
Agent, upon demand, any costs incurred by the Lenders in funding the Loan in the
event that the Delivery Date is later than the Intended Delivery Date unless the
Borrower has given the Agent at least three (3) Business Days’ notification of
such delay in the Delivery Date.

 

12REPRESENTATIONS AND WARRANTIES

 

12.1Timing and repetition.  The following applies in relation to the time at
which representations and warranties are made and repeated:

 

(a)the representations and warranties in Clause 12.2 are made on the date of
this Agreement and shall be deemed to be repeated, with reference mutatis
mutandis to the facts and circumstances subsisting, as if made on each day until
the Borrower has no remaining obligations, actual or contingent, under or
pursuant to this Agreement or any of the other Finance Documents;

 

(b)the representations and warranties in Clause 12.3 are made on the date of
this Agreement and shall be deemed to be repeated, with reference mutatis
mutandis to the facts and circumstances subsisting, as if made on the date
falling sixty (60) days before the Intended Delivery Date and thereafter on each
day until the Borrower has no remaining obligations, actual or contingent, under
or pursuant to this Agreement or any of the other Finance Documents; and

 

(c)the representations and warranties in Clause 12.4 are made on the Delivery
Date and shall be deemed to be repeated, with reference mutatis mutandis to the
facts and circumstances subsisting, as if made thereafter on each day until the
Borrower has no remaining obligations, actual or contingent, under or pursuant
to this Agreement or any of the other Finance Documents.

 

12.2Continuing representations and warranties.  The Borrower represents and
warrants to each of the Lenders that:

 

(a)each Obligor is a limited liability company or body corporate duly organised,
constituted and validly existing under the laws of the country of its formation
or (as the case may be) incorporation, possessing perpetual existence, the
capacity to sue and be sued in its own name and the power to own and charge its
assets and carry on its business as it is now being conducted;

 

(b)each Obligor has the power to enter into and perform this Agreement and those
of the other Transaction Documents to which it is a party and the transactions
contemplated hereby and thereby and has taken all necessary action to authorise
the entry into and performance of this Agreement and such other Transaction
Documents and such transactions;

 

(c)this Agreement and each other Transaction Document constitutes (or will
constitute when executed) legal, valid and binding obligations of each Obligor
expressed to be a party

 

34

 

 

thereto enforceable in accordance with their respective terms and in entering
into this Agreement and borrowing the Loan, the Borrower is acting on its own
account;

 

(d)the entry into and performance of this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby do not and will
not conflict with:

 

(i)any law or regulation or any official or judicial order; or

 

(ii)the constitutional documents of any Obligor; or

 

(iii)any agreement or document to which any Obligor is a party or which is
binding upon such Obligor or any of its assets,

 

nor result in the creation or imposition of any Security Interest on the
Borrower or its assets pursuant to the provisions of any such agreement or
document, except for Security Interests which qualify as Permitted Security
Interests with respect to the Borrower;

 

(e)except for:

 

(i)the filing of UCC-1 Financing Statements against the Borrower in respect of
those Financing Documents to which it is a party and which create Security
Interests;

 

(ii)the recording of the Mortgage in the office of the Maritime Administrator of
the Republic of the Marshall Islands; and

 

(iii)the registration of the Ship under an Approved Flag,

 

all authorisations, approvals, consents, licences, exemptions, filings,
registrations, notarisations and other matters, official or otherwise, required
in connection with the entry into, performance, validity and enforceability of
this Agreement and each of the other Transaction Documents to which any Obligor
is a party and the transactions contemplated thereby have been obtained or
effected and are in full force and effect except authorisations, approvals,
consents, licences, exemptions, filings and registrations required in the normal
day to day course of the operation of the Ship and not already obtained by the
Borrower;

 

(f)all information furnished by any Obligor relating to the business and affairs
of any Obligor in connection with this Agreement and the other Transaction
Documents was and remains true and correct in all material respects and there
are no other material facts or considerations the omission of which would render
any such information misleading;

 

(g)each Obligor has fully disclosed to the Agent all facts relating to each
Obligor which it knows or should reasonably know and which might reasonably be
expected to influence the Lenders in deciding whether or not to enter into this
Agreement;

 

(h)the claims of the Creditor Parties against the Borrower under this Agreement
will rank at least pari passu with the claims of all unsecured creditors of the
Borrower (other than claims of such creditors to the extent that they are
statutorily preferred) and in priority to the claims of any creditor of the
Borrower who is also an Obligor;

 

(i)the Borrower is and shall remain, after the advance to it of the Loan,
solvent in accordance with the laws of the Marshall Islands and the United
Kingdom and in particular with the provisions of the Insolvency Act 1986 (as
from time to time amended) and the requirements thereof;

 

(j)neither the Borrower nor any other Obligor has taken any corporate action nor
have any other steps been taken or legal proceedings been started or (to the
best of its knowledge and belief) threatened against any of them for the
reorganisation, winding-up, dissolution

 

35

 

 

or for the appointment of a liquidator, administrator, receiver, administrative
receiver, trustee or similar officer of any of them or any or all of their
assets or revenues nor has it sought any other relief under any applicable
insolvency or bankruptcy law;

 

(k)(A) the consolidated audited accounts of both Prior Guarantors for the period
ending on 31 December 2013 (which accounts have been prepared in accordance with
GAAP) fairly represent the financial condition of each Prior Guarantor as shown
in such audited accounts and (B) (in relation to any date on which this
representation and warranty is deemed to be repeated pursuant to Clause 12.1(a))
the latest available annual consolidated audited accounts of the Guarantor at
the date of repetition (which accounts have been prepared in accordance with
GAAP) fairly represent the financial condition of the Guarantor as shown in such
audited accounts;

 

(l)none of the Obligors nor any of their respective assets enjoys any right of
immunity (sovereign or otherwise) from set-off, suit or execution in respect of
their obligations under this Agreement or any of the other Transaction Documents
or by any relevant or applicable law;

 

(m)all the membership interest in the Borrower and all shares or membership
interest in any Approved Manager which is a member of the Group shall be legally
and beneficially owned directly or indirectly by (in the case of the Borrower)
Oceania Cruises and (in the case of such Approved Manager) the Guarantor and
such structure shall remain so throughout the Security Period;

 

(n)the copies of the Shipbuilding Contract, any External Management Agreement,
any charter and any charter guarantee being the subject of a Time Charter
Assignment (if any) and any other relevant third party agreements including but
without limitation the copies of any documents in respect of the Insurances
delivered to the Agent are true and complete copies of each such document
constituting valid and binding obligations of the parties thereto enforceable in
accordance with their respective terms and, subject to Clauses 13.14 and 13.24,
no amendments thereto or variations thereof have been agreed nor has any action
been taken by the parties thereto which would in any way render such document
inoperative or unenforceable; and

 

(o)any borrowing by the Borrower under this Agreement, and the performance of
its obligations under this Agreement and the other Transaction Documents, will
be for its own account and will not involve any breach by it of any law or
regulatory measure relating to “money laundering” as defined in Article 1 of the
Directive (91/308/EEC) of the Council of the European Communities.

 

(p)no Obligor is:

 

(i)a Prohibited Person;

 

(ii)is owned or controlled by or acting directly or indirectly on behalf of or
for the benefit of, a Prohibited Person; or

 

(iii)owns or controls a Prohibited Person;

 

(q)no proceeds of the Loan shall be made available directly or indirectly to or
for the benefit of a Prohibited Person nor shall they be otherwise directly or
indirectly applied in a manner or for a purpose prohibited by Sanctions;

 

(r)to the best of the Borrower's, Oceania Cruises and the Guarantor's knowledge,
no Prohibited Payment has been or will be made or provided, directly or
indirectly, by (or on behalf of) it, any of its affiliates, its or its officers,
directors or any other person acting on its behalf to, or for the benefit of,
any authority (or any official, officer, director, agent or

 

36

 

 

key employee of, or other person with management responsibilities in, of any
authority) in connection with the Ship, this Agreement and/or the Finance
Documents;

 

(s)no payments made or to be made by the Borrower, Oceania Cruises or the
Guarantor in respect of amounts due under this Agreement or any Finance Document
have been or shall be funded out of funds of Illicit Origin and none of the
sources of funds to be used by the Borrower, Oceania Cruises or the Guarantor in
connection with the construction of the Ship or its business are of Illicit
Origin.

 

12.3Semi-continuing representations and warranties.  The Borrower represents and
warrants to each of the Lenders that:

 

(a)no event has occurred which constitutes a default under or in respect of any
Transaction Document to which any Obligor or the Builder is a party or by which
any Obligor or the Builder may be bound (including (inter alia) this Agreement)
and no event has occurred which constitutes a default under or in respect of any
agreement or document to which any Obligor is a party or by which any Obligor
may be bound to an extent or in a manner which might have a material adverse
effect on the ability of that Obligor to perform its obligations under the
Transaction Documents to which it is a party;

 

(b)none of the assets or rights of the Borrower is subject to any Security
Interest except any Security Interest which (i) qualifies as a Permitted
Security Interest with respect to the Borrower or (ii) is permitted by Clause
13.5 of this Agreement;

 

(c)no litigation, arbitration or administrative proceedings are current or
pending or, to its knowledge, threatened, which might, if adversely determined,
have a material adverse effect on the ability of an Obligor to perform its
obligations under the Transaction Documents to which it is a party;

 

(d)to the best of its knowledge, each of the Obligors has complied with all
taxation laws in all jurisdictions in which it is subject to Taxation and has
paid all Taxes due and payable by it;

 

(e)each member of the Group has good and marketable title to all its assets
which are reflected in the audited accounts referred to in Clause 12.2(k);

 

(f)none of the Obligors has a place of business in any jurisdiction (except as
already disclosed) which requires any of the Finance Documents to be filed or
registered in that jurisdiction to ensure the validity of the Finance Documents
to which it is a party;

 

(g)each of the Obligors and each member of the Group:

 

(i)is in compliance with all applicable federal, state, local, foreign and
international laws, regulations, conventions and agreements relating to
pollution prevention or protection of human health or the environment
(including, without limitation, ambient air, surface water, ground water,
navigable waters, water of the contiguous zone, ocean waters and international
waters), including without limitation, laws, regulations, conventions and
agreements relating to:

 

(A)emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous materials, oil,
hazard substances, petroleum and petroleum products and by-products (“Materials
of Environmental Concern”); or

 

(B)the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern

 

37

 

 

(such laws, regulations, conventions and agreements the “Environmental Laws”);

 

(ii)has all permits, licences, approvals, rulings, variances, exemptions,
clearances, consents or other authorisations required under applicable
Environmental Laws (“Environmental Approvals”) and is in compliance with all
Environmental Approvals required to operate its business as presently conducted
or as reasonably anticipated to be conducted;

 

(iii)has not received any notice, claim, action, cause of action, investigation
or demand by any other person, alleging potential liability for, or a
requirement to incur, investigatory costs, clean-up costs, response and/or
remedial costs (whether incurred by a governmental entity or otherwise), natural
resources damages, property damages, personal injuries, attorney’s fees and
expenses or fines or penalties, in each case arising out of, based on or
resulting from:

 

(A)the presence or release or threat of release into the environment of any
Material of Environmental Concern at any location, whether or not owned by such
person; or

 

(B)circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law or Environmental Approval (“Environmental Claim”); and

 

there are no circumstances that may prevent or interfere with such full
compliance in the future.

 

There is no material Environmental Claim pending or threatened against any of
the Obligors or any member of the Group.

 

There are no past or present actions, activities, circumstances, conditions,
events or incidents, including, without limitation, the release, emission,
discharge or disposal of any Material of Environmental Concern, that could form
the basis of any Environmental Claim against any of the Obligors or any member
of the Group.

 

12.4Representations on the Delivery Date.  The Borrower further represents and
warrants to each of the Lenders that on the Delivery Date the Ship was:

 

(a)in its absolute and unencumbered ownership save as contemplated by the
Finance Documents;

 

(b)registered in its name under the laws and flag of the Maritime Registry;

 

(c)classed with the highest classification available for a Ship of its type free
of all recommendations and qualifications with Lloyd’s Register, RINA or Bureau
Veritas;

 

(d)operationally seaworthy and in compliance with all relevant provisions,
regulations and requirements (statutory or otherwise) applicable to ships
registered under the laws and flag of the Maritime Registry;

 

(e)in compliance with the ISM Code, the ISPS Code and Annex VI;

 

(f)insured in accordance with the provisions of Clause 13.20 and in compliance
with the requirements therein in respect of such insurances; and

 

(g)managed by the Approved Manager and, in the event that the Approved Manager
is not a member of the Group, on and subject to the terms set out in the
External Management Agreement.

 

38

 

 

13UNDERTAKINGS

 

13.1General.  The Borrower undertakes with each Creditor Party to comply with
the following undertakings during the Security Period.

 

13.2Information.  The Borrower will provide to the Agent for the benefit of the
Lenders (or will procure the provision of):

 

(a)as soon as practicable (and in any event within one hundred and twenty (120)
days after the close of its financial year) a Certified Copy of the audited
consolidated accounts of the Guarantor and its subsidiaries for that year
(commencing with accounts made up to 31 December 2014 in the case of the
consolidated accounts of the Guarantor);

 

(b)as soon as practicable (and in any event within forty-five (45) days of the
end of the contemplated quarter for the first three quarters in any fiscal year
and within 90 days for the final quarter) a copy of the unaudited consolidated
quarterly management accounts (including current and year-to-date profit and
loss statements and balance sheet compared to the previous year and to budget)
of the Guarantor (it being understood that the delivery by the Guarantor of
quarterly or annual reports as filed with the Securities and Exchange Commission
in respect of the Guarantor and its consolidated subsidiaries shall satisfy all
the requirements of this paragraph (c));

 

(c)promptly, such further information in its possession or control regarding the
condition or operations of the Ship and its financial condition and operations
of the Borrower and those of any company in the Group as the Agent may
reasonably request for the benefit of the Creditor Parties; and

 

(d)details of any material litigation, arbitration or administrative proceedings
(including proceedings relating to any alleged or actual breach of Sanctions,
the ISM Code of the ISPS Code) which affect any company in the Group as soon as
the same are instituted and served, or, to the knowledge of the Borrower,
threatened (and for this purpose proceedings shall be deemed to be material if
they involve a claim in an amount exceeding Twenty million Dollars or the
equivalent in another currency provided that this threshold shall not apply to
any proceedings relating to Sanctions).

 

All accounts required under this Clause 13.2 shall be prepared in accordance
with GAAP and shall fairly represent the financial condition of the relevant
company.

 

13.3Illicit Payments. No payments made by the Borrower, Oceania Cruises or the
Guarantor in respect of amounts due under this Agreement or any Finance Document
shall be funded out of funds of Illicit Origin and none of the sources of funds
to be used by the Borrower, Oceania Cruises or the Guarantor in connection with
the construction of the Ship or its business shall be of Illicit Origin

 

13.4Prohibited Payments. No Prohibited Payment shall be made or provided,
directly or indirectly, by (or on behalf of) the Borrower, Oceania Cruises and
the Guarantor or any of their affiliates, officers, directors or any other
person acting on its behalf to, or for the benefit of, any authority (or any
official, officer, director, agent or key employee of, or other person with
management responsibilities in, of any authority) in connection with the Ship,
this Agreement and/or the Finance Documents.

 

13.5Notification of default.  The Borrower will notify the Agent of any Event of
Default forthwith upon becoming aware of the occurrence thereof.  Upon the
Agent’s request

 

39

 

 

from time to time the Borrower will issue a certificate stating whether any
Obligor is aware of the occurrence of any Event of Default.

 

13.6Consents and registrations.  The Borrower will procure that (and will
promptly furnish Certified Copies to the Agent on the request of the Agent of)
all such authorisations, approvals, consents, licences and exemptions as may be
required under any applicable law or regulation to enable it or any Obligor to
perform its obligations under, and ensure the validity or enforceability of,
each of the Transaction Documents are obtained and promptly renewed from time to
time and will procure that the terms of the same are complied with at all
times.  Insofar as such filings or registrations have not been completed on or
before the Drawdown Date the Borrower will procure the filing or registration
within applicable time limits of each Finance Document which requires filing or
registration together with all ancillary documents required to preserve the
priority and enforceability of the Finance Documents.

 

13.7Negative pledge.  The Borrower will not create or permit to subsist any
Security Interest on the whole or any part of its present or future assets,
except for the following:

 

(a)Security Interests created with the prior consent of the Agent; or

 

(b)Security Interests qualifying as Permitted Security Interests with respect to
the Borrower and described in paragraphs (a) and (b) of the definition of
“Permitted Security Interests” in Clause 1.1; or

 

(c)Security Interests qualifying as Permitted Security Interests with respect to
the Borrower and described in paragraphs (c), (e), (h) or (i) of such
definition, provided that insofar as they are enforceable against the Ship they
do not prevail over the Mortgage.

 

13.8Disposals.  Except in the case of a sale of the Ship if the completion of
the sale is contemporaneous with prepayment of the Loan in accordance with the
provisions of Clause 16.3 and except for charters and other arrangements
complying with Clause 13.12, the Borrower shall not without the consent of the
Majority Lenders, either in a single transaction or in a series of transactions
whether related or not and whether voluntarily or involuntarily, sell, transfer,
lease or otherwise dispose of the Ship or any of the Ship’s equipment except in
the case of items being replaced or renewed provided that the net impact is not
a reduction in the value of the Ship.

 

13.9Change of business.  Except with the prior consent of the Agent, the
Borrower shall not make or threaten to make any substantial change in its
business as presently conducted, namely that of a single ship owning company for
the Ship, or carry on any other business which is substantial in relation to its
business as presently conducted so as to affect, in the opinion of the Agent,
the Borrower’s ability to perform its obligations hereunder.

 

13.10Mergers.  Except with the prior consent of the Lenders, the Borrower will
not enter into any amalgamation, restructure, substantial reorganisation,
merger, de-merger or consolidation or anything analogous to the foregoing nor
will it acquire any equity, share capital or obligations of any corporation or
other entity.

 

13.11Maintenance of status and franchises.  The Borrower will do all such things
as are necessary to maintain its limited liability company existence in good
standing and will ensure that it has the right and is duly qualified to conduct
its business as it is conducted in all applicable jurisdictions and will obtain
and maintain all franchises and rights necessary for the conduct of its
business.

 

13.12Financial records.  The Borrower will keep proper books of record and
account, in which proper and correct entries shall be made of all financial
transactions and the assets, liabilities and business of the Borrower in
accordance with GAAP.

 

40

 

 

13.13Financial indebtedness and subordination of indebtedness.  The following
restrictions shall apply:

 

(a)otherwise than in the ordinary course of business as owner of the Ship,
except as contemplated by this Agreement and except any loan, advance or credit
extended by the Guarantor or any member of the Group which is a wholly owned
subsidiary of the Guarantor, the Borrower will not create, incur, assume or
allow to exist any financial indebtedness, enter into any finance lease or
undertake any material capital commitment (including but not limited to the
purchase of any capital asset); and

 

(b)the Borrower shall procure that any and all indebtedness (and in particular
with any other Obligor) is at all times fully subordinated to the Finance
Documents and the obligations of the Borrower hereunder.  Upon the occurrence of
an Event of Default, the Borrower shall not make any repayments of principal,
payments of interest or of any other costs, fees, expenses or liabilities
arising from or representing such indebtedness.  In this Clause 13.11(b) “fully
subordinated” shall mean that any claim of the lender against the Borrower in
relation to such indebtedness shall rank after and be in all respects
subordinate to all of the rights and claims of the Creditor Parties under this
Agreement and the other Finance Documents and that the lender shall not take any
steps to enforce its rights to recover any monies owing to it by the Borrower
and in particular but without limitation the lender will not institute any legal
or quasi-legal proceedings under any jurisdiction at any time against the Ship,
her Earnings or Insurances or the Borrower and it will not compete with the
Creditor Parties or any of them in a liquidation or other winding-up or
bankruptcy of the Borrower or in any proceedings in connection with the Ship,
her Earnings or Insurances.

 

13.14Pooling of earnings and charters.  The Borrower will not without the prior
written consent of the Agent enter into in respect of the Ship, nor permit to
exist at any time following the Delivery Date:

 

(a)any pooling agreement or other arrangement for the sharing of any of the
Earnings or the expenses of the Ship except with a member of the Group and
provided that it does not adversely affect the rights of the Creditor Parties
under the Finance Documents in the reasonable opinion of the Agent; or

 

(b)any demise or bareboat charter, provided however that such consent shall not
be unreasonably withheld in the event that the Borrower wishes to enter into a
bareboat charter in a form approved by the Agent with any company which is a
member of the Group on condition that if so requested by the Agent and without
limitation:

 

(i)any such bareboat charterer shall enter into such deeds (including but not
limited to a full subordination and assignment deed in respect of its rights
under the bareboat charter and its interest in the Insurances and earnings
payable to it arising out of its use of the Ship), agreements and indemnities as
the Agent shall in its sole discretion require prior to entering into the
bareboat charter with the Borrower; and

 

(ii)the Borrower shall assign the benefit of any such bareboat charter and its
interest in the Insurances to the Creditor Parties by way of further security
for the Borrower’s obligations under the Finance Documents.; or

 

(c)any charter whereunder two (2) months’ charterhire (or the equivalent
thereof) is payable in advance in respect of the Ship; or

 

(d)any charter of the Ship or employment which, with the exercise of options for
extension, could be for a period longer than [*] ([*]) months; or

 

41

 

 

(e)any time charter of the Ship with a company outside the Group, provided
however that such consent shall not be unreasonably withheld in the event that:

 

(i)the Borrower agrees to execute in favour of the Creditor Parties an
assignment of such time charter, the Earnings therefrom and any guarantee of the
charterer’s obligations thereunder substantially in the form of the relevant
provisions of the Time Charter Assignment and as required by the Agent; and

 

(ii)the Agent is satisfied that the income from such time charter will be
sufficient to cover the expenses of the Ship and to service repayment of the
Loan and all other amounts from time to time outstanding under this Agreement.

 

13.15Loans and guarantees by the Borrower.  Otherwise than in the ordinary
course of business in its ownership and operation of the Ship following the
Delivery Date, the Borrower will not make any loan or advance or extend credit
to any person, firm or corporation or issue or enter into any guarantee or
indemnity or otherwise become directly or contingently liable for the
obligations of any other person, firm or corporation.

 

13.16Management and employment.  The Borrower will not as from the Delivery
Date:

 

(a)permit any person other than the Approved Manager to be the manager of,
including providing crewing services to, the Ship, acting upon terms approved in
writing by the Agent and having entered into:-

 

(i)(in the case of the Approved Manager) an Approved Manager’s Undertaking; and

 

(ii)(in the case of the Borrower if the Approved Manager is not a member of the
Group) an External Management Agreement Assignment;

 

(b)permit any amendment to be made to the terms of any External Management
Agreement unless the amendment is advised by the Borrower’s tax counsel or is
deemed necessary by the parties thereto to reflect the prevailing circumstances
but provided that the amendment does not imperil the security to be provided
pursuant to the Finance Documents or adversely affect the ability of any Obligor
to perform its obligations under the Transaction Documents; or

 

(c)permit the Ship to be employed other than within the Oceania brand.

 

13.17Acquisition of shares.  The Borrower will not acquire any equity, share
capital, assets or obligations of any corporation or other entity or permit its
membership interest to be held other than directly or indirectly by Oceania
Cruises.

 

13.18Trading with the United States of America.  The Borrower shall in respect
of the Ship take all reasonable precautions as from the Delivery Date to prevent
any infringements of the Anti-Drug Abuse Act of 1986 of the United States of
America (as the same may be amended and/or re-enacted from time to time
hereafter) or any similar legislation applicable to the Ship in any other
jurisdiction in which the Ship shall trade (a “Relevant Jurisdiction”) where the
Ship trades in the territorial waters of the United States of America or a
Relevant Jurisdiction.

 

13.19Further assurance.  The Borrower will, from time to time on being required
to do so by the Agent, do or procure the doing of all such acts and/or execute
or procure the execution of all such documents in a form satisfactory to the
Agent as the Agent may reasonably consider necessary for giving full effect to
any of the Transaction Documents or the SACE Insurance Policy or securing to the
Creditor Parties the full benefit of the rights, powers and remedies conferred
upon the Creditor Parties or any of them in any such Transaction Document.

 

42

 

 

13.20Valuation of the Ship.  The following shall apply in relation to the
valuation of the Ship:

 

(a)the Borrower will from time to time (but at intervals no more frequently than
annually at the Borrower’s expense unless an Event of Default has occurred and
remains unremedied) following the Delivery Date and within thirty (30) days of
receiving any request to that effect from the Agent, procure that the Ship is
valued by an independent reputable shipbroker or shipvaluer experienced in
valuing cruise ships appointed by the Borrower and approved by the Agent (which
approval shall not be unreasonably withheld or delayed and such valuation to be
made with or without taking into account the benefit or otherwise of any fixed
employment relating to the Ship as the Agent may require);

 

(b)the Borrower shall procure that forthwith upon the issuance of any valuation
obtained pursuant to this Clause 13.18 a copy thereof is sent directly to the
Agent for review; and

 

(c)in the event that the Borrower fails to procure a valuation in accordance
with Clause 13.18 (a), the Agent shall be entitled to procure a valuation of the
Ship on the same basis.

 

13.21Earnings.  The Borrower will procure that the Earnings (if any) are paid in
full without set off and free and clear of and without deduction for any taxes
levies duties imposts charges fees restrictions or conditions of any nature
whatsoever.

 

13.22Insurances.  The Borrower covenants with the Creditor Parties and
undertakes with effect from the Delivery Date until the end of the Security
Period:

 

(a)to insure the Ship in its name and keep the Ship insured on an agreed value
basis for an amount in the currency in which the Loan is denominated approved by
the Agent but not being less than the greater of (x) [*] per cent. ([*]%) of the
amount of the Loan; and (y) the full market and commercial value of the Ship
determined in accordance with Clause 13.18 from time to time through
internationally recognised independent first class insurance companies,
underwriters, war risks and protection and indemnity associations acceptable to
the Agent in each instance on terms and conditions approved by the Agent
including as to deductibles but at least in respect of:

 

(i)fire and marine risks including but without limitation hull and machinery and
all other risks customarily and usually covered by first-class and prudent
shipowners in the London insurance markets under English marine policies or
Agent-approved policies containing the ordinary conditions applicable to similar
Ships;

 

(ii)war risks and war risks (protection and indemnity) up to the insured amount;

 

(iii)excess risks that is to say the proportion of claims for general average
and salvage charges and under the running down clause not recoverable in
consequence of the value at which the Ship is assessed for the purpose of such
claims exceeding the insured value;

 

(iv)protection and indemnity risks with full standard coverage as offered by
first-class protection and indemnity associations and up to the highest limit of
liability available (for oil pollution risk the highest limit currently
available is one billion Dollars (USD1,000,000,000) and this to be increased if
reasonably requested by the Agent and the increase is possible in accordance
with the standard protection and indemnity cover for Ships of its type and is
compatible with prudent insurance practice for first class cruise shipowners or
operators in waters where the Ship trades from time to time from the Delivery
Date until the end of the Security Period);

 

(v)when and while the Ship is laid-up, in lieu of hull insurance, normal port
risks; and

 

43

 

 

(vi)such other risks as the Agent may from time to time reasonably require;

 

and in any event in respect of those risks and at those levels covered by first
class and prudent owners and/or financiers in the international market in
respect of similar tonnage provided that if any of such insurances are also
effected in the name of any other person (other than the Borrower and/or a
Creditor Party) such person shall if so required by the Agent execute a first
priority assignment of its interest in such insurances in favour of the Creditor
Parties in similar terms mutatis mutandis to the relevant provisions of the
General Assignment;

 

(b)that the Agent shall take out mortgagee interest insurance on such conditions
as the Agent may reasonably require and mortgagee interest insurance for
pollution risks as from time to time agreed each for an amount in the currency
in which the Loan is denominated of [*] per cent. ([*]%) of the amount of the
Loan, the Borrower having no interest or entitlement in respect of such
policies; the Borrower shall upon demand of the Agent reimburse the Agent for
the costs of effecting and/or maintaining any such insurance(s);

 

(c)if the Ship shall trade in the United States of America and/or the Exclusive
Economic Zone of the United States of America (the “EEZ”) as such term is
defined in the US Oil Pollution Act 1990 (“OPA”), to comply strictly with the
requirements of OPA and any similar legislation which may from time to time be
enacted in any jurisdiction in which the Ship presently trades or may or will
trade at any time during the existence of this Agreement and in particular
before such trade is commenced and during the entire period during which such
trade is carried on:

 

(i)to pay any additional premiums required to maintain protection and indemnity
cover for oil pollution up to the limit available to it for the Ship in the
market;

 

(ii)to make all such quarterly or other voyage declarations as may from time to
time be required by the Ship’s protection and indemnity association and to
comply with all obligations in order to maintain such cover, and promptly to
deliver to the Agent copies of such declarations;

 

(iii)to submit the Ship to such additional periodic, classification, structural
or other surveys which may be required by the Ship’s protection and indemnity
insurers to maintain cover for such trade and promptly to deliver to the Agent
copies of reports made in respect of such surveys;

 

(iv)to implement any recommendations contained in the reports issued following
the surveys referred to in Clause 13.20(c)(iii) within the time limit specified
therein and to provide evidence satisfactory to the Agent that the protection
and indemnity insurers are satisfied that this has been done;

 

(v)in particular strictly to comply with the requirements of any applicable law,
convention, regulation, proclamation or order with regard to financial
responsibility for liabilities imposed on the Borrower or the Ship with respect
to pollution by any state or nation or political subdivision thereof, including
but not limited to OPA, and to provide the Agent on demand with such information
or evidence as it may reasonably require of such compliance;

 

(vi)to procure that the protection and indemnity insurances do not contain a
clause excluding the Ship from trading in waters of the United States of America
and the EEZ or any other provision analogous thereto and to provide the Agent
with evidence that this is so; and

 

(vii)strictly to comply with any operational or structural regulations issued
from time to time by any relevant authorities under OPA so that at all times the
Ship falls within the provisions which limit strict liability under OPA for oil
pollution;

 

44

 

 

(d)to give notice forthwith of any assignment of its interest in the Insurances
to the relevant brokers, insurance companies, underwriters and/or associations
in the form approved by the Agent;

 

(e)to execute and deliver all such documents and do all such things as may be
necessary to confer upon the Creditor Parties legal title to the Insurances in
respect of the Ship and to procure that the interest of the Creditor Parties is
at all times filed with all slips, cover notes, policies and certificates of
entry and to procure (a) that a loss payable clause in the form approved by the
Agent shall be filed with all the hull, machinery and equipment and war risks
policies in respect of the Ship and (b) that a loss payable clause in the form
approved by the Agent shall be endorsed upon the protection and indemnity
certificates of entry in respect of the Ship;

 

(f)to procure that each of the relevant brokers and associations furnishes the
Agent with a letter of undertaking in such form as may be required by the Agent
and waives any lien for premiums or calls except in relation to premiums or
calls solely attributable to the Ship;

 

(g)punctually to pay all premiums, calls, contributions or other sums payable in
respect of the Insurances on the Ship and to produce all relevant receipts when
so required by the Agent;

 

(h)to renew each of the Insurances on the Ship at least five (5) days before the
expiry thereof and to give immediate notice to the Agent of such renewal and to
procure that the relevant brokers or associations shall promptly confirm in
writing to the Agent that such renewal is effected it being understood by the
Borrower that any failure to renew the Insurances on the Ship at least ten (10)
days before the expiry thereof or to give or procure the relevant notices of
such renewal shall constitute an Event of Default;

 

(i)to arrange for the execution of such guarantees as may from time to time be
required by any protection and indemnity and/or war risks association;

 

(j)to furnish the Agent from time to time on request with full information about
all Insurances maintained on the Ship and the names of the offices, companies,
underwriters, associations or clubs with which such Insurances are placed;

 

(k)not to agree to any variation in the terms of any of the Insurances on the
Ship without the prior approval of the Agent nor to do any act or voluntarily
suffer or permit any act to be done whereby any Insurances shall or may be
rendered invalid, void, voidable, suspended, defeated or unenforceable and not
to suffer or permit the Ship to engage in any voyage nor to carry any cargo not
permitted under any of the Insurances without first obtaining the consent of the
insurers or reinsurers concerned and complying with such requirements as to
payment of extra premiums or otherwise as the insurers or reinsurers may impose;

 

(l)not to settle, compromise or abandon any claim in respect of any of the
Insurances on the Ship other than a claim of less than [*] Dollars ($[*]) or the
equivalent in any other currency and not being a claim arising out of a Total
Loss;

 

(m)to apply or ensure the appliance of all such sums receivable in respect of
the Insurances on the Ship for the purpose of making good the loss and fully
repairing all damage in respect whereof the insurance monies shall have been
received;

 

(n)that in the event of it making default in insuring and keeping insured the
Ship as hereinbefore provided then the Agent may (but shall not be bound to)
insure the Ship or enter the Ship in such manner and to such extent as the Agent
in its discretion thinks fit and in such case all the cost of effecting and
maintaining such insurance together with

 

45

 

 

interest thereon at the Interest Rate shall be paid on demand by the Borrower to
the Agent; and

 

(o)that the Agent shall be entitled, immediately prior to the Delivery Date and
thereafter no more frequently than annually on renewals but also additionally at
any time when there is a proposed change of underwriters or the terms of any
Insurances, to instruct independent reputable insurance advisers for the purpose
of obtaining any advice or information regarding any matter concerning the
Insurances which the Agent shall at its sole discretion deem necessary, it being
hereby specifically agreed that the Borrower shall reimburse the Agent on demand
for the costs and expenses incurred by the Agent in connection with the
instruction of such advisers subject to a limit of Twenty five thousand Euro at
the time of delivery of the Ship or in the event of a change of underwriters or
of terms of any Insurances and otherwise Ten thousand Euro annually thereafter.

 

13.23Operation and maintenance of the Ship.  From the Delivery Date until the
end of the Security Period at its own expense the Borrower will:

 

(a)keep the Ship in a good and efficient state of repair so as to maintain it to
the highest classification notation available for the Ship of its age and type
free of all recommendations and qualifications with Lloyd’s Register, RINA or
Bureau Veritas.  On the Delivery Date and annually thereafter, it will furnish
to the Agent a statement by such classification society that such classification
notation is maintained.  It will comply with all recommendations, regulations
and requirements (statutory or otherwise) from time to time applicable to the
Ship and shall have on board as and when required thereby valid certificates
showing compliance therewith and shall procure that all repairs to or
replacements of any damaged, worn or lost parts or equipment are carried out
(both as regards workmanship and quality of materials) so as not to diminish the
value or class of the Ship.  It will not make any substantial modifications or
alterations to the Ship or any part thereof which would reduce the market and
commercial value of the Ship determined in accordance with Clause 13.18;

 

(b)submit the Ship to continuous survey in respect of its machinery and hull and
such other surveys as may be required for classification purposes and, if so
required by the Agent, supply to the Agent copies in English of the survey
reports;

 

(c)permit surveyors or agents appointed by the Agent to board the Ship at all
reasonable times to inspect its condition or satisfy themselves as to repairs
proposed or already carried out and afford all proper facilities for such
inspections;

 

(d)comply, or procure that the Approved Manager will comply, with the ISM Code
(as the same may be amended from time to time) or any replacement of the ISM
Code (as the same may be amended from time to time) and in particular, without
prejudice to the generality of the foregoing, as and when required to do so by
the ISM Code and at all times thereafter:

 

(i)hold, or procure that the Approved Manager holds, a valid Document of
Compliance duly issued to the Borrower or the Approved Manager (as the case may
be) pursuant to the ISM Code and a valid Safety Management Certificate duly
issued to the Ship pursuant to the ISM Code;

 

(ii)provide the Agent with copies of any such Document of Compliance and Safety
Management Certificate as soon as the same are issued; and

 

(iii)keep, or procure that there is kept, on board the Ship a copy of any such
Document of Compliance and the original of any such Safety Management
Certificate;

 

46

 

 

(e)comply, or procure that the Approved Manager will comply, with the ISPS Code
(as the same may be amended from time to time) or any replacement of the ISPS
Code (as the same may be amended from time to time) and in particular, without
prejudice to the generality of the foregoing, as and when required to do so by
the ISPS Code and at all times thereafter:

 

(i)keep, or procure that there is kept, on board the Ship the original of the
International Ship Security Certificate required by the ISPS Code; and

 

(ii)keep, or procure that there is kept, on board the Ship a copy of the ship
security plan prepared pursuant to the ISPS Code;

 

(f)comply with Annex VI (as the same may be amended from time to time) or any
replacement of Annex VI (as the same may be amended from time to time) and in
particular, without limitation, to:

 

(i)procure that the Ship’s master and crew are familiar with, and that the Ship
complies with, Annex VI; and

 

(ii)maintain for the Ship throughout the Security Period a valid and current
IAPPC and provide a copy to the Agent; and

 

(iii)notify the Agent immediately in writing of any actual or threatened
withdrawal, suspension, cancellation or modification of the IAPPC;

 

(g)not employ the Ship or permit its employment in any trade or business which
is forbidden by any applicable law or is otherwise illicit or in carrying
illicit or prohibited goods or in any manner whatsoever which may render it
liable to condemnation in a prize court or to destruction, seizure or
confiscation or that may expose the Ship to penalties.  In the event of
hostilities in any part of the world (whether war be declared or not) it will
not employ the Ship or permit its employment in carrying any contraband goods;

 

(h)promptly provide the Agent with (i) all information which the Agent may
reasonably require regarding the Ship, its employment, earnings, position and
engagements (ii) particulars of all towages and salvages and (iii) copies of all
charters and other contracts for its employment and otherwise concerning it;

 

(i)give notice to the Agent promptly and in reasonable detail upon the Borrower
or any other Obligor becoming aware of:

 

(i)accidents to the Ship involving repairs the cost of which will or is likely
to exceed [*] Dollars ($[*]);

 

(ii)the Ship becoming or being likely to become a Total Loss;

 

(iii)any recommendation or requirement made by any insurer or classification
society or by any competent authority which is not complied with, or cannot be
complied with, within any time limit relating thereto and that might reasonably
affect the maintenance of either the Insurances or the classification of the
Ship;

 

(iv)any writ or claim served against or any arrest of the Ship or the exercise
of any lien or purported lien on the Ship, her Earnings or Insurances;

 

(v)the Ship ceasing to be registered under the flag of the Maritime Registry or
anything which is done or not done whereby such registration may be imperilled;

 

(vi)it becoming impossible or unlawful for it to fulfil any of its obligations
under the Finance Documents; and

 

47

 

 

(vii)anything done or permitted or not done in respect of the Ship by any person
which is likely to imperil the security created by the Finance Documents;

 

(j)promptly pay and discharge all debts, damages and liabilities, taxes,
assessments, charges, fines, penalties, tolls, dues and other outgoings in
respect of the Ship and keep proper books of account in respect thereof provided
always that the Borrower shall not be obliged to compromise any debts, damages
and liabilities as aforesaid which are being contested in good faith subject
always that full details of any such contested debt, damage or liability which,
either individually or in aggregate exceeds [*] Dollars ($[*]) shall forthwith
be provided to the Agent.  As and when the Agent may so require the Borrower
will make such books available for inspection on behalf of the Agent and provide
evidence satisfactory to the Agent that the wages and allotments and the
insurance and pension contributions of the master and crew are being regularly
paid, that all deductions of crew’s wages in respect of any tax liability are
being properly accounted for and that the master has no claim for disbursements
other than those incurred in the ordinary course of trading on the voyage then
in progress or completed prior to such inspection;

 

(k)maintain the type of the Ship as at the Delivery Date and not put the Ship
into the possession of any person for the purpose of work being done on it in an
amount exceeding or likely to exceed [*] Dollars ($[*])unless such person shall
first have given to the Agent a written undertaking addressed to the Agent in
terms satisfactory to the Agent agreeing not to exercise a lien on the Ship or
her Earnings for the cost of such work or for any other reason;

 

(l)promptly pay and discharge all liabilities which have given rise, or may give
rise, to liens or claims enforceable against the Ship under the laws of all
countries to whose jurisdiction the Ship may from time to time be subject and in
particular the Borrower hereby agrees to indemnify and hold the Creditor
Parties, their successors, assigns, directors, officers, shareholders, employees
and agents harmless from and against any and all claims, losses, liabilities,
damages, expenses (including attorneys, fees and expenses and consultant fees)
and injuries of any kind whatsoever asserted against the Creditor Parties, with
respect to or as a result of the presence, escape, seepage, spillage, release,
leaking, discharge or migration from the Ship or other properties owned or
operated by the Borrower of any hazardous substance, including without
limitation, any claims asserted or arising under any applicable environmental,
health and safety laws, codes and ordinances, and all rules and regulations
promulgated thereunder of all governmental agencies, regardless of whether or
not caused by or within the control of the Borrower subject to the following:

 

(i)it is the parties’ understanding that the Creditor Parties do not now, have
never and do not intend in the future to exercise any operational control or
maintenance over the Ship or any other properties and operations owned or
operated by the Borrower, nor in the past, presently, or intend in the future
to, maintain an ownership interest in the Ship or any other properties owned or
operated by the Borrower except as may arise upon enforcement of the Lenders’
rights under the Mortgage;

 

(ii)unless and until an Event of Default shall have occurred and without
prejudice to the right of each Lender to be indemnified pursuant to this Clause
13.21(l):

 

(A)each Lender will, if it is reasonably practicable to do so, notify the
Borrower upon receiving a claim in respect of which the relevant Lender is or
may become entitled to an indemnity under this Clause 13.21(l); and

 

(B)subject to the prior written approval of the relevant Lender which the Lender
shall have the right to withhold, the Borrower will be entitled to take, in the
name of the relevant Lender, such action as the Borrower may see fit to avoid,
dispute, resist, appeal, compromise or defend any such

 

48

 

 

claims, losses, liabilities, damages, expenses and injuries as are referred to
above in this Clause 13.12(l) or to recover the same from any third party,
subject to the Borrower first ensuring that the relevant Lender is secured to
its reasonable satisfaction against all expenses thereby incurred or to be
incurred;

 

provided always that the Borrower shall not be obliged to compromise any
liabilities as aforesaid which are being contested in good faith subject always
that full details of any such contested liabilities which, either individually
or in aggregate, exceed [*] Dollars ($[*]) shall be forthwith provided to the
Agent.  If the Ship is arrested or detained for any reason it will procure its
immediate release by providing bail or taking such other steps as the
circumstances may require;

 

(m)give to the Agent at such times as it may from time to time reasonably
require a certificate, duly signed on its behalf, as to the total amount of any
debts, damages and liabilities relating to the Ship and details of such of those
debts, damages and liabilities as are over a certain amount to be specified by
the Agent at the relevant time and, if so required by the Agent, forthwith
discharge such of those debts, damages and liabilities as the Agent shall
require other than those being contested in good faith; and

 

(n)maintain the registration of the Ship under and fly the flag of the Maritime
Registry and not do or permit anything to be done whereby such registration may
be forfeited or imperilled.

 

13.24Irrevocable payment instructions.  The Borrower shall not modify, revoke or
withhold the payment instructions set out in Clause 4.1 without the agreement of
the Builder (in the case of Clause 4.1(a) only), the Agent and the Lenders.

 

13.25“Know your customer” checks.  If:

 

(a)the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

(b)any change in the status of a Borrower after the date of this Agreement; or

 

(c)a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 

obliges the Agent or any Lender (or, in the case of Clause 13.23(c), any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Borrower shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in Clause 13.23(c), on behalf of any prospective new Lender) in order for the
Agent and, such Lender or to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Finance
Documents.

 

13.26Shipbuilding Contract.  The Borrower shall not modify the Shipbuilding
Contract, directly or indirectly, if, by reason of regulations which apply to a
Lender, such modification would make such Lender’s Commitment impossible to
fulfil or would change the substance or form of its Commitment.  The Borrower
will, therefore, submit to the Agent any proposals for modification which, in
its opinion, might have such a consequence, and the Agent on behalf of the
Lenders will indicate in a timely manner whether the modification proposed will
allow the Loan to be maintained.  On or about the last day of each successive
period of three (3) months commencing on the date of this

 

49

 

 

Agreement and on the date of the Drawdown Notice, the Borrower undertakes to
provide the Agent with a copy of any Change Order entered into during that three
(3) month or other period.  The Borrower also undertakes to notify the Agent of
any change in the Intended Delivery Date as soon as practicable after each
change has occurred.

 

13.27FOREX Contracts.  The Borrower shall

 

(a)provide the Agent with a copy of all FOREX Contracts together with all
relevant details with ten (10) days of their execution; and

 

(b)inform the Agent, when requested by the Agent, of its intended hedging policy
for purchasing Euro with Dollars.

 

13.28Compliance with laws etc.

 

The Borrower shall:

 

(a)comply, or procure compliance with:

 

(i)in all material respects, all laws and regulations relating to its business
generally; and

 

(ii)in all material respects (except in the case of compliance with Sanctions
which must be complied with in all respects), all laws or regulations relating
to the Ship, its ownership, employment, operation, management and registration,

 

including the ISM Code, the ISPS Code, all Environmental Laws, all Sanctions and
the laws of the Approved Flag;

 

(b)obtain, comply with and do all that is necessary to maintain in full force
and effect any Environment Approvals which are applicable to it; and

 

(c)without limiting paragraph (a) above, not employ the Ship nor allow its
employment, operation or management in any manner contrary to any law or
regulation including but not limited to the ISM Code, the ISPS Code, all
Environmental Laws and all Sanctions.

 

14SECURITY VALUE MAINTENANCE

 

14.1Security Shortfall.  If, upon receipt of a valuation of the Ship in
accordance with Clause 13.18, the Security Value shall be less than the Security
Requirement, the Agent may give notice to the Borrower requiring that such
deficiency be remedied and then the Borrower shall (unless the Ship has become a
Total Loss) either:

 

(a)prepay within a period of 30 days of the date of receipt by the Borrower of
the Agent’s said notice such sum in Dollars as will result in the Security
Requirement after such repayment (taking into account any other repayment of the
Loan made between the date of the notice and the date of such prepayment) being
equal to the Security Value; or

 

(b)within 30 days of the date of receipt by the Borrower of the Agent’s said
notice constitute to the reasonable satisfaction of the  Agent such further
security for the Loan as shall be reasonably acceptable to the Agent having a
value for security purposes (as determined by the Agent in its absolute
discretion) at the date upon which such further security shall be constituted
which, when added to the Security Value, shall not be less than the Security
Requirement as at such date.

 

Clauses 14.2 and 14.4 shall apply to prepayments under Clause 14.1 (a).

 

50

 

 

14.2Costs.  All costs in connection with the Agent obtaining any valuation of
the Ship referred to in Clause 13.18, and obtaining any valuation either of any
additional security for the purposes of ascertaining the Security Value at any
time or necessitated by the Borrower electing to constitute additional security
pursuant to Clause 14.1 (b) shall be borne by the Borrower.

 

14.3Valuation of additional security.  For the purpose of this Clause 14, the
market value of any additional security provided or to be provided to the Agent
shall be determined by the Agent in its absolute discretion without any
necessity for the Agent assigning any reason thereto.

 

14.4Documents and evidence.  In connection with any additional security provided
in accordance with this Clause 14, the Agent shall be entitled to receive such
evidence and documents of the kind referred to in Clause 3 in respect of other
Finance Documents as may in the Agent’s opinion be appropriate.

 

14.5Cash or a letter of credit as additional security.  For all purposes under
this Clause 14, it is agreed and understood that:

 

(a)cash or a letter of credit shall be an acceptable form of security provided
that in the case of a letter of credit it is issued on such terms and by such
first class bank as shall have been approved in writing by the Agent (acting in
its reasonable discretion); and

 

(b)the value of such cash for security purposes shall be equal to the amount of
such cash and the value of such letter of credit for security purposes shall be
equal to its stated amount.

 

15[RESERVED]

 

16CANCELLATION AND PREPAYMENT

 

16.1Cancellation.  At any time prior to the delivery of a Drawdown Notice and
not less than ninety (90) Business Days prior to the Intended Delivery Date, the
Borrower may give notice to the Agent in writing that it wishes to cancel the
Total Commitments in their entirety whereupon (without penalty to the Borrower
but without prejudice to any liabilities of the Borrower including, without
limitation, in respect of fees payable or accrued under this Agreement, arising
prior to the date of such cancellation) the Total Commitments shall terminate
upon the date specified in such notice.

 

16.2Voluntary prepayment.  The Borrower may prepay all or part of the Loan (but
if in part being an amount that reduces the Loan by a minimum amount of one (1)
repayment instalment of principal of the Loan) together with interest thereon
without penalty provided the prepayment is made on the last day of an Interest
Period and three (3) month’s prior written notice indicating the intended date
of prepayment is given to the Agent and the SACE Agent, but the following
amounts shall be payable to the Agent for the account of the Lenders or the
Italian Authorities in the sum of:

 

(a)if the Borrower has specified a Floating Interest Rate pursuant to Clause
3.5(b), the difference (if positive), calculated by the Lenders and notified by
them to the Agent, between the actual cost for the Lenders of the funding for
the Loan and the rate of interest for the monies to be invested by the Lenders,
applied to the amounts so prepaid for the period from the said prepayment until
the last day of the Interest Period during which the prepayment occurs (if
prepayment does not occur on the last day of that Interest Period), details of
any such calculation being supplied to the Borrower by the Agent on behalf of
the Lenders; or

 

(b)if the Borrower has selected the Fixed Interest Rate pursuant to Clause
3.5(b), the charges (if any) imposed on the Lenders by the Italian Authorities
representing funding or breakage costs of the Italian Authorities.

 

51

 

 

16.3Mandatory prepayment.  The Borrower shall be obliged to prepay the whole of
the Loan if:

 

(a)the Ship is sold or becomes a Total Loss:

 

(i)in the case of a sale, on or before the date on which the sale is completed
by delivery of the Ship to the buyer; or

 

(ii)in the case of a Total Loss, on the earlier of the date falling 120 days
after the Total Loss Date and the date of receipt by the Agent of the proceeds
of insurance relating to such Total Loss; or

 

(b)the SACE Insurance Policy is modified, suspended, terminated or rescinded
unless caused by the wilful misconduct or gross negligence of a Creditor Party.

 

16.4Other amounts.  Any prepayment of the whole of the Loan shall be made
together with all other sums due under this Agreement (including, without
limitation, the compensation calculated in accordance with Clause 16.2).

 

16.5Application of partial prepayment.  Amounts prepaid shall be applied in
accordance with Clause 19.1(b).

 

16.6No reborrowing.  Amounts prepaid may not be reborrowed.

 

17INTEREST ON LATE PAYMENTS

 

17.1Default rate of interest.  Without prejudice to the provisions of Clause 18
and without this Clause in any way constituting a waiver of terms of payment,
all sums due by the Borrower under this Agreement will automatically bear
interest on a day to day basis from the date when they are payable until the
date of actual payment at a rate per annum equal to the higher of:

 

(a)where the Floating Interest Rate is applicable, the aggregate of:

 

(i)Overnight LIBOR;

 

(ii)the Margin; and

 

(iii)[*] per cent. ([*]%) per annum; or

 

(b)where the Fixed Interest Rate is applicable, the higher of:

 

(i)the CIRR plus [*] per cent. ([*]%) per annum; and

 

(ii)Overnight LIBOR plus the Margin plus [*] per cent. ([*]%) per annum.

 

17.2Compounding of default interest.  Any such interest will itself bear
interest at the above rate if it is due for at least three (3) months and
thereafter at three monthly intervals.

 

18EVENTS OF DEFAULT

 

18.1Events of Default.  An Event of Default occurs if any of the events or
circumstances described in Clause 18.2 to 18.21 occur provided that if, at any
time during the period commencing on the day after the date of this Loan
Agreement and ending on the date falling ninety (90) days before the Intended
Delivery Date (the “Restriction Period”), an event should occur that would
constitute an Event of Default, the Agent shall not be

 

52

 

 

entitled to serve any notice under Clause 18.22 (a) during the Restriction
Period unless the relevant event consists of:

 

(a)a failure by the Borrower to comply with the provisions of Clauses 13.5,
13.6, 13.8 or 13.13;

 

(b)the happening of any of the events specified in Clauses 18.2, 18.7, 18.8,
18.9, 18.10, 18.11, 18.12 or 18.13;

 

(c)the repudiation or termination of the Shipbuilding Contract.

 

However, this provision shall not be interpreted as a waiver of:

 

(i)the Agent’s right to serve any notice under Clause 18.22 (a) in respect of
any Event of Default that has occurred and that remains unremedied on the last
day of the Restriction Period; or

 

(ii)the obligation of any Obligor under any Finance Document prior to the last
day of the Restriction Period including (without limitation) the punctual
delivery to the Agent of any information which the Agent is entitled to receive
under the provisions of any Finance Document and the prompt notification to the
Agent of the occurrence of any Event of Default whether or not the Agent is
entitled to serve any notice under Clause 18.22 (a).

 

18.2Non-payment.  Any Obligor fails to pay when due or (if so payable) on demand
any sum payable under a Finance Document or under any document relating to a
Finance Document and such failure is not remedied within three (3) Business Days
of the due date or (if payable on demand) within three (3) Business Days of
receiving the demand.

 

18.3Non-remediable breaches.  The Borrower fails to comply with the provisions
of Clauses 13.5, 13.6, 13.8 or 13.13.

 

18.4Breach of other obligations.

 

(a)Any Obligor fails to comply with any provision of any Finance Document (other
than a failure to comply covered by any of the other provisions of Clauses 18.2
to 18.21) and in particular but without limitation the Guarantor fails to comply
with the provisions of Clause 11 (Undertakings) of its Guarantee or there is any
breach in the sole opinion of the Agent of any of the Underlying Documents
provided that no Event of Default shall be deemed to have occurred if, in the
opinion of the Agent in its sole discretion, such failure or breach is capable
of remedy and is remedied within the Relevant Period (as defined below) from the
date of its occurrence, if the failure was known to that Obligor, or from the
date the relevant Obligor is notified by the Agent of the failure, if the
failure was not known to that Obligor, unless in any such case as aforesaid the
Agent in its sole discretion considers that the failure or breach is or could
reasonably be expected to become materially prejudicial to the interests, rights
or position of the Lenders, “Relevant Period” meaning for the purposes of this
Clause thirty (30) days in respect of a remedy period commencing under this
Clause not later than 30 September 2009 and fifteen (15) days in respect of a
remedy period commencing after 30 September 2009; or

 

(b)If there is a repudiation or termination of any Transaction Document or if
any of the parties thereto becomes entitled to terminate or repudiate any of
them and evidences an intention so to do.  For the avoidance of doubt, the
termination of the Prior Guarantees shall not be deemed to be a termination of a
Transaction Document.

 

18.5Misrepresentation.  Any representation, warranty or statement made or
repeated in, or in connection with, any Transaction Document or the SACE
Insurance Policy or in any accounts, certificate, statement or opinion delivered
by or on behalf of any Obligor

 

53

 

 

thereunder or in connection therewith is materially incorrect or misleading when
made or would, if repeated at any time hereafter by reference to the facts
subsisting at such time, no longer be materially correct.

 

18.6Cross default.  

 

(a)Any event of default occurs under any financial contract or financial
document relating to any Financial Indebtedness of the Borrower; or

 

(b)any such Financial Indebtedness or any sum payable in respect thereof is not
paid when due (after the expiry of any applicable grace period(s)) whether by
acceleration or otherwise; or

 

(c)any other Financial Indebtedness of any member of the Group is not paid when
due or is or becomes capable of being declared due prematurely by reason of
default or any Security Interest securing the same becomes enforceable by reason
of default provided that no Event of Default will arise if the aggregate amount
of the relevant Financial Indebtedness and liabilities secured by the relevant
Security Interests is less than $[*] or its equivalent in other currencies; and

 

(d)any other Security Interest over any assets of any member of the Group
securing any alleged liability that does not qualify as Financial Indebtedness
becomes enforceable where the alleged liability is in respect of a sum of, or
sum aggregating, $[*] or its equivalent in other currencies, unless the alleged
liability is being contested in good faith by appropriate means by the relevant
Group member and the Agent is reasonably satisfied that the relevant member of
the Group has reasonable grounds for succeeding in its action.

 

18.7Winding-up.  Any order is made or an effective resolution passed or other
action taken for the suspension of payments or reorganisation, dissolution,
termination of existence, liquidation, winding-up or bankruptcy of any Obligor.

 

18.8Moratorium or arrangement with creditors.  A moratorium in respect of all or
any debts of any Obligor or a composition or an arrangement with creditors of
any Obligor or any similar proceeding or arrangement by which the assets of any
Obligor are submitted to the control of its creditors is applied for, ordered or
declared or any Obligor commences negotiations with any one or more of its
creditors with a view to the general readjustment or rescheduling of all or a
significant part of its Financial Indebtedness.

 

18.9Appointment of liquidators etc..  A liquidator, trustee, administrator,
receiver, administrative receiver, manager or similar officer is appointed in
respect of any Obligor or in respect of all or any substantial part of the
assets of any Obligor.

 

18.10Insolvency.  Any Obligor becomes or is declared insolvent or is unable, or
admits in writing its inability, to pay its debts as they fall due or becomes
insolvent within the terms of any applicable law.

 

18.11Legal process.  Any distress, execution, attachment or other process
affects the whole or any substantial part of the assets of any Obligor and
remains undischarged for a period of thirty (30) days or any uninsured judgment
in excess of [*] Dollars ($[*]) following final appeal remains unsatisfied for a
period of ten (10) days.

 

18.12Analogous events.  Anything analogous to or having a substantially similar
effect to any of the events specified in Clauses 18.7 to 18.11 shall occur under
the laws of any applicable jurisdiction.

 

18.13Cessation of business.  Any Obligor ceases to carry on all or a substantial
part of its business.

 

54

 

 

18.14Revocation of consents.  Any authorisation, approval, consent, licence,
exemption, filing, registration or notarisation or other requirement necessary
to enable any Obligor to comply with any of its obligations under any of the
Transaction Documents is materially adversely modified, revoked or withheld or
does not remain in full force and effect and within ninety (90) days of the date
of its occurrence such event is not remedied to the satisfaction of the Agent
and the Agent considers in its sole discretion that such failure is or might be
expected to become materially prejudicial to the interests, rights or position
of the Lenders provided that the Borrower shall not be entitled to the aforesaid
ninety (90) day period if the modification, revocation or withholding of the
authorisation, approval or consent is due to an act or omission of any Obligor
and the Agent is satisfied in its sole discretion that the Lenders’ interests
might reasonably be expected to be materially adversely affected.

 

18.15Unlawfulness.  At any time it is unlawful or impossible for any Obligor to
perform any of its material (to the Creditor Parties or any of them) obligations
under any Transaction Document to which it is a party  or it is unlawful or
impossible for the Creditor Parties or any Lender to exercise any of their or
its rights under any of the Transaction Documents provided that no Event of
Default shall be deemed to have occurred where the unlawfulness or impossibility
does not relate to the payment obligation of any Obligor under any Transaction
Document and is cured within the period of twenty one (21) days of the date of
occurrence of the event giving rise to the unlawfulness or impossibility and the
affected Obligor performs it obligation within such period.

 

18.16Insurances.  The Borrower fails to insure the Ship in the manner specified
in Clause 13.20 or fails to renew the Insurances at least five (5) days prior to
the date of expiry thereof and produce prompt confirmation of such renewal to
the Agent provided that if the insurers withdraw their cover an Event of Default
shall be deemed to have occurred upon issue of the insurer’s notice of
withdrawal.

 

18.17Disposals.  If the Borrower or any other Obligor shall have concealed,
removed, or permitted to be concealed or removed, any part of its property, with
intent to hinder, delay or defraud its creditors or any of them, or made or
suffered a transfer of any of its property which may be fraudulent under any
bankruptcy, fraudulent conveyance or similar law; or shall have made any
transfer of its property to or for the benefit of a creditor with the intention
of preferring such creditor over any other creditor.

 

18.18Prejudice to security.  Anything is done or suffered or omitted to be done
by any Obligor which in the reasonable opinion of the Agent would or might be
expected to imperil the security created by any of the Finance Documents.

 

18.19Governmental intervention.  The authority of any Obligor in the conduct of
its business is wholly or substantially curtailed by any seizure or intervention
by or on behalf of any authority and within ninety (90) days of the date of its
occurrence any such seizure or intervention is not relinquished or withdrawn and
the Agent reasonably considers that the relevant occurrence is or might be
expected to become materially prejudicial to the interests, rights or position
of the Lenders provided that the Borrower shall not be entitled to the aforesaid
ninety (90) day period if the seizure or intervention executed by any authority
is due to an act or omission of any Obligor and the Agent is satisfied, in its
sole discretion, that the Lenders’ interest might reasonably be expected to be
materially adversely affected.

 

18.20[Reserved].  

 

18.21Other Loan Agreement.  There shall occur an Event of Default (under and as
defined in the Other Loan Agreement).

 

55

 

 

18.22Actions following an Event of Default.  On, or at any time after, the
occurrence of an Event of Default the Agent may, and if so instructed by the
Majority Lenders, the Agent shall:

 

(a)serve on the Borrower a notice stating that the Commitments and all other
obligations of each Lender to the Borrower under this Agreement are terminated;
and/or

 

(b)serve on the Borrower a notice stating that the Loan (including but without
limitation the amount representing the financed second instalment of the SACE
Premium), all accrued interest and all other amounts accrued or owing under this
Agreement are immediately due and payable or are due and payable on demand;
and/or

 

(c)take any other action which, as a result of the Event of Default or any
notice served under paragraph (a) or (b), the Agent and/or the Lenders are
entitled to take under any Finance Document or any applicable law.

 

18.23Termination of Commitments.  On the service of a notice under Clause
18.22(a), the Commitments and all other obligations of each Lender to the
Borrower under this Agreement shall terminate.

 

18.24Acceleration of Loan.  On the service of a notice under Clause 18.22(b),
the Loan, all accrued interest and all other amounts accrued or owing from the
Borrower or any Obligor under this Agreement and every other Finance Document
shall become immediately due and payable or, as the case may be, payable on
demand.

 

18.25Further amounts payable.  Upon an acceleration of repayment of the Loan
following an Event of Default the Borrower shall be liable to pay compensation
calculated in accordance with Clause 16.2.

 

18.26Multiple notices; action without notice.  The Agent may serve notices under
Clauses 18.22(a) and (b) simultaneously or on different dates and it may take
any action referred to in Clause 18.22(c) if no such notice is served or
simultaneously with or at any time after the service of both or either of such
notices.

 

18.27Notification of Creditor Parties and Obligors.  The Agent shall send to
each Lender and each Obligor a copy or the text of any notice which the Agent
serves on the Borrower under Clause 18.22; but the notice shall become effective
when it is served on the Borrower, and no failure or delay by the Agent to send
a copy or the text of the notice to any other person shall invalidate the notice
or provide any Obligor with any form of claim or defence.

 

18.28Lender’s rights unimpaired.  Nothing in this Clause 18 shall be taken to
impair or restrict the exercise of any right given to individual Lenders under a
Finance Document or the general law; and, in particular, this Clause is without
prejudice to Clauses 2.4 and 2.5.

 

18.29Exclusion of Creditor Party liability.  No Creditor Party, and no receiver
or manager appointed by the Agent, shall have any liability to an Obligor:

 

(a)for any loss caused by an exercise of rights under, or enforcement of a
Security Interest created by, a Finance Document or by any failure or delay to
exercise such a right or to enforce such a Security Interest; or

 

(b)as mortgagee in possession or otherwise, for any income or principal amount
which might have been produced by or realised from any asset comprised in such a
Security Interest or for any reduction (however caused) in the value of such an
asset.

 

56

 

 

19APPLICATION OF SUMS RECEIVED

 

19.1Receipts.  Except as any Finance Document may otherwise provide, all sums
received under this Agreement or any other Finance Document by the Agent, on
behalf of the Lenders, or by any of the Lenders for any reason whatsoever will
be applied:

 

(a)in priority, to payments of any kind due or in arrears in the order of their
due payment dates and first, to fees, charges and expenses, second, to interest
payable pursuant to Clause 17, third, to interest payable pursuant to Clause 6,
fourth, to the principal of the Loan payable pursuant to Clause 5 and, fifth, to
any other sums due under this Agreement or any other Finance Document and, if
relevant, pro rata to each of the Lenders; or

 

(b)if no payments are in arrears or if these payments have been discharged as
set out above, then and to sums remaining due under this Agreement or any other
Finance Document and, if relevant, pro rata to each of the Lenders and in each
case in inverse order of maturity, the interest being recalculated accordingly.

 

20INDEMNITIES

 

20.1Indemnities regarding borrowing and repayment of Loan.  The Borrower shall
fully indemnify the Agent and each Lender on the Agent’s demand in respect of
all claims, expenses, liabilities and losses which are made or brought against
or incurred by that Creditor Party, or which that Creditor Party reasonably and
with due diligence estimates that it will incur, as a result of or in connection
with:

 

(a)the Loan not being borrowed on the date specified in the Drawdown Notice for
any reason other than a default by the Lender claiming the indemnity;

 

(b)the receipt or recovery of all or any part of the Loan or an overdue sum
otherwise than on the last day of an Interest Period or other relevant period;

 

(c)any failure (for whatever reason) by the Borrower to make payment of any
amount due under a Finance Document on the due date or, if so payable, on demand
(after giving credit for any default interest paid by the Borrower on the amount
concerned under Clause 17);

 

(d)the occurrence and/or continuance of an Event of Default and/or the
acceleration of repayment of the Loan under Clause 18; and

 

(e)in respect of any Tax (other than Tax on its overall net income) for which a
Creditor Party is liable in connection with any amount paid or payable to that
Creditor Party (whether for its own account or otherwise) under any Finance
Document.

 

20.2Breakage costs.  Without limiting its generality, Clause 20.1 covers (i) any
claim, expense, liability or loss, including a loss of a prospective profit,
incurred by a Lender in liquidating or employing deposits from third parties
acquired or arranged to fund or maintain all or any part of its Contribution
and/or any overdue amount (or an aggregate amount which includes its
Contribution or any overdue amount) and (ii) if the Borrower has selected the
Fixed Interest Rate in accordance with Clause 3.5(b), any funding or breakage
costs imposed by SIMEST as a consequence of (x) any total or partial prepayment
of the Loan and/or (y) the Borrower deciding to switch from the Fixed Interest
Rate to another interest rate after the Drawdown Date and/or (z) the Interest
Make-up Agreement ceasing for any reason to be in effect; any such costs imposed
by SIMEST shall be paid by the Borrowers to SIMEST through the Agent.

 

20.3Miscellaneous indemnities.  The Borrower shall fully indemnify each Creditor
Party severally on their respective demands in respect of all claims, expenses,
liabilities and losses which may be made or brought against or incurred by a
Creditor Party, in any country, as a result of or in connection with:

 

57

 

 

(a)any action taken, or omitted or neglected to be taken, under or in connection
with any Finance Document by the Agent or any other Creditor Party or by any
receiver appointed under a Finance Document;

 

(b)any other Pertinent Matter,

 

other than claims, expenses, liabilities and losses which are shown to have been
directly and mainly caused by the dishonesty or wilful misconduct of the
officers or employees of the Creditor Party concerned.

 

Without prejudice to its generality, this Clause 20.3 covers any claims,
expenses, liabilities and losses which arise, or are asserted, under or in
connection with any law relating to safety at sea, the ISM Code or any
Environmental Laws or any Sanctions.

 

20.4Currency indemnity.  If any sum due from an Obligor to a Creditor Party
under a Finance Document or under any order or judgment relating to a Finance
Document has to be converted from the currency in which the Finance Document
provided for the sum to be paid (the “Contractual Currency”) into another
currency (the “Payment Currency”) for the purpose of:

 

(a)making or lodging any claim or proof against an Obligor, whether in its
liquidation, any arrangement involving it or otherwise; or

 

(b)obtaining an order or judgment from any court or other tribunal; or

 

(c)enforcing any such order or judgment,

 

the Borrower shall indemnify the Creditor Party concerned against the loss
arising when the amount of the payment actually received by that Creditor Party
is converted at the available rate of exchange into the Contractual Currency.

 

In this Clause 20.4 the “available rate of exchange” means the rate at which the
Creditor Party concerned is able at the opening of business (Paris time) on the
Business Day after it receives the sum concerned to purchase the Contractual
Currency with the Payment Currency.

 

This Clause 20.4 creates a separate liability of the Borrower which is distinct
from its other liabilities under the Finance Documents and which shall not be
merged in any judgment or order relating to those other liabilities.

 

20.5Certification of amounts.  A notice which is signed by 2 officers of a
Creditor Party, which states that a specified amount, or aggregate amount, is
due to that Creditor Party under this Clause 20 and which indicates (without
necessarily specifying a detailed breakdown) the matters in respect of which the
amount, or aggregate amount, is due shall be prima facie evidence that the
amount, or aggregate amount, is due.

 

20.6Sums deemed due to a Lender.  For the purposes of this Clause 20, a sum
payable by the Borrower to the Agent for distribution to a Lender shall be
treated as a sum due to that Lender.

 

21ILLEGALITY, ETC

 

21.1Illegality.  This Clause 21 applies if:

 

(a)a Lender (the “Notifying Lender”) notifies the Agent that it has become, or
will with effect from a specified date, become:

 

58

 

 

(i)unlawful or prohibited as a result of the introduction of a new law, an
amendment to an existing law or a change in the manner in which an existing law
is or will be interpreted or applied including for the avoidance of doubt in
relation to Sanctions; or

 

(ii)contrary to, or inconsistent with, any regulation,

 

for the Notifying Lender to maintain or give effect to any of its obligations
under this Agreement in the manner contemplated by this Agreement; or

 

(b)an Obligor is or becomes a Prohibited Person.

 

21.2Notification of illegality.  The Agent shall promptly notify the Borrower,
the Obligors and the other Lenders of the notice under Clause 21.1 which the
Agent receives from the Notifying Lender.

 

21.3Prepayment; termination of Commitment.  On the Agent notifying the Borrower
under Clause 21.2, the Notifying Lender’s Commitment shall terminate; and
thereupon or, if later, on the date specified in the Notifying Lender’s notice
under Clause 21.1 as the date on which the notified event would become effective
the Borrower shall prepay the Notifying Lender’s Contribution and shall pay
compensation to the Notifying Lender calculated in accordance with Clause 16.2.

 

22SET-OFF

 

22.1Application of credit balances.  Each Creditor Party may without prior
notice:

 

(a)apply any balance (whether or not then due) which at any time stands to the
credit of any account in the name of the Borrower at any office in any country
of that Creditor Party in or towards satisfaction of any sum then due from the
Borrower to that Creditor Party under any of the Finance Documents; and

 

(b)for that purpose:

 

(i)break, or alter the maturity of, all or any part of a deposit of the
Borrower;

 

(ii)convert or translate all or any part of a deposit or other credit balance
into Dollars;

 

(iii)enter into any other transaction or make any entry with regard to the
credit balance which the Creditor Party concerned considers appropriate.

 

22.2Existing rights unaffected.  No Creditor Party shall be obliged to exercise
any of its rights under Clause 22.1; and those rights shall be without prejudice
and in addition to any right of set-off, combination of accounts, charge, lien
or other right or remedy to which a Creditor Party is entitled (whether under
the general law or any document).

 

22.3Sums deemed due to a Lender.  For the purposes of this Clause 22, a sum
payable by the Borrower to the Agent for distribution to, or for the account of,
a Lender shall be treated as a sum due to that Lender; and each Lender’s
proportion of a sum so payable for distribution to, or for the account of, the
Lenders shall be treated as a sum due to such Lender.

 

22.4No Security Interest.  This Clause 22 gives the Creditor Parties a
contractual right of set-off only, and does not create any equitable charge or
other Security Interest over any credit balance of the Borrower.

 

59

 

 

23CHANGES TO THE LENDERS

 

23.1Assignments and transfers by the Lenders.  Subject to this Clause 23 and the
prior written consent of the Italian Authorities having been obtained, a Lender
(the “Existing Lender”) may:

 

(a)assign its rights; or

 

(b)transfer by novation its rights and obligations,

 

to another bank or financial institution (the “New Lender”).

 

23.2Conditions of assignment or transfer.  

 

(a)The consent of the Borrower is required for an assignment or transfer by an
Existing Lender, unless the assignment or transfer is to another Lender or an
Affiliate of a Lender.

 

(b)The consent of the Borrower to an assignment or transfer must not be
unreasonably withheld or delayed.

 

(c)The assignment or transfer must be with respect to a minimum Commitment of
[*] Dollars ($[*]) or, if less, the Existing Lender’s full Commitment.

 

(d)An assignment will only be effective on:

 

(i)receipt by the Agent of written confirmation from the New Lender (in form and
substance satisfactory to the Agent) that the New Lender will assume the same
obligations to the other Creditor Parties as it would have been under if it was
an Original Lender; and

 

(ii)performance by the Agent of all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the Agent shall promptly
notify to the Existing Lender and the New Lender.

 

23.3Assignment or transfer fee.  The New Lender shall:

 

(a)on the date upon which an assignment or transfer takes effect, pay to the
Agent (for its own account) a fee of [*] Euro (EUR[*]);

 

(b)pay to the Agent, upon demand, all reasonable costs and expenses, duties and
fees, including but without limitation legal costs and out of pocket expenses,
incurred by the Agent or the Lenders in connection with any necessary amendment
to or supplementing of the Transaction Documents or any of them or the SACE
Insurance Policy as a consequence of the assignment or transfer; and

 

(c)pay to the Agent, upon demand, such amount as is payable to the Italian
Authorities to cover its costs of giving its approval under Clause 23.1.

 

23.4Limitation of responsibility of Existing Lenders

 

(a)Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

(i)the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

(ii)the financial condition of any Obligor;

 

60

 

 

(iii)the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 

(iv)the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)Each New Lender confirms to the Existing Lender and the other Creditor
Parties that it:

 

(i)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

(ii)will continue to make its own independent appraisal of the creditworthiness
of each Obligor and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

 

(c)Nothing in any Finance Document obliges an Existing Lender to:

 

(i)accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 23; or

 

(ii)support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

 

23.5Permitted disclosure.  Any Creditor Party may disclose to any of its
Affiliates and to the following other persons:

 

(a)any person to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement;

 

(b)any person with (or through) whom that Lender enters into (or may potentially
enter into) any sub-participation in relation to, or any other transaction under
which payments are to be made by reference to, this Agreement or any Obligor;

 

(c)any person to whom, and to the extent that, information is required to be
disclosed by any applicable law or regulation;

 

(d)any other Creditor Party, or any employee, officer, director or
representative of such entity which needs to know such information or receive
such document in the course of such person’s employ or duties;

 

(e)or any employee, officer, director or representative of any Italian
Authorities which needs to know such information or receive such document in the
course of such person’s employ or duties;

 

(f)the Guarantor or any other member of the Group, or any employee, officer,
director or representative of such entity which needs to know such information
or receive such document in the course of such person’s employ or duties; or

 

(g)auditors, insurance and reinsurance brokers, insurers and reinsurers and
professional advisers, including legal advisers, which need to know such
information,

 

61

 

 

any information about any Obligor, this Agreement and the other Finance
Documents as that Creditor Party shall consider appropriate.  Each of the
Creditor Parties may also disclose to the Builder, or any employee, officer,
director or representative of the Builder which needs to know such information
or receive such document in the course of such person’s employ or duties, such
information about any Obligor, this Agreement and the other Finance Documents as
that Creditor Party reasonably considers normal practice for an  export credit.

 

23.6Assignment or transfer to SACE.  Notwithstanding the above provisions of
this Clause 23:

 

(a)each Lender and the Agent shall, if so instructed by SACE in accordance with
the provisions of the SACE Insurance Policy and without any requirement for the
consent of the Borrower, assign its rights or (as the case may be) transfer its
rights and obligations to SACE, which assignment or transfer shall take effect
upon the date stated in the relevant documentation; and

 

(b)the Agent shall promptly notify the Borrower of any such assignment or
transfer to SACE and the Borrower shall pay to the Agent, upon demand, all
reasonable costs and expenses, duties and fees, including but without limitation
legal costs and out of pocket expenses, incurred by the Agent or the Lenders in
connection with any such assignment or transfer.

 

23.7Security over Lenders' rights

 

In addition to the other rights provided to Lenders under this Clause 23
(CHANGES TO THE LENDERS), each Lender may without consulting with or obtaining
consent from the Borrower or any Obligor but subject to the prior written
consent of SACE, at any time charge, assign or otherwise create a Security
Interest in or over (whether by way of collateral or otherwise) all or any of
its rights under any Finance Document to secure obligations of that Lender (i)
to the benefit of any Affiliate and/or (ii) within the framework of its, or its
Affiliates, direct or indirect funding operations including, without limitation:

 

(a)any charge, assignment or other Security Interest to secure obligations to a
federal reserve or central bank; and

 

(b)in the case of any Lender which is a fund, any charge, assignment or other
Security Interest granted to any holders (or trustee or representatives of
holders) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities;

 

except that no such charge, assignment or Security Interest shall:

 

(i)release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security
Interest for the Lender as a party to any of the Finance Documents; or

 

(ii)alter the obligations of the Obligor or require any payments to be made by
the Borrower or any Obligor or grant to any person any more extensive rights
than those required to be made or granted to the relevant Lender under the
Finance Documents.

 

24CHANGES TO THE OBLIGORS

 

24.1No change without consent.  No Obligor may assign any of its rights or
transfer any of its rights or obligations under the Finance Documents.

 

62

 

 

25ROLE OF THE AGENT AND THE MANDATED LEAD ARRANGERS

 

25.1Appointment of the Agent.  

 

(a)Each other Creditor Party appoints the Agent to act as its agent under and in
connection with this Agreement and the other Finance Documents and the SACE
Insurance Policy.

 

(b)Each other Creditor Party authorises the Agent to exercise the rights,
powers, authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

 

25.2Duties of the Agent

 

(a)The Agent shall promptly forward to a Party the original or a copy of any
document which is delivered to the Agent for that Party by any other Party.

 

(b)Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

(c)If the Agent receives notice from a Party referring to this Agreement,
describing an Event of Default and stating that the circumstance described is an
Event of Default, it shall promptly notify the other Creditor Parties.

 

(d)If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Creditor Party (other than the Agent or
a Mandated Lead Arranger) under this Agreement it shall promptly notify the
other Creditor Parties.

 

(e)The Agent’s duties under the Finance Documents are solely administrative in
nature.

 

25.3Role of the Mandated Lead Arrangers.  None of the Mandated Lead Arrangers
has any obligations of any kind to any other Party under or in connection with
any Transaction Document or the SACE Insurance Policy.

 

25.4No fiduciary duties.

 

(a)Nothing in this Agreement constitutes the Agent or any of the Mandated Lead
Arrangers as a trustee or fiduciary of any other person.

 

(b)Neither the Agent nor any of the Mandated Lead Arrangers shall be bound to
account to any Lender for any sum or the profit element of any sum received by
it for its own account.

 

25.5Business with the Guarantor.  The Agent and each of the Mandated Lead
Arrangers may accept deposits from, lend money to and generally engage in any
kind of banking or other business with any Affiliate or subsidiary of the
Guarantor.

 

25.6Rights and discretions of the Agent.

 

(a)The Agent may rely on:

 

(i)any representation, notice or document believed by it to be genuine, correct
and appropriately authorised; and

 

(ii)any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

(b)The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 

63

 

 

(i)no Event of Default has occurred (unless it has actual knowledge of an Event
of Default); and

 

(ii)any right, power, authority or discretion vested in any Party or the Lenders
has not been exercised.

 

(c)The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

 

(d)The Agent may act in relation to the Finance Documents through its personnel
and agents.

 

(e)The Agent may disclose to any other Party any information it reasonably
believes it has received as the Agent under this Agreement.

 

(f)Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor any of the Mandated Lead Arrangers is obliged to do or
omit to do anything if it would or might in its reasonable opinion constitute a
breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

25.7Lenders’ instructions

 

(a)Unless a contrary indication appears in a Finance Document, the Agent shall:

 

(i)exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by the Majority Lenders (or, if so
instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as the Agent); and

 

(ii)not be liable for any act (or omission) if it acts (or refrains from taking
any action) in accordance with an instruction of the Majority Lenders.

 

(b)Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Creditor Parties.

 

(c)The Agent may refrain from acting in accordance with the instructions of the
Majority Lenders until it has received such security as it may require for any
cost, loss or liability (together with any associated value added tax) which it
may incur in complying with the instructions.

 

(d)In the absence of instructions from the Majority Lenders the Agent may act
(or refrain from taking action) as it considers to be in the best interest of
the Lenders.

 

(e)The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

 

(f)Notwithstanding anything to the contrary, the Lenders agree that if the Agent
(acting in its sole discretion) is of the opinion that, or if any Lender
notifies the Agent that it is of the opinion that, the prior approval of SACE
should be obtained in relation to the exercise or non-exercise by the Agent or
the Lenders of any power, authority or discretion specifically given to them
under or in connection with the Finance Documents or in relation to any other
incidental rights, powers, authorities or discretions, then the Agent shall seek
such approval of SACE prior to such exercise or non-exercise.

 

64

 

 

25.8Responsibility for documentation.  The Agent is not responsible for:

 

(a)the adequacy, accuracy and/or completeness of any information (whether oral
or written) supplied by the Agent, a Mandated Lead Arranger, an Obligor or any
other person given in or in connection with any Transaction Document or the SACE
Insurance Policy; nor for

 

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Transaction Document or the SACE Insurance Policy or any other agreement,
arrangement or document entered into, made or executed in anticipation of or in
connection with any Transaction Document or the SACE Insurance Policy.

 

25.9Exclusion of liability.

 

(a)Without limiting Clause 25.9(b), the Agent will not be liable for any action
taken by it under or in connection with any Finance Document, unless directly
caused by its gross negligence or wilful misconduct.

 

(b)No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent in respect of any claim it might have against the
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document or the SACE Insurance Policy and
any officer, employee or agent of the Agent may rely on this Clause.

 

(c)The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents or the
SACE Insurance Policy to be paid by the Agent if the Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Agent for that purpose.

 

(d)Nothing in this Agreement shall oblige the Agent or a Mandated Lead Arranger
to carry out any “know your customer” or other checks in relation to any person
on behalf of any Lender and each Lender confirms to the Agent and the Mandated
Lead Arrangers that it is solely responsible for any such checks it is required
to carry out and that it may not rely on any statement in relation to such
checks made by the Agent or a Mandated Lead Arranger.

 

25.10Lenders’ indemnity to the Agent.  Each Lender shall (in proportion to its
share of the Total Commitments or, if the Total Commitments are then zero, to
its share of the Total Commitments immediately prior to their reduction to zero)
indemnify the Agent, within three (3) Business Days of demand, against any cost,
loss or liability incurred by the Agent (otherwise than by reason of the Agent’s
gross negligence or wilful misconduct) in acting as Agent under the Finance
Documents (unless the Agent has been reimbursed by an Obligor pursuant to a
Finance Document).

 

25.11Resignation of the Agent.

 

(a)The Agent may resign and appoint one of its Affiliates as successor by giving
notice to the other Creditor Parties and the Borrower.

 

(b)Alternatively the Agent may resign by giving notice to the other Creditor
Parties and the Borrower, in which case the Lenders (after consultation with the
Borrower) may appoint a successor Agent.

 

(c)If the Lenders have not appointed a successor Agent in accordance with Clause
25.11(b) within thirty (30) days after notice of resignation was given, the
Agent (after consultation with the Borrower) may appoint a successor Agent.

 

(d)The retiring Agent shall, at its own cost, make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may

 

65

 

 

reasonably request for the purposes of performing its functions as Agent under
the Finance Documents.

 

(e)The Agent’s resignation notice shall only take effect upon the appointment of
a successor.

 

(f)Upon the appointment of a successor, the retiring Agent shall be discharged
from any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 25.  Its successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

 

(g)After consultation with SACE, the Lenders may, by notice to the Agent,
require it to resign in accordance with Clause 25.11(b).  In this event, the
Agent shall resign in accordance with Clause 25.11(b).

 

25.12Resignation of the Agent in relation to FATCA

 

The Agent shall resign in accordance with Clause 25.11 (Resignation of the
Agent) (and, to the extent applicable, shall use reasonable endeavours to
appoint a successor Agent pursuant to paragraph (c) of Clause 25.11) if on or
after the date which is three months before the earliest FATCA Application Date
relating to any payment to the Agent under the Finance Documents, either:

 

(i)the Agent fails to respond to a request under Clause 11.4 (FATCA Information)
and a Lender reasonably believes that the Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date;

 

(ii)the information supplied by the Agent pursuant to Clause 11.4 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 

(iii)the Agent notifies the Borrower and the Lenders that the Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;

 

and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Agent were a FATCA
Exempt Party, and  that Lender, by notice to the Agent, requires it to resign.

 

25.13Confidentiality

 

(a)In acting as agent for the Creditor Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 

(b)If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

 

25.14Relationship with the Lenders.  The Agent may treat each Lender as a
Lender, entitled to payments under this Agreement and acting through its
Facility Office unless it has received not less than five (5) Business Days’
prior notice from that Lender to the contrary in accordance with the terms of
this Agreement.

 

25.15Credit appraisal by the Lenders.  Without affecting the responsibility of
any Obligor for information supplied by it or on its behalf in connection with
any Finance Document,

 

66

 

 

each Lender confirms to the Agent and each of the Mandated Lead Arrangers that
it has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:

 

(a)the financial condition, status and nature of the Guarantor and each
subsidiary of the Guarantor;

 

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;

 

(c)whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 

(d)the adequacy, accuracy and/or completeness of any information provided by the
Agent, any Party or by any other person under or in connection with any Finance
Document, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

 

25.16Deduction from amounts payable by the Agent.  If any Party owes an amount
to the Agent under the Finance Documents the Agent may, after giving notice to
that Party, deduct an amount not exceeding that amount from any payment to that
Party which the Agent would otherwise be obliged to make under the Finance
Documents and apply the amount deducted in or towards satisfaction of the amount
owed.  For the purposes of the Finance Documents that Party shall be regarded as
having received any amount so deducted.

 

25.17SACE Agent.  Where the context permits, references to the Agent shall
include the SACE Agent.  The Agent and the SACE Agent shall be the same entity
throughout the Security Period.

 

26CONDUCT OF BUSINESS BY THE creditor PARTIES

 

26.1No provision of this Agreement will:

 

(a)interfere with the right of any Creditor Party to arrange its affairs (Tax or
otherwise) in whatever manner it thinks fit;

 

(b)oblige any Creditor Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

(c)oblige any Creditor Party to disclose any information relating to its affairs
(Tax or otherwise) or any computations in respect of Tax.

 

27SHARING AMONG THE Creditor PARTIES

 

27.1Payments to Creditor Parties.  If a Creditor Party (a “Recovering Creditor
Party”) receives or recovers any amount from an Obligor other than in accordance
with Clause 27 and applies that amount to a payment due under the Finance
Documents then:

 

(a)the Recovering Creditor Party shall, within three (3) Business Days, notify
details of the receipt or recovery to the Agent;

 

67

 

 

(b)the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Creditor Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 19 and Clause 28), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

(c)the Recovering Creditor Party shall, within three (3) Business Days of demand
by the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Creditor Party as its share of any payment to be made, in
accordance with Clause 19 and Clause 28.

 

27.2Redistribution of payments.  The Agent shall treat the Sharing Payment as if
it had been paid by the relevant Obligor and distribute it between the Creditor
Parties (other than the Recovering Creditor Party) in accordance with Clause 19
and Clause 28.

 

27.3Recovering Finance Party’s rights

 

(a)On a distribution by the Agent under Clause 27.2, the Recovering Creditor
Party will, if possible under the relevant applicable laws, be subrogated to the
rights of the Creditor Parties which have shared in the redistribution.

 

(b)If and to the extent that the Recovering Creditor Party is not able to rely
on its rights under Clause 27.3(a), the relevant Obligor shall be liable to the
Recovering Creditor Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 

27.4Reversal of redistribution.  If any part of the Sharing Payment received or
recovered by a Recovering Creditor Party becomes repayable and is repaid by that
Recovering Creditor Party, then:

 

(a)each Lender which has received a share of the relevant Sharing Payment
pursuant to Clause 27.2 shall, upon request of the Agent, pay to the Agent for
account of that Recovering Creditor Party an amount equal to the appropriate
part of its share of the  Sharing Payment (together with an amount as is
necessary to reimburse that Recovering Creditor Party for its proportion of any
interest on the Sharing Payment which that Recovering Creditor Party is required
to pay); and

 

(b)that Recovering Creditor Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

 

27.5Exceptions.

 

(a)This Clause 27 shall not apply to the extent that the Recovering Creditor
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.

 

(b)A Recovering Creditor Party is not obliged to share with any other Creditor
Party any amount which the Recovering Creditor Party has received or recovered
as a result of taking legal or arbitration proceedings, if:

 

(i)it notified that other Creditor Party of the legal or arbitration
proceedings; and

 

(ii)that other Creditor Party had an opportunity to participate in those legal
or arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

68

 

 

28PAYMENT MECHANICS

 

28.1Payments to the Agent

 

(a)On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document, that Obligor or Lender shall make the same available
to the Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the Agent as
being customary at the time for settlement of transactions in the relevant
currency in the place of payment.

 

(b)Payment shall be made to such account in the principal financial centre of
the country of that currency (or, in relation to Euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Agent
specifies.

 

(c)Payment shall be made before 11.00 a.m. New York time or 11.00 a.m. Paris
time (in the case of a payment in Euro).

 

(d)For each payment by the Borrower, it shall notify the Agent on the third
Business Day prior to the due date for payment that it will issue to its bank
(which shall be named in such notification) to make the payment.

 

28.2Distributions by the Agent.  Each payment received by the Agent under the
Finance Documents for another Party shall, subject to Clause 28.3, Clause 28.4
and Clause 28.15 be made available by the Agent as soon as practicable after
receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Agent by not less than five (5)
Business Days’ notice with a bank in the principal financial centre of the
country of that currency (or, in relation to Euro, in the principal financial
centre of a Participating Member State or London).

 

28.3Distributions to an Obligor.  The Agent may in accordance with Clause 22
apply any amount received by it for that Obligor in or towards payment (on the
date and in the currency and funds of receipt) of any amount due from that
Obligor under the Finance Documents or in or towards purchase of any amount of
any currency to be so applied.

 

28.4Clawback

 

(a)Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

 

(b)If the Agent pays an amount to another Party and it proves to be the case
that the Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

 

28.5No set-off by Obligors.  All payments to be made by an Obligor under the
Finance Documents shall be calculated and be made without (and free and clear of
any deduction for) set-off or counterclaim.

 

28.6Business Days

 

(a)Any payment which is due to be made on a day that is not a Business Day shall
be made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

69

 

 

(b)During any extension of the due date for payment of any principal or unpaid
sum under this Agreement interest is payable on the principal or unpaid sum at
the rate payable on the original due date.

 

28.7Currency of account

 

(a)Subject to Clauses 28.7(b) and 28.7(c) Dollars is the currency of account and
payment for any sum from an Obligor under any Finance Document.

 

(b)Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or taxes are incurred.

 

(c)Any amount expressed to be payable in a currency other than Dollars shall be
paid in that other currency.

 

28.8Change of currency

 

(a)Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

 

(i)any reference in the Finance Documents to, and any obligations arising under
the Finance Documents in, the currency of that country shall be translated into,
or paid in, the currency or currency unit of that country designated by the
Agent (after consultation with the Lenders and the Borrower); and

 

(ii)any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Agent (acting reasonably).

 

(b)If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Lenders and
the Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the relevant interbank market and
otherwise to reflect the change in currency.

 

29GOVERNING LAW

 

29.1Law.  This Agreement is governed by English law.

 

30ENFORCEMENT

 

30.1Jurisdiction of English courts.  The courts of England have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement (including a dispute regarding the existence, validity or termination
of this Agreement) (a “Dispute”).  Each Party agrees that the courts of England
are the most appropriate and convenient courts to settle Disputes and
accordingly no Party will argue to the contrary.

 

This Clause 30.1 is for the benefit of the Creditor Parties only.  As a result,
no Creditor Party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction.  To the extent allowed by law,
any Creditor Party may take concurrent proceedings in any number of
jurisdictions.

 

30.2Service of process.  Without prejudice to any other mode of service allowed
under any relevant law, the Borrower:

 

70

 

 

(a)irrevocably appoints EC3 Services Limited of 51 Eastcheap, London EC3M 1JP,
as its agent for service of process in relation to any proceedings before the
English courts in connection with any Finance Document; and

 

(b)agrees that failure by a process agent to notify the Borrower of the process
will not invalidate the proceedings concerned.

 

31SCHEDULES

 

31.1Integral Part.  The schedules form an integral part of this Agreement.

 

32NOTICES

 

32.1General.  Unless otherwise specifically provided, any notice under or in
connection with any Finance Document shall be given by letter or fax; and
references in the Finance Documents to written notices, notices in writing and
notices signed by particular persons shall be construed accordingly.

 

32.2Addresses for communications. A notice shall be sent:

 

(a) to the Borrower: 8300 NW 33rd Street #308     Miami FL33122, USA          
Fax No: (00) 1 305 514 2297       (b) to a Lender: At the address below its name
in Schedule 1 or (as the case may require) in the relevant Transfer Certificate.
      (c) to the Agent or the SACE 9 quai du Président Paul Doumer   Agent:
92920 Paris La Défense Cedex              Paris           Fax No: (33) 1 41 89
29 87     Attn: Shipping Group     Mr Jerome Leblond           and           Fax
No. (33) 1 41 89 19 34     Attn: Shipping Middle Office     Ms Sylvie
Godet-Couery

 

or to such other address as the relevant party may notify the Agent or, if the
relevant party is the Agent, the Borrower, the Lenders and the Borrower.

 

32.3Effective date of notices.  Subject to Clauses 32.4 and 32.5:

 

(a)a notice which is delivered personally or posted shall be deemed to be
served, and shall take effect, at the time when it is delivered;

 

(b)a notice which is sent by fax shall be deemed to be served, and shall take
effect, 2 hours after its transmission is completed.

 

32.4Service outside business hours.  However, if under Clause 32.3 a notice
would be deemed to be served:

 

71

 



 

(a)on a day which is not a business day in the place of receipt; or

 

(b)on such a business day, but after 6 p.m. local time;

 

the notice shall (subject to Clause 32.5) be deemed to be served, and shall take
effect, at 9 a.m. on the next day which is such a business day.

 

32.5Illegible notices.  Clauses 32.3 and 32.4 do not apply if the recipient of a
notice notifies the sender within 1 hour after the time at which the notice
would otherwise be deemed to be served that the notice has been received in a
form which is illegible in a material respect.

 

32.6Valid notices.  A notice under or in connection with a Finance Document
shall not be invalid by reason that its contents or the manner of serving it do
not comply with the requirements of this Agreement or, where appropriate, any
other Finance Document under which it is served if:

 

(a)the failure to serve it in accordance with the requirements of this Agreement
or other Finance Document, as the case may be, has not caused any party to
suffer any significant loss or prejudice;  or

 

(b)in the case of incorrect and/or incomplete contents, it should have been
reasonably clear to the party on which the notice was served what the correct or
missing particulars should have been.

 

32.7English language.  Any notice under or in connection with a Finance Document
shall be in English.

 

32.8Meaning of “notice”.  In this Clause 32, “notice” includes any demand,
consent, authorisation, approval, instruction, waiver or other communication.

 

33SUPPLEMENTAL

 

33.1Rights cumulative, non-exclusive.  The rights and remedies which the Finance
Documents give to each Creditor Party are:

 

(a)cumulative;

 

(b)may be exercised as often as appears expedient; and

 

(c)shall not, unless a Finance Document explicitly and specifically states so,
be taken to exclude or limit any right or remedy conferred by any law.

 

33.2Severability of provisions.  If any provision of a Finance Document is or
subsequently becomes void, unenforceable or illegal, that shall not affect the
validity, enforceability or legality of the other provisions of that Finance
Document or of the provisions of any other Finance Document.

 

33.3Counterparts.  A Finance Document may be executed in any number of
counterparts.

 

33.4Third party rights.  A person who is not a party to this Agreement has no
right under the Contracts (Rights of Third Parties) Act 1999 to enforce or to
enjoy the benefit of any term of this Agreement provided that nothing in this
Clause shall limit or prejudice the exercise by SACE of its rights under this
Agreement or the Finance Documents in the event that such rights are subrogated
or assigned to it pursuant to the terms of the SACE Insurance Policy.

 

72

 

 

33.5No waiver.  No failure or delay on the part of a Creditor Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise thereof preclude any other or
further exercise thereof by the Creditor Parties or the exercise by the Creditor
Parties of any other right, power or privilege. The rights and remedies of the
Creditor Parties herein provided are cumulative and not exclusive of any rights
or remedies provided by law.

 

33.6Writing required.  This Agreement shall not be capable of being modified
otherwise than by an express modification in writing signed by the Borrower, the
Agent and the Lenders.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

73

 

 

SCHEDULE 1
LENDERS AND COMMITMENTS

 

Lender  Facility Office  Commitment
(%)           Credit Agricole Corporate and Investment Bank (formerly known
asCalyon)  9 quai du Président Paul Doumer
92920 Paris La Défense Cedex
France   [*]%           Société Générale  29 boulevard Haussmann
75009 Paris
France   [*]%

 

74

 

 

SCHEDULE 2



form of DRAWDOWN NOTICE

 

 

To:         Credit Agricole Corporate and Investment Bank [formerly known
asCalyon]

 

Attention: [Loans Administration]

 

[l]

 

DRAWDOWN NOTICE

 

1We refer to the loan agreement (the “Loan Agreement”) dated 18 July 2008 as
amended and restated by an Amendment and Restatement Agreement dated [l] 2014
and made between ourselves, as Borrower, the Lenders and Mandated Lead Arrangers
referred to therein, and yourselves as Agent in connection with a facility of
the Dollar Equivalent of up to EUR [l].  Terms defined in the Loan Agreement
have their defined meanings when used in this Drawdown Notice.

 

2We request to borrow as follows:-

 

(a)Amount: US$[l];

 

(b)Drawdown Date:  [l];

 

(c)[Duration of the first Interest Period shall be [l] months;]

 

(d)Payment instructions : [to be completed].

 

3We represent and warrant that:

 

(a)the representations and warranties in Clauses 12.2 and 12.3 of the Loan
Agreement would remain true and not misleading if repeated on the date of this
notice with reference to the circumstances now existing;

 

(b)no Event of Default has occurred or will result from the borrowing of the
Loan.

 

4This notice cannot be revoked without the prior consent of the Agent.





 

5We authorise you to deduct the commitment fee accrued and unpaid referred to in
Clause 10.1(b) from the amount of the Loan.

 

[Name of Signatory]

 

 



 

Director

for and on behalf of

 

75

 

 

MARINA NEW BUILD, LLC

 

76

 

 

schedule 3

 

DOCUMENTS TO BE PRODUCED BY THE BUILDER
TO the AGENT ON DELIVERY

 

Certified Copy of the commercial invoice, evidencing payment by the Borrower and
receipt by the Builder of the instalments already paid pursuant to the
Shipbuilding Contract and the Final Contract Price, duly executed by the Builder
in favour of the Borrower and countersigned by the Borrower.  

 

Certified copy of bank statements evidencing receipt by the Builder of the
first, second, third and fourth instalments of the Initial Contract Price (as
described in Recital (B)).

 

Certified Copy of the Protocol of Delivery and Acceptance, duly executed by the
Builder and the Borrower.

 

Certified Copy of the declaration of warranty, duly executed by the Builder
confirming that the Ship is delivered to the Borrower free and clear of all
encumbrances whatsoever.

 

Certified Copy of the commercial invoice(s) corresponding to the Change Orders
(if any) or any other similar document issued by the Builder stating the Change
Order Amount, duly executed by the Builder in favour of the Borrower and
countersigned by the Borrower.

 

Certified copy of certificate duly executed by the Builder attesting the exit of
goods from the country of origin in the forms provided by the laws in force and
representation duly signed by the Builder specifying the origin of the exported
goods and in which there are declared all the amounts transferred abroad for any
reason regarding the performance of the Shipbuilding Contract.  

 

Certified copy of the acknowledgement of the notice of assignment of the
Borrower’s rights under the post-delivery warranty given by the Builder under
the Shipbuilding Contract pursuant to the Post-Delivery Assignment.

 

Certified Copy of the power of attorney pursuant to which the authorised
signatory of the Builder signed the documents referred to in this Schedule 3 and
a specimen of his signature.

 

Certified Copy of the Exporter’s Declaration to SIMEST duly executed by the
Builder and delivered to SIMEST (where the Fixed Interest Rate has been
selected).

 

77

 

 

EXECUTION PAGES

 

Borrower       SIGNED by )   ) for and on behalf of ) MARINA NEW BUILD, LLC ) in
the presence of: )     Lenders       SIGNED by )   ) for and on behalf of )
CRÉDIT AGRICOLE ) Corporate and ) Investment Bank ) in the presence of: )    
SIGNED by )   ) for and on behalf of ) SOCIÉTÉ GENERALE ) in the presence of: )
    MANDATED LEAD ARRANGERS       SIGNED by )   ) for and on behalf of ) CRÉDIT
AGRICOLE ) Corporate and ) Investment Bank ) in the presence of: )

 

78

 

 

SIGNED by ) SOCIÉTÉ GENERALE ) for and on behalf of )   ) in the presence of: )
    Agent AND SACE AGENT       SIGNED by )   ) for and on behalf of ) CRÉDIT
AGRICOLE ) Corporate and ) Investment Bank ) in the presence of: )

 



79

 

 

Schedule 4

 

Form of CONFIRMATION Notice

 

To: Crédit Agricole Corporate and Investment Bank   9 quai du President Paul
Doumet   92920 Paris La Defense Cedex   France

[•] 2014

 

CONFIRMATION NOTICE

 

1We refer to the amendment and restatement agreement (the “Amendment and
Restatement Agreement”) dated [•] 2014 and made between ourselves as Borrower,
the Lenders and Mandated Lead Arrangers referred to therein, and yourselves as
Agent and SACE Agent in connection with a facility of the Dollar Equivalent of
up to EUR 349,520,718.

 

2Terms defined in the Amendment and Restatement Agreement have their defined
meanings when used in this Confirmation Notice.

 

3We hereby confirm that as at the date of this Confirmation Notice:

 

(a)the Merger (as defined in the Amendment and Restatement Agreement) has taken
place;

 

(b)there is no Default continuing on the date of this Notice or which will
result from the occurrence of the Effective Date; and

 

(c)the Repeating Representations are true in all material respects on the date
of this Notice and on the Effective Date.

 

  for and on behalf of MARINA NEW BUILD, LLC as Borrower     for and on behalf
of NCL CORPORATION LTD. as New Guarantor

 

10

 

 

EXECUTION PAGEs

 

BORROWER       SIGNED by ) /s/ Amanda Gara   ) Amanda Gara   ) Attorney-in-fact
for and on behalf of ) MARINA NEW BUILD, LLC ) in the presence of: ) /s/ Chloe
Goodwin   Chloe Goodwin   Trainee Solicitor   15 Appold Street   London EC2A 2HB
    LENDERS       SIGNED by ) /s/ Kate Silverstein   ) Kate Silverstein   )
Attorney-in-fact for and on behalf of ) CRÉDIT AGRICOLE CORPORATE ) AND
INVESTMENT BANK ) in the presence of: ) /s/ Chloe Goodwin   ) As below    
SIGNED by ) /s/Kate Silverstein   ) Kate Silverstein   ) Attorney-in-fact for
and on behalf of ) SOCIÉTÉ GÉNÉRALE ) in the presence of: ) /s/ Chloe Goodwin  
Chloe Goodwin   Trainee Solicitor   15 Appold Street   London EC2A 2HB    
MANDATED LEAD ARRANGERS       SIGNED by ) /s/ Kate Silverstein

 

11

 

 

  ) Kate Silverstein   ) Attorney-in-fact for and on behalf of ) CRÉDIT AGRICOLE
CORPORATE ) AND INVESTMENT BANK ) in the presence of: ) /s/ Chloe Goodwin  
Chloe Goodwin   Trainee Solicitor   15 Appold Street   London EC2A 2HB    
SIGNED by ) /s/ Kate Silverstein   ) Kate Silverstein   ) Attorney-in-fact for
and on behalf of ) SOCIÉTÉ GÉNÉRALE ) in the presence of: ) /s/ Chloe Goodwin  
Chloe Goodwin   Trainee Solicitor   15 Appold Street   London EC2A 2HB     AGENT
      SIGNED by ) /s/ Kate Silverstein   ) Kate Silverstein   ) Attorney-in-fact
for and on behalf of ) CRÉDIT AGRICOLE CORPORATE ) AND INVESTMENT BANK ) in the
presence of: ) /s/ Chloe Goodwin   Chloe Goodwin   Trainee Solicitor   15 Appold
Street   London EC2A 2HB     SACE AGENT       SIGNED by ) /s/ Kate Silverstein  
) Kate Silverstein for and on behalf of ) Attorney-in-fact CRÉDIT AGRICOLE
CORPORATE )

 

12

 

 

AND INVESTMENT BANK ) in the presence of: ) /s/ Chloe Goodwin   Chloe Goodwin  
Trainee Solicitor   15 Appold Street   London EC2A 2HB

 

13

 